Exhibit 10

MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and among

GAR, LLC,

AS SELLER,

PREMIER ENTERTAINMENT BILOXI LLC,

AS THE COMPANY,

LEUCADIA NATIONAL CORPORATION,

AS SELLER PARENT,

AND

TWIN RIVER MANAGEMENT GROUP, INC.,

AS BUYER

Dated as of December 14, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

DEFINITIONS; RULES OF CONSTRUCTION

     1   

Section 1.01.

 

Definitions

     1   

Section 1.02.

 

Terms Defined Elsewhere in this Agreement

     14   

Section 1.03.

 

Rules of Construction

     16   

ARTICLE II.

 

PURCHASE AND SALE

     17   

Section 2.01.

 

Purchase and Sale of LLC Interests

     17   

Section 2.02.

 

Purchase Price

     17   

Section 2.03.

 

Deposit

     17   

Section 2.04.

 

Working Capital Calculations

     17   

Section 2.05.

 

Excluded Assets

     20   

Section 2.06.

 

Purchase Price Allocation

     20   

Section 2.07.

 

Withholding

     21   

ARTICLE III.

 

CLOSING

     21   

Section 3.01.

 

Closing

     21   

Section 3.02.

 

Payment on the Closing Date

     22   

Section 3.03.

 

Additional Deliveries at Closing

     22   

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

     22   

Section 4.01.

 

Organization and Authority of Seller

     22   

Section 4.02.

 

Organization, Authority and Qualification of the Company

     23   

Section 4.03.

 

Capitalization

     23   

Section 4.04.

 

Subsidiaries

     24   

Section 4.05.

 

No Conflicts; Consents

     24   

Section 4.06.

 

Financial Statements

     25   

Section 4.07.

 

Absence of Certain Changes, Events and Conditions

     26   

Section 4.08.

 

Material Contracts

     28   

Section 4.09.

 

Tangible Personal Property

     30   

Section 4.10.

 

Real Property

     30   

Section 4.11.

 

Condition of Assets

     32   

Section 4.12.

 

Intellectual Property

     32   

Section 4.13.

 

Suppliers

     33   

Section 4.14.

 

Insurance

     33   

Section 4.15.

 

Legal Proceedings; Governmental Orders

     34   

Section 4.16.

 

Compliance With Laws

     34   

Section 4.17.

 

Permits

     34   

Section 4.18.

 

Environmental Matters

     35   

Section 4.19.

 

Employee Benefit Matters

     36   

Section 4.20.

 

Employment Matters

     38   

Section 4.21.

 

Taxes

     40   

Section 4.22.

 

Transactions with Related Parties

     41   

Section 4.23.

 

Brokers

     42   

Section 4.24.

 

No Other Representations and Warranties

     42   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE V.

  REPRESENTATIONS AND WARRANTIES OF BUYER      42   

Section 5.01.

 

Organization and Authority of Buyer

     42   

Section 5.02.

 

No Conflicts; Consents

     43   

Section 5.03.

 

Investment Purpose

     43   

Section 5.04.

 

Brokers

     43   

Section 5.05.

 

Sufficiency of Funds

     44   

Section 5.06.

 

Ability to Bear Risk

     45   

Section 5.07.

 

Licensability of Licensing Affiliates; Required Licensees

     45   

Section 5.08.

 

Compliance with Gaming Laws

     45   

Section 5.09.

 

Gaming Laws

     46   

Section 5.10.

 

Hard Rock Intellectual Property

     46   

Section 5.11.

 

Legal Proceedings

     46   

Section 5.12.

 

Disclaimer of Other Representations or Warranties

     46   

ARTICLE VI.

  COVENANTS      47   

Section 6.01.

 

Conduct of Business Prior to the Closing

     47   

Section 6.02.

 

Access to Information

     47   

Section 6.03.

 

Disclosure Schedules

     48   

Section 6.04.

 

Resignations

     48   

Section 6.05.

 

Confidentiality

     49   

Section 6.06.

 

Regulatory Matters and Cooperation

     49   

Section 6.07.

 

Destruction of Chips

     50   

Section 6.08.

 

Employees; Benefit Plans

     50   

Section 6.09.

 

Governmental Approvals and Other Third-Party Consents

     52   

Section 6.10.

 

Required Consent of HR Licensing

     53   

Section 6.11.

 

Books and Records

     54   

Section 6.12.

 

Closing Conditions

     55   

Section 6.13.

 

Company and Seller Indemnification

     55   

Section 6.14.

 

Further Assurances

     55   

Section 6.15.

 

Efforts to Consummate Generally

     55   

Section 6.16.

 

Publicity

     55   

Section 6.17.

 

Reservations

     55   

Section 6.18.

 

Risk of Loss Relating to Real Property

     56   

Section 6.19.

 

Release of Guarantees; Termination of Related Party Contracts

     56   

Section 6.20.

 

No Control

     57   

Section 6.21.

 

Title Insurance

     57   

Section 6.22.

 

Non-Solicitation

     58   

Section 6.23.

 

Financing

     59   

ARTICLE VII.

  TAX MATTERS      62   

Section 7.01.

 

Tax Returns

     62   

Section 7.02.

 

Tax Indemnification Procedures; Contest Provisions

     63   

Section 7.03.

 

Tax Refunds

     63   

Section 7.04.

 

Tax Cooperation

     63   

Section 7.05.

 

Transfer Taxes

     64   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VIII.   CONDITIONS TO CLOSING      64   

Section 8.01.

 

Conditions to Obligations of All Parties

     64   

Section 8.02.

 

Conditions to Obligations of Buyer

     65   

Section 8.03.

 

Conditions to Obligations of Seller

     68    ARTICLE IX.   INDEMNIFICATION      68   

Section 9.01.

 

Survival

     68   

Section 9.02.

 

Indemnification By Seller

     69   

Section 9.03.

 

Indemnification By Buyer

     69   

Section 9.04.

 

Certain Limitations on Indemnity

     70   

Section 9.05.

 

Indemnification Procedures

     71   

Section 9.06.

 

Tax Treatment of Indemnification Payments

     73   

Section 9.07.

 

Exclusive Remedy

     73    ARTICLE X.   TERMINATION      73   

Section 10.01.

 

Termination

     73   

Section 10.02.

 

Effect of Termination

     74   

Section 10.03.

 

Application of Deposit

     74    ARTICLE XI.   PROPERTY      75    ARTICLE XII.   MISCELLANEOUS     
76   

Section 12.01.

 

Expenses

     76   

Section 12.02.

 

Notices

     76   

Section 12.03.

 

Headings

     78   

Section 12.04.

 

Severability

     78   

Section 12.05.

 

Entire Agreement

     78   

Section 12.06.

 

Successors and Assigns

     78   

Section 12.07.

 

No Third-party Beneficiaries

     78   

Section 12.08.

 

Amendment and Modification; Waiver

     78   

Section 12.09.

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

     79   

Section 12.10.

 

Specific Performance

     80   

Section 12.11.

 

Mutual Drafting

     80   

Section 12.12.

 

Counterparts

     80    ARTICLE XIII.   GUARANTY      80   

Section 13.01.

 

Seller Parent Guaranty

     80   

 

-iii-



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

This Membership Interest Purchase Agreement (this “Agreement”), dated as of
December 14, 2013 (the “Signing Date”), is entered into by and among GAR, LLC, a
Mississippi limited liability company (“Seller”), Premier Entertainment Biloxi
LLC, a Delaware limited liability company (the “Company”), Leucadia National
Corporation, a New York corporation (the “Seller Parent”), and Twin River
Management Group, Inc., a Delaware corporation (“Buyer”); provided, however,
that Seller Parent shall be a party to this Agreement solely for purposes of
Section 13.01.

RECITALS

WHEREAS, Seller owns all of the issued and outstanding membership interests in
the Company (the “LLC Interests”);

WHEREAS, the Company is engaged in the business of owning, operating, managing
and/or otherwise conducting the business of the casino resort and hotel and
related operations located in Biloxi, Mississippi, more commonly known as Hard
Rock Hotel & Casino Biloxi (the “Business”); and

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the LLC Interests, subject to the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I.

DEFINITIONS; RULES OF CONSTRUCTION

Section 1.01. Definitions. For purposes of this Agreement, except as otherwise
expressly provided herein or unless the context otherwise requires, capitalized
terms used in this Agreement have the following meanings:

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. For the avoidance of doubt, “Affiliate” does not include
any stockholder of Buyer Parent or Seller Parent or any Affiliate of any such
stockholder.

“Agreed Accounting Principles” means GAAP consistently applied; provided that,
with respect to any matter as to which GAAP permits more than one generally
accepted accounting



--------------------------------------------------------------------------------

principle, Agreed Accounting Principles means such generally accepted accounting
principles consistently applied by the Company in the preparation of the Balance
Sheet; provided further that, for purposes of the Agreed Accounting Principles,
no known adjustments for items or matters, regardless of the amount thereof,
shall be deemed to be immaterial.

“Applicable Rate” means the prime rate published in the Wall Street Journal on
the Determination Date, or if that rate is no longer published, a comparable
rate.

“Benefit Plan” means each “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA, whether or not subject to ERISA) and each other benefit,
retirement, pension, supplemental pension, profit sharing, superannuation,
employment, offer, consulting, advisory, compensation, deferred compensation,
bonus, incentive, retention, equity-related, salary continuation, profit
participation, stock option, restricted stock, stock appreciation right, phantom
equity, change in control, severance, separation, vacation, paid time off, leave
of absence, layoff, day or dependent care, legal services, cafeteria, life,
health, accident, disability, workers’ compensation, sickness, supplemental
unemployment, other insurance (including any “voluntary employees’ beneficiary
association” as defined in Section 501(c)(9) of the Code providing for the same
or other benefits) and fringe-benefit plan, policy, Contract, program,
arrangement and fund, and each other similar plan, policy, Contract, program,
arrangement and fund (in each case, whether written or oral, qualified or
nonqualified, funded or unfunded, foreign or domestic, currently effective or
terminated, and any trust, escrow or similar Contract related thereto), in each
case, (i) in respect of or covering any present or former employee, director,
manager, officer, equity holder, consultant, independent contractor, advisor or
other service provider of the Company or any Company Subsidiary (or any
beneficiary or dependent of any such Person), (ii) entered into, sponsored,
established, maintained, contributed to, or required to be contributed to by the
Company or any Company Subsidiary, (iii) with respect to which the Company or
any Company Subsidiary has made or is required to make payments, transfers or
contributions, or (iv) with respect to which the Company or any Company
Subsidiary has or would reasonably be expected to have any present or future
actual or contingent obligations or liabilities.

“Biloxi Property” means (a) the hotel and casino (including the New Hotel Tower)
located at the Real Property owned or leased by the Company or Seller in Biloxi,
Mississippi, (b) any Real Property leased or owned by Seller or the Company or
any of their respective Affiliates that is used or held for use primarily in
connection with the Business, including the property subject to the Ground
Leases, (c) the land and related rights owned by Jamland, LLC, a Company
Subsidiary, and (d) any fixtures at all such property described in clauses (a),
(b) and (c) above and owned by Seller, the Company, a Company Subsidiary or any
of their respective Affiliates.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the States of Mississippi or New York are authorized
or required by Law to be closed for business.

“Buyer Accepted Casualty Event” means any one or more Casualty Events for which
the effects thereof (a) are covered by the Insurance Policies or Seller has paid
or agreed to pay the cost to restore any damage or destruction to the Biloxi
Property resulting from such Casualty Event(s) to its condition prior thereto,
(b) could not reasonably be expected to cost more than

 

2



--------------------------------------------------------------------------------

$50 million in the aggregate to repair or replace upon the occurrence of such
Casualty Event(s) and more than $35 million in the aggregate to repair or
replace after the Closing Date, and (c) can reasonably be expected to be
remedied prior to or within 45 days after the Closing Date, provided, however,
that a Buyer Accepted Casualty Event shall only be and continue to be a Buyer
Accepted Casualty Event so long as (i) Seller is reasonably cooperating with
Buyer to restore the property that has suffered such Casualty Event(s) and
(ii) Seller is diligently pursuing such restoration.

“Buyer Parent” means Twin River Worldwide Holdings, Inc., a Delaware
corporation.

“Buyer’s Accountants” means PricewaterhouseCoopers, LLP.

“Cage Cash” means Cash of the Company located in cages, drop boxes, slot
machines and other gaming devices at the Biloxi Property.

“Cash” means all cash, cash equivalents and liquid instruments of the Company.

“Casualty Event” means any fire, earthquake, hurricane, tornado or other weather
event, natural disaster, act of God or other casualty event that damages any
portion of the Biloxi Property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601, et seq.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

“Code” means the Internal Revenue Code of 1986.

“Company Data” means all protected personal or financial information collected
by the Company from any website, computer or database of the Company.

“Company Subsidiaries” means Premier Finance Biloxi Corp. and Jamland, LLC, each
of which is a wholly-owned subsidiary of the Company.

“Confidential Information” means, with respect to any Person, all trade secrets,
know-how and other confidential, nonpublic or proprietary information of that
Person, including any such information derived from reports, investigations,
research, studies, work in progress, codes, marketing, sales or service
programs, customer lists, records relating to past service provided to
customers, capital expenditure projects, cost summaries, equipment or production
system designs or drawings, pricing formulae, contract analyses, financial
information, projections, present and future business plans, agreements with
vendors, joint venture agreements, confidential filings with any Governmental
Authority and all other confidential, nonpublic concepts, methods, techniques or
processes of doing business, ideas, materials or information prepared or
performed for, by or on behalf of that Person.

“Construction Contract” has the meaning set forth in Section 1.01(c) of the
Disclosure Schedule.

 

3



--------------------------------------------------------------------------------

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Effective Time” means 12:01 a.m., Biloxi time, on the Closing Date.

“Encore Players Club” means the Encore Players Club of which certain customers
of the Biloxi Property are members.

“Encumbrance” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment, right of first refusal or
offer, option, purchase or access right or other encumbrance.

“Environmental Claim” means any Proceeding, Governmental Order, Encumbrance,
fine, penalty or, as to each, any settlement or judgment arising therefrom, by
or from any Person alleging liability of whatever kind or nature (including
liability or responsibility for the costs of enforcement proceedings,
investigations, cleanup, governmental response, removal or remediation, natural
resources damages, property damages, personal injuries, medical monitoring,
penalties, contribution, indemnification and injunctive relief) arising out of,
based on or resulting from: (a) the presence, Release of or exposure to, any
Hazardous Materials or (b) any actual or alleged non-compliance with any
Environmental Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
Contract with, any Governmental Authority: (a) relating to pollution (or the
cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata) or
(b) concerning the presence of, exposure to or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes the following
(including their implementing regulations and any analogous state Laws): the
CERCLA; the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976, as amended by the Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901, et seq.; the Federal Water Pollution Control Act of
1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251, et seq.; the
Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601, et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001, et seq.;
the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of 1990,
42 U.S.C. §§ 7401, et seq. and the Occupational Safety and Health Act of 1970,
29 U.S.C. §§ 651, et seq.

“Environmental Notice” means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

 

4



--------------------------------------------------------------------------------

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“Equity Securities” means, with respect to a Person, any capital stock,
membership interest or other equity interest or any securities convertible into
or exchangeable for capital stock, membership interest or other equity interest
or any other rights, warrants or options to acquire any of the foregoing
securities of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, any other Person that,
(i) together with such first Person, could be treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code or (ii) is
under common control with such first Person within the meaning of
Section 4001(b)(1) of ERISA.

“Financing” means the financing committed pursuant to the Financing Commitment
or any substitute therefor obtained pursuant to Section 6.23.

“Financing Commitment” means the commitment letter, dated December 14, 2013,
from the financial institutions identified therein, to provide the Financing,
together with all exhibits, annexes, schedules and attachments thereto.

“Financing Sources” mean the agents, arrangers, lenders and other Persons that
have committed to provide or have otherwise entered into agreements in
connection with the Financing or any alternative debt financing and any joinder
agreements or credit agreements entered into pursuant thereto or relating
thereto, together with their respective Affiliates, officers, directors,
employees, agents and representatives and their respective successors and
assigns.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Gaming Approvals” means all Permits, registrations, findings of suitability,
franchises, entitlements and exemptions issued by any Gaming Authority necessary
for or relating to the conduct of the Business by any party hereto or any of its
Affiliates, including the ownership, operation, management and development of
the Biloxi Property.

“Gaming Authorities” means the Mississippi Gaming Commission and all other
regulatory and licensing bodies with authority over gaming in the State of
Mississippi and its political subdivisions.

“Gaming Laws” mean all Laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within the State of
Mississippi, including the Mississippi Gaming Control Act, as codified in
Chapter 76 of Title 75 of the Mississippi Code of 1972.

 

5



--------------------------------------------------------------------------------

“Gaming License” means all gaming licenses issued by the Mississippi Gaming
Commission to the Company authorizing the conduct of gaming operations at the
Biloxi Property.

“Governmental Approvals” means those consents, Permits, franchises, exemptions,
consents and registrations issued by any Governmental Authority necessary for
the conduct of the Business by any party hereto or any of its Affiliates,
including in connection with the authorization, execution and delivery of, and
the performance of, this Agreement and any of the other Transaction Documents,
and the consummation of the Transactions, the Gaming Approvals and any approvals
required under any Liquor Laws.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any arbitrator, court or tribunal of
competent jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hard Rock” means, as appropriate, Hard Rock Cafe and/or HR Licensing.

“Hard Rock Cafe” means Hard Rock Cafe International (STP), Inc., a New York
corporation.

“Hard Rock Documents” means (a) the Hard Rock License Agreement, (b) the
Memorabilia Lease, (c) that certain Lease Agreement (Retail Store), dated as of
December 30, 2003, by and between the Company and Hard Rock Cafe (as amended,
the “Retail Lease”), and (4) that certain Lease Agreement (Cafe), dated as of
December 30, 2003, by and between the Company and Hard Rock Cafe (as amended,
the “Cafe Lease”).

“Hard Rock License Agreement” means that certain License Agreement, dated
May 15, 2003, by and between the Company and HR Licensing, including all
exhibits attached thereto, as amended by that letter agreement, dated April 4,
2006, between Seller Parent and HR Licensing and that certain First Amendment to
License Agreement, dated May 10, 2007, between the Company and HR Licensing,
each made available to Buyer prior to the Measurement Date.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic or words of similar import or regulated under Environmental Law
and (b) any petroleum or petroleum-derived products, radon, radioactive
materials or wastes, asbestos in any form, lead or lead-containing materials,
urea formaldehyde foam insulation and polychlorinated biphenyls.

“HR Licensing” means Hard Rock Hotel Licensing, Inc., a Florida corporation, and
its Affiliates.

“HR Licensing ROFR” means HR Licensing’s right of first refusal and right to
consent to Seller entering into the Transaction as described more specifically
in the Hard Rock License Agreement.

 

6



--------------------------------------------------------------------------------

“HR Transfer Fees” means any fees or charges required to be paid by Seller or
the Company pursuant to the Hard Rock License Agreement in respect to entering
into and/or consummating and Closing the Transactions.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Indebtedness” means, without duplication: (a) any obligations of the Company or
any Company Subsidiary for borrowed money (including all obligations for
principal and interest, premiums, penalties, fees, expenses and breakage costs
and any other fees, expenses and costs due on prepayment); (b) any obligations
of the Company or any Company Subsidiary evidenced by any note, bond, debenture
or other debt security (whether or not convertible into any other security);
(c) all obligations of the Company or any Company Subsidiary for the
reimbursement of letters of credit, bankers’ acceptances or similar credit
transactions; (d) any obligations of the Company or any Company Subsidiary under
any currency or interest rate swap, hedge or similar protection device; (e) any
Liability required to be shown on a consolidated balance sheet of the Company as
debt or indebtedness under GAAP; and (f) all obligations of the types described
in clauses “(a)” through “(e)” above the payment of which is guaranteed,
directly or indirectly, by the Company or any Company Subsidiary; provided,
however, notwithstanding the foregoing, “Indebtedness” shall not include
(x) obligations under or with respect to the IRB and (y) any obligations with
respect to supplier or vendor contracts or purchase orders for the purchase of
goods or services in the ordinary course of the operation of the Business,
including the purchase of food, liquor, beverages, paper goods or other goods
consumed in the ordinary course of business and other similar trade payables
incurred in the ordinary course of business; provided, however, that to the
extent such current liability items are not paid in full as of the Closing they
shall be taken into account in determining the calculation of Working Capital.

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (b) copyrights, including all applications and
registrations related to the foregoing; (c) trade secrets and confidential
know-how; (d) patents and patent applications; (e) internet domain name
registrations; and (f) other intellectual property and related proprietary
rights, interests and protections.

“IRB” means those certain Mississippi Business Finance Corporation Industrial
Development Revenue Bonds, Series 2012 (Premier Entertainment Biloxi LLC
Project) in the aggregate principal amount of up to $25.0 million and all
obligations, transactions, agreements, commitments and documents arising
thereunder or in connection therewith of the Company or Premier Finance Biloxi
Corp., including that certain Loan Agreement dated as of April 1, 2012 between
the Mississippi Business Finance Corporation and the Company and that certain
Bond Purchase Contract dated as of April 17, 2012 between the Mississippi
Business Finance Corporation and Premier Finance Biloxi Corp.

“Knowledge of Buyer” or “Buyer’s Knowledge” means the actual knowledge, after
reasonable inquiry of each of such person’s direct employee reports who would
reasonably be expected to have knowledge related to such fact, representation or
other matter, and without

 

7



--------------------------------------------------------------------------------

obligation on such person to conduct any independent investigation, of each of
George Papanier, Glenn Carlin and Craig Eaton.

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge, after
reasonable inquiry of each of such person’s direct employee reports who would
reasonably be expected to have knowledge related to such fact, representation or
other matter, and without obligation on such person to conduct any independent
investigation, of each of Duncan McKenzie, Robert Callaway, Todd Raziano, David
Severn and Justin Wheeler.

“Law” means any statute, law, ordinance, regulation, rule, code, Governmental
Order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any Governmental Authority, including the Gaming Laws.

“Liquor Laws” means the Laws applicable to or involving the sale or distribution
of liquor as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Governmental
Authority.

“Losses” means losses, damages, liabilities, deficiencies, Proceedings,
judgments, interest, awards, penalties, fines, costs or expenses of whatever
kind, including reasonable attorneys’ fees and the cost of enforcing any right
to indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include (a) punitive damages except
to the extent actually awarded by a Governmental Authority to a third party or
(b) consequential, special or indirect damages, except (1) in the case of fraud,
(2) to the extent actually awarded by a Governmental Authority to a third party,
(3) to the extent relating to, resulting from or arising out of Seller’s
intentional breach of this Agreement, or (4) to the extent reasonably resulting
in a diminution in Buyer’s value of the Business or ownership of the Equity
Securities of the Company as of the Signing Date from the Purchase Price
(assuming for this purpose that such Loss had been known by Buyer as of the
Signing Date). For purposes of this Agreement, the amount of any “Loss” incurred
by Buyer, the Company or a Company Subsidiary that is indemnified by Seller
pursuant to Article IX (or would be indemnified but for the limitations in
Section 9.04) for any event that is a one-time occurrence that could not
reasonably be expected to have a continuing effect on the financial condition or
results of operations of the Company or the Company Subsidiaries will be limited
to the amount of out-of-pocket liability, cost, fine or expense incurred by the
Company or the Company Subsidiaries after the Closing.

“Management and Supervisory Incentive Plan” means those certain incentive plans
maintained by the Company for the benefit of certain key members of management
and other supervisors, and attached to Section 1.01(b) of the Disclosure
Schedules.

“Marketing Period” means the first period of 20 consecutive Business Days after
the Signing Date throughout which and on the last day of which (a) Seller shall
have the Required Information that Seller is required to provide to Buyer
pursuant to Section 6.23(d), (b) all of the conditions set forth in Article VIII
(other than those conditions that by their terms are to be satisfied at the
Closing and other than the conditions set forth in Section 8.01(c)) have been
satisfied and nothing has occurred and no condition exists that would cause any
of such conditions not to be satisfied assuming the Closing were to be scheduled
for any time during

 

8



--------------------------------------------------------------------------------

such 20 Business Day period, and (c) Seller shall have provided all cooperation
which it is obligated to provide under the terms of Section 6.23; provided, that
such 20 consecutive Business Day period shall not commence until five days after
Seller’s delivery of such Required Information; provided, further, that the days
July 4, 2014 and July 7, 2014 shall not be included in determining such 20
consecutive Business Day period and such consecutive 20 Business Day period will
not commence prior to January 6, 2014. Notwithstanding the foregoing, the
“Marketing Period” shall not commence and shall be deemed not to have commenced
if, on or prior to the completion of such 20 Business Day period, Seller shall
have restated, or shall have announced any intention to restate, any financial
statements or financial information included in the Required Information or
shall have announced that any such restatement is under consideration or may be
a possibility, in which case the Marketing Period shall be deemed not to
commence unless and until such restatement has been completed and the applicable
Required Information has been amended or Seller has announced that it has
concluded that no restatement shall be required, and the requirements in clauses
(a), (b) and (c) above would be satisfied on the first day, throughout and on
the last day of such new 20 consecutive Business Day period.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is or could reasonably be expected to be, individually or in the aggregate,
materially adverse to (a) the Business, condition (financial or otherwise),
assets or results of operations of the Company and the Company Subsidiaries,
taken as a whole, or (b) the ability of Seller to consummate the Transactions;
provided, however, that in no event shall any of the following constitute a
Material Adverse Effect, or otherwise be taken into account in determining
whether a Material Adverse Effect has occurred: (i) any event, occurrence, fact,
condition or change resulting from or relating to changes in economic or
financial conditions generally, including changes in interest or exchange rates
or commodities prices; (ii) any event, occurrence, fact, condition or change
that affects the gaming industry in the State of Mississippi generally (except,
in each case, to the extent such event, change, effect or circumstance
disproportionately affects the Company relative to the other participants in the
gaming industry in the State of Mississippi); (iii) changes in Tax rates or the
imposition of new Taxes; (iv) the introduction or material expansion, or
announcement of the introduction or material expansion, of gaming in any State
adjoining Mississippi; (v) the announcement or opening of any new, or material
expansion of any, gaming facility in Mississippi; (vi) an increase in the
competition regarding the Business in the Biloxi, Mississippi market; (vii) any
event, occurrence, fact, condition or change from or relating to any national or
international political or social conditions, including any act of war, sabotage
or terrorism, or any escalation or worsening thereof, and including the
engagement by the United States in hostilities or the escalation thereof, in
each case whether or not pursuant to the declaration of a national emergency or
war (except, in each case, to the extent such event, change, effect or
circumstance disproportionately affects the Company relative to the other
participants in the gaming industry in the United States); (viii) any change in
GAAP or applicable Law (or the effects of any changes in the manner of
enforcement of any applicable Law) (except, in each case, to the extent such
event, change, effect or circumstance disproportionately affects the Company
relative to the other participants in the gaming industry in the United States);
(ix) any event, occurrence, fact, condition or change resulting from any action
taken by Seller or its Affiliates as expressly permitted or required by this
Agreement or with the express written consent of Buyer, or any failure by Seller
to take any action as a result of the restrictions set forth in Section 6.01 of
this Agreement to which Buyer has withheld its consent (it being understood and
agreed that actions taken by the Company or the Company

 

9



--------------------------------------------------------------------------------

Subsidiaries pursuant to its obligations under Section 6.01 to conduct its
business in the ordinary course pursuant to the first paragraph of Section 6.01
shall not be excluded in determining whether a Material Adverse Effect has
occurred); (x) any failure (in and of itself) by the Company or any of the
Company Subsidiaries to meet any revenue, earnings or other financial projection
or forecast (provided that the underlying causes of such failure will not be
excluded); (xi) any event, occurrence, fact, condition or change in the branding
or marketing of the Business as a “Hard Rock” property due to the termination of
or any amendments to the Hard Rock License Agreement at the direction of Buyer;
(xii) the voluntary or involuntary termination of any employee of the Company,
including key or executive employees (provided that the underlying cause of, or
any dispute or claim relating to, any such termination will not be excluded);
and (xiii) any event, occurrence, fact, condition or change on the Business,
financial condition or results of operations of the Company which results from
seasonal changes in the Business, but only to the extent consistent with the
Company’s prior experience.

“Material Ground Leased Property” means those parcels of real property that the
Company and the Company Subsidiaries lease pursuant to the Biloxi Lease and the
Tidelands Lease (each as defined in the Disclosure Schedules).

“Memorabilia Lease” means that certain Memorabilia Lease between the Company and
Hard Rock Café International (STP), Inc., dated effective as of July 2, 2007, as
made available to Buyer prior to the Measurement Date.

“Minimum Cash on Hand” means Cash in an amount equal to $4.0 million, inclusive
of the Minimum Cage Cash.

“New Hotel Tower” means the new north hotel tower under construction as of the
Signing Date at the Biloxi Property pursuant to the Tower Construction Plans.

“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its bylaws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited
liability, general or otherwise), limited liability company or natural person,
its governing instruments as required or contemplated by the laws of its
jurisdiction of organization.

“Outside Date” means June 30, 2014; provided, however, that if as of June 30,
2014 all of the conditions to the obligations of the parties to consummate the
Transactions set forth in Article VIII have been satisfied or are capable of
being satisfied as of such date other than the condition set forth in
Section 8.01(c) and those conditions that by their nature are to be satisfied at
the Closing, and Buyer has provided Seller with a letter from Buyer’s counsel
advising Buyer that it is reasonably probable that the conditions set forth in
Section 8.01(c) would be completed on or before 5:00 p.m., New York City time,
on September 12, 2014, the Outside Date will be extended to 5:00 p.m., New York
City time, on September 12, 2014 for so long as Buyer

 

10



--------------------------------------------------------------------------------

continues to comply in good faith with its obligations in Section 6.06;
provided, further, that if there has been the occurrence of a Casualty Event
prior to the date that is six (6) months after the Signing Date and as of
June 30, 2014 such Casualty Event would not qualify as a Buyer Accepted Casualty
Event and Seller has advised Buyer in writing that it is reasonably probable
based upon the opinion of Seller’s repair or replacement contractors that such
Casualty Event would qualify as a Buyer Accepted Casualty Event on or before
5:00 p.m., New York City time, on September 12, 2014, the Outside Date will be
extended to 5:00 p.m., New York City time, on September 12, 2014 so long as
Seller continues to work diligently and in good faith towards the repair or
replacement of the damages resulting from such Casualty Event.

“Permits” means all permits, waiver, orders, licenses, franchises, approvals,
authorizations, registrations, certificates, variances and similar rights
obtained, or required to be obtained, from a Governmental Authority.

“Permitted Encumbrances” means: (a) those Encumbrances set forth on
Section 1.01(a) of the Disclosure Schedules; (b) mechanics’, carriers’,
workmen’s, repairmen’s or other like Encumbrances (“Mechanics’ Liens”’) arising
or incurred in the ordinary course of business with respect to liabilities that
are not yet due and payable or that are being contested in good faith through
appropriate Proceedings and that are not, individually or in the aggregate,
material to the Business, including in connection with the construction of the
New Hotel Tower; (c) Encumbrances for Taxes that are not due and payable or that
are being contested by Seller or the Company in good faith by appropriate
proceedings; (d) Encumbrances created in connection with the Financing;
(e) zoning and subdivision ordinances and other applicable Laws that do not
materially impair the use of such property or assets for the purposes for which
they are held; (f) rights of tenants, as tenants only, under operating leases
existing as of the Signing Date (and any extensions or renewals permitted by
their terms) that have been identified in the Disclosure Schedules or any and
all other leases entered into in accordance with the terms of this Agreement and
rights of guests in possession or holding reservations for future use or
occupancy of the Biloxi Property; (g) with respect to Intellectual Property,
licenses made in the ordinary course of business that have been identified in
the Disclosure Schedules or entered into in accordance with the terms of this
Agreement; (h) deposits or pledges in the ordinary course of business to secure
payment of workers compensation or unemployment insurance mandated under
applicable Laws; or (i) easements, leases, reservations or other rights of
others in, or other imperfections of title or encumbrances, if any, that do not,
individually or in the aggregate, materially impair the continued use,
financeability and operation of such assets in the conduct of the Business as
presently conducted.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date.

“Post-Closing Taxes” means Taxes of or with respect to the Company, any Company
Subsidiary or the Business for any Post-Closing Tax Period and the portion of
any Straddle Period beginning after the Closing Date.

 

11



--------------------------------------------------------------------------------

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.

“Pre-Closing Taxes” means Taxes of or with respect to the Company, any Company
Subsidiary or the Business for any Pre-Closing Tax Period and the portion of any
Straddle Period ending on the Closing Date.

“Proceeding” means any claim, action, cause of action, demand, lawsuit,
arbitration, inquiry, audit, notice of violation, proceeding, litigation,
citation, summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory or otherwise, whether at law or in equity.

“Real Property” means the real property currently owned, leased or subleased by
the Company or any Company Subsidiary, together with all buildings, structures
and facilities located thereon.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).

“Representative” means, with respect to any Person, such Person’s Affiliates and
its and their directors, officers, members, managers, employees, consultants,
financial advisors, counsel, accountants, shareholders, owners, controlling
Persons and other agents of such Person.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933.

“Seller’s Accountants” means PriceWaterhouseCoopers, LLP.

“Straddle Period” means any taxable year or period that includes, but does not
end on, the Closing Date.

“Target Working Capital” means $0.00.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, value added, production, ad valorem, transfer, capital
stock, franchise, registration, profits, license, lease, service, service use,
withholding, payroll, employment, social security, unemployment, disability,
estimated, alternative or add-on minimum, excise, severance, environmental
(including taxes under Code §59A), stamp, occupation, premium, property (real or
personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties

 

12



--------------------------------------------------------------------------------

with respect thereto and any interest in respect of such additions or penalties,
whether disputed or not.

“Tower Construction Budget” shall mean the total amount budgeted for the
construction and development of the New Hotel Tower as set forth in more detail
in the “Hotel Expansion Construction Budget” attached as Section 1.01(c) of the
Disclosure Schedules, as such amount may be adjusted by the Company in
accordance with the Tower Construction Plan. As of the Signing Date the Tower
Construction Budget was $32,500,000.

“Tower Construction Plan” shall mean the documents, plans and Contracts related
to the construction and development, including the installation of furniture,
fixture and equipment, of a New Hotel Tower on the Biloxi Property, including,
the Tower Construction Budget, all identified in more detail on Section 1.01(c)
of the Disclosure Schedules.

“Transaction Documents” means this Agreement, the Assignment, the Financing
Commitment, the Definitive Debt Agreements and the other agreements,
certificates, consents and similar documents set forth in Section 8.02 and
Section 8.03.

“Transaction Expenses” means (without duplication and solely to the extent any
of the following obligations has not been paid by the Company or Seller prior to
the Closing) any and all: (i) bonuses, change-in-control and other similar
amounts which are or may become payable to any manager, officer, employee,
director, contractor, independent consultant, advisor or other service provider
of the Company or any Company Subsidiary as a result of or in connection with
the consummation of the Transactions (whether alone or together with any other
event, condition or circumstance) pursuant to any Benefit Plan or other
arrangement which is in effect at or at any time prior to the Closing
(regardless of whether such amount is payable prior to or after the Closing),
(ii) severance which is or may become payable to the Non-Continuing Employees,
(iii) legal, accounting and other out-of-pocket expenses incurred by the Company
in connection with the Transactions, and (iv) investment banking fees incurred
by the Company in connection with the Transactions.

“Transactions” means the transactions contemplated and governed by this
Agreement and the other Transaction Documents.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
and any similar state, local, foreign or other applicable Law relating to plant
closings or mass layoffs.

“Working Capital” means the current assets (including Minimum Cash on Hand) of
the Company and the Company Subsidiaries minus, without duplication, the current
liabilities (including, if applicable, all unpaid Transaction Expenses of the
Company and all unpaid Casualty Repair Costs as of the Closing Date) of the
Company and the Company Subsidiaries, determined in accordance with GAAP and on
a basis consistent with (a) the Agreed Accounting Principles and (b) the Working
Capital calculation attached as Section 1.01(d) of the Disclosure Schedules;
provided that, except as set forth in Section 2.05, Working Capital shall not
include any amounts in respect of the Excluded Assets. For purposes of
determining Working Capital, (1) the current assets of the Company shall include
the amount of the HR Transfer Fees paid by

 

13



--------------------------------------------------------------------------------

the Company or Seller prior to the Closing, (2) all security and other deposits,
tenant deposits and all advance or pre-paid rents relating to rooms, services
and/or events relating to the period from and after the Closing that are treated
as Excluded Assets for purposes of this Agreement will be included as a current
liability, (3) all liabilities for work and services performed or materials
placed or furnished upon or in respect of the Biloxi Property prior to the
Closing will be accrued as a current liability, (4) prepaid expenses will be
included as current assets only to the extent that the benefit thereof is
realizable by the Company after the Closing, and (5) outstanding or uncleared
checks drawn on Company accounts as of the Closing will reduce the accounts
payable to which they relate only to the extent that such checks are paid from,
and thereby reduce, cash accounts of the Company prior to the Closing.

Section 1.02. Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the following Sections
so indicated:

 

Term

  

Section

Agreement    Introductory Paragraph Allocation Schedule    Section 2.06
Alternative Financing    Section 6.23(b) Assignment    Section 3.03(b)(i)
Audited Financial Statements    Section 4.06 Balance Sheet    Section 4.06
Balance Sheet Dispute Notice    Section 2.04(d)(ii) Balance Sheet Date   
Section 4.06 Biloxi Lease    Disclosure Schedules Business    Recitals Buyer   
Introductory Paragraph Buyer Accepted Casualty Event    Section 1.01 Buyer
Permits    Section 5.07(a) Buyer Benefit Plan    Section 6.08(b) Buyer Tax
Return    Section 7.01(b) Cafe Lease    Section 1.01 (definition of Hard Rock
Documents) Cap    Section 9.04(a) Casualty Event    Section 1.01 Casualty Repair
Costs    Section 6.18(a) Closing    Section 3.01 Closing Balance Sheet   
Section 2.04(d)(i) Closing Date    Section 3.01 Closing Date Working Capital   
Section 2.04(d)(i) Closing Payment    Section 3.02 Closing Statement    Section
2.04(d)(i) Company    Introductory Paragraph Company Continuing Employee   
Section 6.08(a) Company Intellectual Property    Section 4.12(a) Company Leases
   Section 4.10(e) Confirmation Certificate    Section 2.04(d)(ii)

 

14



--------------------------------------------------------------------------------

Term

  

Section

Deductible    Section 9.04(a) Definitive Debt Agreements    Section 6.23(a)
Deposit    Section 2.03 Determination Date    Section 2.04(d)(ii) Direct Claim
   Section 9.05(c) Estimated Working Capital Deficiency    Section 2.04(c)(i)
Estimated Working Capital Excess    Section 2.04(c)(i) Estimated Working Capital
Statement    Section 2.04(c)(i) Excluded Assets    Section 2.05 Final Allocation
Schedule    Section 2.06 Final Working Capital Adjustment    Section
2.04(d)(iii) Financial Statements    Section 4.06 Financing    Section 6.23(c)
Financing Commitment    Section 6.23(c) Fundamental Representations    Section
9.04(a) Ground Leases    Section 4.10(a) Ground Leased Property    Section
4.10(a) Guarantees    Section 6.19 Indemnified Party    Section 9.04
Indemnifying Party    Section 9.04 Independent Accountants    Section
2.04(d)(ii) Initial Working Capital    Section 2.04(c)(i) Insurance Policies   
Section 4.14 Lender Title Policy    Section 8.02(o) Licensing Affiliates   
Section 5.07(b) Licensed Party    Section 5.07(a) LLC Interests    Recitals
Material Contracts    Section 4.08(a) Material Suppliers    Section 4.13
Measurement Date    Section 1.03 Mechanics’ Liens    Section 1.01 (definition of
Permitted Encumbrances) Minimum Cage Cash    Section 2.04(a) Non-Continuing
Employees    Section 6.08(a) Owned Real Property    Section 4.10(a) Owner Title
Policy    Section 8.02(o) Pre-Closing Balance Sheet    Section 2.04(c)(i)
Pre-Closing HR Transfer Fees    Section 2.04(c)(i) Purchase Price    Section
2.02 Qualified Benefit Plan    Section 4.19(c) Related Party    Section 4.22
Released Parties    Section 6.19 Released Party    Section 6.19 Required
Information    Section 6.23(d) Required Licensees    Section 5.07(b)

 

15



--------------------------------------------------------------------------------

Term

  

Section

Retail Lease    Section 1.01 (definition of Hard Rock Documents) Schedule
Supplement Threshold    Section 6.03(b) Seller    Introductory Paragraph Seller
Parent    Introductory Paragraph Seller Review Period    Section 2.04(d)(ii)
Signing Date    Introductory Paragraph Substantial Completion    Section 8.02(p)
Surety Bonds    Section 6.19 Survey    Section 6.21(a) Tax Claim    Section
7.02(a) Third Party Claim    Section 9.05(a) Tidelands Lease    Disclosure
Schedules Title Commitment    Section 6.21(a) Title Exceptions    Section
6.21(a) Title Objection    Section 6.21(b) Title Policy    Section 8.02(o)
Unaudited Balance Sheet    Section 4.06 Unaudited Balance Sheet Date    Section
4.06 Unaudited Financial Statements    Section 4.06

Section 1.03. Rules of Construction. For purposes of this Agreement: (a) the
words “include”, “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and this
Agreement; and (z) to a statute means such statute as amended from time to time
and includes any successor legislation thereto and any regulations promulgated
thereunder. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted. The Disclosure Schedules and
Exhibits referred to herein shall be construed with, and as an integral part of,
this Agreement to the same extent as if they were set forth verbatim herein.
Words importing the singular include the plural and vice versa. Words importing
one gender include the other gender. Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given such term in accordance with GAAP. All references herein to
any period of days will mean the relevant number of calendar days unless
otherwise specified. All references herein to a “party” or “parties” are to a
party or parties to this Agreement unless otherwise specified. The phrases “date
of this Agreement,” “date hereof” and words of similar import, unless the
context otherwise requires, shall be deemed to refer to the date set forth in
the preamble of this Agreement as the Signing Date. To the extent this Agreement
refers to information or documents having been made available (or delivered or
provided) to Buyer, Seller or the

 

16



--------------------------------------------------------------------------------

Company shall be deemed to have satisfied such obligation if Seller, the Company
or any of their respective Representatives delivered such information or
document in written form to Craig Eaton or Glenn Carlin of Buyer or posted such
information or document to an electronic “data room” or website in which Buyer
had access by 5:00 p.m. (New York time) on December 12, 2013 (the “Measurement
Date”).

ARTICLE II.

PURCHASE AND SALE

Section 2.01. Purchase and Sale of LLC Interests. Subject to, and upon the terms
and conditions set forth in, this Agreement, at the Closing, in consideration
for payment of the Purchase Price, Seller agrees to sell, transfer, assign,
convey and deliver to Buyer, and Buyer agrees to purchase, acquire and accept
from Seller, all of Seller’s right, title and interest in and to the LLC
Interests for the consideration specified in Section 2.02.

Section 2.02. Purchase Price. In consideration of the sale, transfer, assignment
conveyance and delivery of the LLC Interests pursuant to Section 2.01, the
aggregate purchase price for the LLC Interests is an amount equal to (a) $250.0
million, plus (b) the Estimated Working Capital Excess, if any, less (c) the
Estimated Working Capital Deficiency, if any (collectively and in the aggregate,
the “Purchase Price”), all subject to subsequent final adjustment as provided in
Section 2.04.

Section 2.03. Deposit. Concurrently with the execution and delivery of this
Agreement by the parties hereto, Buyer has deposited an amount in cash equal to
$17.5 million (such amount, including the interest accrued thereon at the
Applicable Rate, the “Deposit”) by wire transfer of immediately available funds
to an account of Seller.

Section 2.04. Working Capital Calculations.

(a) Minimum Cage Cash. At the Closing, the Company shall have cash on hand in an
amount not less than Minimum Cash on Hand, which amount shall be inclusive of at
least $2.0 million of Cage Cash or such greater amount sufficient to meet the
requirements of the Mississippi Gaming Commission and under Gaming Laws (the
“Minimum Cage Cash”).

(b) Cash Count. At the Effective Time, or such other time reasonably agreed to
by the Company that will cause a minimal level of disruption to the operations
of the Business, Seller shall conduct a Cash count and the drop for one hundred
percent (100%) of the Company’s gaming device “hoppers” and a Representative of
Buyer shall be present to observe such Cash count and hopper drop if Buyer so
elects. Such Cash count and hopper drop shall be conclusive and binding upon
Seller and Buyer and shall be used in the preparation and determination of the
Working Capital as of Closing.

(c) Initial Working Capital.

(i) During the ten-Business Day period prior to the Closing Date, Seller and
Buyer shall cooperate in good faith to review the information and data then
available and mutually agree on an estimated balance sheet of the Company as of
the Closing Date prepared in good faith and substantially in the form of the
Balance Sheet (the “Pre-Closing Balance

 

17



--------------------------------------------------------------------------------

Sheet”), a statement of Working Capital of the Company as of the Closing Date
based on the Pre-Closing Balance Sheet (the “Estimated Working Capital
Statement”), which shall quantify in reasonable detail the items constituting
such Working Capital, including the HR Transfer Fees paid or to be paid by the
Company or Seller prior to the Closing (the “Pre-Closing HR Transfer Fees”) and,
if applicable, all unpaid Transaction Fees and unpaid Casualty Repair Costs as
of the Closing. The Pre-Closing Balance Sheet shall be prepared in accordance
with the Agreed Accounting Principles and shall be in substantially the form of
Section 2.04(a) of the Disclosure Schedules. The Estimated Working Capital
Statement will contain (i) a good faith estimate of the aggregate amount of
Working Capital of the Company as of the Closing Date (the “Initial Working
Capital”), and (ii) a statement of the amount by which (A) the Initial Working
Capital exceeds the Target Working Capital (such amount, the “Estimated Working
Capital Excess”) or (B) the Target Working Capital exceeds the Initial Working
Capital (such amount, the “Estimated Working Capital Deficiency”). Each of Buyer
and Seller shall bear its own expenses in the preparation and review of the
Pre-Closing Balance Sheet, Estimated Working Capital Statement and the
Pre-Closing HR Transfer Fees. Section 2.04(a) of the Disclosure Schedules sets
forth a sample calculation of Working Capital, which is illustrative of the
calculations used to arrive at the Working Capital.

(ii) Seller will permit Buyer and its Representatives reasonable access to
Seller’s and the Company’s accountant work papers, books and records relating to
the calculation and preparation of the Pre-Closing Balance Sheet, Estimated
Working Capital Statement and the Pre-Closing HR Transfer Fees, and reasonable
access to the Company’s accounting personnel and outside accountant who assisted
in the preparation of the foregoing. Prior to the Closing, the parties will
cooperate in good faith to resolve any disagreements concerning the computation
of any of the items included in the Pre-Closing Balance Sheet, Estimated Working
Capital Statement and the Pre-Closing HR Transfer Fees; provided, that it is
acknowledged and agreed that if any disagreements cannot be resolved, then the
Closing will occur on the basis of the Pre-Closing Balance Sheet, Estimated
Working Capital Statement and the Pre-Closing HR Transfer Fees determined by
Seller in good faith (which Seller will provide to Buyer at least five Business
Days prior to the Closing Date), and that any unresolved disagreements will be
deferred for resolution pursuant to the final adjustments using the Final
Working Capital Adjustment as provided for in Section 2.04(d).

(d) Final Working Capital Adjustment.

(i) As soon as reasonably practicable following the Closing Date, but in no
event later than sixty (60) days after the Closing Date, Buyer shall cause to be
prepared and delivered to Seller an unaudited balance sheet of the Company as of
the Closing Date in substantially the form of the Pre-Closing Balance Sheet (the
“Closing Balance Sheet”), a statement of Working Capital of the Company as of
the Closing Date in substantially the form of the Estimated Working Capital
Statement (the “Closing Statement”), which shall quantify in reasonable detail
the items constituting such Working Capital, including a statement of the actual
Transaction Expenses, the HR Transfer Fees and the unpaid Casualty Repair Costs
(if applicable). The Closing Balance Sheet shall be prepared in accordance with
the Agreed Accounting Principles and Section 2.04(a) of the Disclosure
Schedules. The Closing Statement will set forth the aggregate amount of Working
Capital of the Company as of the Closing Date (the “Closing Date Working
Capital”). Each of Seller and Buyer shall bear its own expenses in

 

18



--------------------------------------------------------------------------------

the preparation and review of the Closing Balance Sheet and the Closing
Statement. Subject to applicable Law, Seller will provide Buyer reasonable
access to any of Seller’s records to the extent such records are reasonably
related to the preparation of the foregoing items.

(ii) Seller shall have forty-five (45) days following the date of delivery by
Buyer to Seller of the Closing Balance Sheet and the Closing Statement (the
“Seller Review Period”) to provide Buyer with a written certificate confirming
that the amounts and calculations set forth in such statements are correct (the
“Confirmation Certificate”). If Seller objects to any of the calculations of
Closing Date Working Capital or any element of the Closing Balance Sheet or the
Closing Statement, it shall, prior to the end of the Seller Review Period,
notify Buyer of such objection in writing (a “Balance Sheet Dispute Notice”),
setting forth in detail the particulars of such objection and Seller’s proposed
adjustments to such amounts and calculations. During the Seller Review Period,
Buyer and the Company shall, during normal business hours, upon reasonable
advance notice and in a manner that does not materially interfere with the
business or operations of Buyer or the Company, provide Seller with (A) such
information as may be reasonably requested by Seller with respect to its review
of the Closing Balance Sheet and the Closing Statement, including all relevant
accounting work papers and (B) reasonable access to the Company’s accounting
personnel and outside accountant who developed the Closing Balance Sheet and
other information contained in such statements. In the event that Seller does
not provide a Balance Sheet Dispute Notice by the end of the Seller Review
Period, Seller shall be deemed to have accepted the Closing Statement and the
calculation of the Closing Date Working Capital delivered by Buyer, which shall
each be final, binding and conclusive for purposes of this Agreement and not
subject to any further recourse against Seller under any provision hereof,
except as set forth in Section 9.02. In the event any Balance Sheet Dispute
Notice is timely delivered, Buyer and Seller shall use their commercially
reasonable efforts for a period of thirty (30) days from the date of first
delivery of the Balance Sheet Dispute Notice (or such longer period as they may
mutually agree) to resolve the disagreements identified in the Balance Sheet
Dispute Notice. If, at the end of such period, they are unable to resolve such
disagreements, then such disagreements shall be submitted for resolution to an
impartial nationally recognized firm of independent certified public accountants
other than Seller’s Accountants or Buyer’s Accountants, appointed by mutual
agreement of Buyer and Seller (the “Independent Accountants”) who, acting as
experts and not arbitrators, shall resolve any such remaining disagreements. To
the extent any disagreement is not described in the Balance Sheet Dispute
Notice, then all items included in the calculation of the Closing Date Working
Capital that are not subject to any such disagreement will be deemed to be
final, binding and conclusive for purposes of this Agreement and not subject to
any further recourse against Seller under any provision of this Agreement,
except as set forth in Section 9.02. The parties will take actions reasonably
available to them to cause the Independent Accountants to determine as promptly
as practicable, but in no event more than thirty (30) days after the submission
of such dispute to the Independent Accountants, whether the Closing Statement
and other items, if applicable, were prepared in accordance with the standards
set forth in this Agreement and, only with respect to the disagreements
submitted to the Independent Accountants, whether and to what extent (if any)
the Closing Date Working Capital requires adjustment within the range between
Buyer’s calculation and Seller’s respective calculations. The parties shall each
use commercially reasonable efforts to cause the Independent Accountants to
promptly deliver to Buyer and Seller their determination in writing (along with
a statement of reasons therefor), which determination shall be made subject to
the definitions and principles set forth in this Agreement. The fees and

 

19



--------------------------------------------------------------------------------

costs of the Independent Accountants shall be payable one half (1/2) by Seller,
on the one hand, and one half (1/2) by Buyer, on the other hand. The
determination made by the Independent Accountants shall be final, binding and
conclusive for purposes of this Agreement and not subject to any further
recourse by Buyer or Seller under any provision hereof, except as set forth in
Section 9.02. The date on which the Closing Date Working Capital and such other
calculations, if applicable, are finally determined in accordance with this
Section 2.04 is hereinafter referred to as the “Determination Date”.

(iii) Within five (5) Business Days following the Determination Date, the
following payments shall be made: the absolute value of the amount (which may be
a positive or negative number) equal to (1) the Closing Date Working Capital
less (2) the Initial Working Capital (the “Final Working Capital Adjustment”)
shall be paid (along with interest, at the Applicable Rate, from the Closing
Date through the payment date) in cash by wire transfer of immediately available
funds from Buyer to Seller (if the Final Working Capital Adjustment is a
positive amount), or by Seller to Buyer (if the Final Working Capital Adjustment
is a negative amount) to an account specified in a written instruction from
Buyer or Seller, as applicable.

(e) Adjustments for Tax Purposes. Any payments made pursuant to this
Section 2.04 shall be treated as an adjustment to the Purchase Price by the
parties for Tax purposes, unless otherwise required by Law.

(f) In the event of the occurrence of any Casualty Event that has not been
remedied prior to the Closing Date, the time periods for determining the Final
Working Capital Adjustment related to any Casualty Repair Costs may be extended
for such reasonable period of time as determined by Buyer in good faith upon
notice to Seller to permit the Parties to determine the actual amount of
Casualty Repair Costs incurred or to be incurred and the amount of insurance
proceeds to be recovered with respect thereto.

Section 2.05. Excluded Assets. Notwithstanding anything to the contrary
contained in this Agreement, (a)(i) all Cash (other than the Minimum Cash on
Hand), including all checking accounts, bank accounts, deposit accounts,
certificates of deposit, time deposits, securities and uncashed checks received
by the Company on or prior to the Closing Date and all interest and dividends
thereon (provided that the amounts thereof have not been applied to reduce
payables or liabilities included in Working Capital) and (ii) the assets set
forth on Section 2.05 of the Disclosure Schedules (collectively the “Excluded
Assets”) shall either (A) be assigned or distributed by the Company to Seller
prior to the Closing or (B) in the case of the Excluded Assets specified in
clause (i), if not so assigned or distributed, shall be taken into account in
determining the calculation of Working Capital. The parties acknowledge and
agree that the Company shall have not less than the Minimum Cash on Hand as of
the Closing, the amount of which will be included as a current asset for
purposes of calculating the Closing Date Working Capital. Buyer acknowledges and
agrees that neither the Company nor Seller owns the collection of rock and roll
memorabilia located at the Biloxi Property that are owned by Hard Rock Cafe
International (STP), Inc. and are leased to the Company pursuant to the terms
and conditions of the Memorabilia Lease.

Section 2.06. Purchase Price Allocation. Section 2.06 of the Disclosure
Schedules sets forth the parties’ good faith estimate of an allocation as of the
Closing Date of the total Purchase

 

20



--------------------------------------------------------------------------------

Price as computed for Tax purposes among all of the assets of the Company
pursuant to the methodology prescribed by Section 1060 of the Code and the
Treasury Regulations thereunder (and any similar provision of applicable Law)
(the “Allocation Schedule”). Within 60 days following the Closing Date, Buyer
will prepare and deliver to Seller a revised Allocation Schedule for approval.
Buyer and Seller will act in good faith and reasonably cooperate with each other
to agree on the Allocation Schedule within 45 days following Seller’s receipt of
the revised Allocation Schedule. If Buyer and Seller are unable to agree on an
Allocation Schedule during such 45-day period, Buyer and Seller will jointly
engage the Independent Accountants to prepare the Allocation Schedule and will
direct the Independent Accountants to provide its Allocation Schedule within 30
days of its engagement. The Allocation Schedule as determined either by the
parties or the Independent Accountants pursuant to the two immediately preceding
sentences (the “Final Allocation Schedule”) will be binding on Buyer and Seller
for all Tax and financial accounting purposes (unless otherwise required by a
“determination” within the meaning of Section 1313(a) of the Code). Seller will
timely and properly prepare, execute, file and deliver all such documents, forms
and other information as Buyer may reasonably request to prepare the Allocation
Schedule. None of Buyer, the Company, Seller or any of Seller’s Representatives
will take any position (whether in audits, Tax Returns, including IRS Form 8594,
financial accounting or otherwise) that is inconsistent with the Allocation
Schedule as determined pursuant to this Section 2.06 unless required to do so by
applicable Law.

Section 2.07. Withholding. Notwithstanding anything herein to the contrary,
Buyer shall be entitled to deduct and withhold, or cause to be deducted and
withheld, from amounts otherwise payable to any Person pursuant to this
Agreement such amounts as Buyer is required to deduct and withhold with respect
to the making of such payment under the Code, or any provision of state, local
or foreign Tax Law; provided, however, Buyer shall provide written notice at
least ten Business Days prior to the applicable payment date that such Persons
that may be subject to Buyer’s deduction and withholding. To the extent that
amounts are so withheld by Buyer, such withheld amounts shall be (a) paid over
to the applicable Tax authority in accordance with applicable Law and
(b) treated for all purposes of this Agreement as having been paid to such
Person in respect of which such deduction and withholding was made by Buyer.

ARTICLE III.

CLOSING

Section 3.01. Closing. Subject to the terms and conditions of this Agreement,
the purchase and sale of the LLC Interests contemplated hereby shall take place
at a closing (the “Closing”) to be held at 10:00 a.m., Central Time, no later
than two (2) Business Days after the last of the conditions to the Closing set
forth in Article VIII has been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date), at a location or
pursuant to an electronic delivery process to be agreed upon by Seller and
Buyer, or if they are unable to so agree, at the offices of Jones Day, 222 East
41st Street, New York, New York 10017, or at such other time or on such other
date as Seller and Buyer may mutually agree upon in writing; provided, that if
the Marketing Period has not ended at the time of the satisfaction or waiver of
all of the conditions set forth in Article VIII (other than those conditions
that by their

 

21



--------------------------------------------------------------------------------

terms are to be satisfied by actions taken at the Closing, but subject to the
satisfaction or waiver of such conditions at the Closing), the Closing shall
occur on the earliest of (i) a date, if any, during the Marketing Period
specified by Buyer on not less than three Business Days’ notice to Seller,
(ii) the Business Day immediately following the final day of the Marketing
Period (subject, in each case, to the satisfaction or waiver of all of the
conditions set forth in Article VIII at such time), and (iii) the Outside Date
(the day on which the Closing takes place being the “Closing Date”).

Section 3.02. Payment on the Closing Date. Subject to fulfillment or waiver of
the conditions set forth in Article VIII, at Closing Buyer shall, in full
satisfaction of payment of the Purchase Price (subject to the Final Working
Capital Adjustment), pay Seller an amount equal to the Purchase Price less the
Deposit (the “Closing Payment”), by wire transfer of immediately available funds
to an account of Seller designated by Seller to Buyer prior to the Closing Date.

Section 3.03. Additional Deliveries at Closing.

(a) At the Closing, Buyer shall deliver to Seller the Transaction Documents and
all other agreements, documents, instruments or certificates required to be
delivered by Buyer at or prior to the Closing pursuant to Section 8.03 of this
Agreement.

(b) At the Closing, Seller shall deliver to Buyer:

(i) an assignment of the LLC Interests to Buyer in form and substance
satisfactory to Buyer (the “Assignment”), duly executed by Seller; and

(ii) the other Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Seller at or prior to
the Closing pursuant to Section 8.02 of this Agreement.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Schedules or in any documents referred to
in the Disclosure Schedules, in each case subject to the provisions of
Section 6.03, Seller represents and warrants to Buyer as of the Signing Date, as
follows:

Section 4.01. Organization and Authority of Seller. Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Mississippi. Seller has all necessary limited liability
company power and authority to enter into this Agreement and the other
Transaction Documents to which it is, or is specified to be, a party, to carry
out its obligations hereunder and thereunder and to consummate the Transactions.
The execution and delivery by Seller of this Agreement and the other Transaction
Documents to which it is, or is specified to be, a party, the performance by
Seller of its obligations hereunder and thereunder and the consummation by
Seller of the Transactions have been duly authorized by all requisite limited
liability company action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and the other Transaction Documents to which
it is, or is specified to be, a party, will be duly executed and delivered.
Assuming due authorization, execution and delivery by Buyer, this Agreement and
each of the other Transaction Documents

 

22



--------------------------------------------------------------------------------

to which Seller is, or is specified to be, a party, constitutes a legal, valid
and binding obligation of Seller enforceable against Seller in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

Section 4.02. Organization, Authority and Qualification of the Company.

(a) The Company is a limited liability company duly organized, validly existing
and in good standing under the Laws of the state of Delaware and has all
necessary limited liability company power and authority to own, operate or lease
the properties and assets now owned, operated or leased by it, to carry on the
Business as it has been and is currently conducted, and to enter into this
Agreement and the other Transaction Documents to which it is, or is specified to
be, a party, to carry out its obligations hereunder and thereunder and to
consummate the Transactions. The execution and delivery by the Company of this
Agreement and the other Transaction Documents to which it is, or is specified to
be, a party, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the Transactions have been
duly authorized by all requisite limited liability company action on the part of
the Company. This Agreement has been duly executed and delivered by the Company,
and the other Transaction Documents to which it is, or is specified to be, a
party, will be duly executed and delivered. Assuming due authorization,
execution and delivery by Buyer, this Agreement and each of the other
Transaction Documents to which the Company is, or is specified to be, a party,
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

(b) The Company is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of the Business as currently conducted makes such licensing or
qualification necessary.

Section 4.03. Capitalization.

(a) Seller is the record owner of, and has good and valid title to, the LLC
Interests. The LLC Interests constitute one hundred percent (100%) of the total
issued and outstanding membership interests in the Company. The LLC Interests
have been duly authorized and are validly issued, fully-paid and non-assessable.
Subject to satisfaction of the requirements or waiver of the HR Licensing ROFR
in connection with the Transactions, none of the LLC Interests has been issued
or disposed of in violation of any right of first refusal or preemptive rights
of any Person and, upon transfer of the LLC Interests by Seller at the Closing,
Buyer will receive good title to the LLC Interests, free and clear of all
Encumbrances except for Encumbrances created by Buyer or its Affiliates.

(b) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any membership interests in the Company or obligating
Seller or the Company to issue or sell any

 

23



--------------------------------------------------------------------------------

membership interests (including the LLC Interests), or any other Equity
Security, in the Company other than the HR Licensing ROFR. Other than the
Organizational Documents of the Company and Seller, there are no voting trusts,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the LLC Interests. Seller has previously provided
or made available to Buyer complete and correct copies of the Organizational
Documents of the Company and Seller, each as amended prior to the Measurement
Date.

Section 4.04. Subsidiaries.

(a) Seller is the record owner of, and has good and valid title to, 100% of the
Equity Securities of the Company Subsidiaries, free and clear of all
Encumbrances. Such Equity Securities have been duly authorized and are validly
issued, fully-paid and non-assessable. None of such Equity Securities has been
issued or disposed of in violation of any right of first refusal or preemptive
rights of any Person.

(b) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any Equity Securities of any Company Subsidiary or
obligating a Company Subsidiary to issue or sell any Equity Security. Seller has
previously provided or made available to Buyer complete and correct copies of
the Organizational Documents of the Company Subsidiaries, each as amended prior
to the Measurement Date.

(c) Except for the Company and the Company Subsidiaries, neither Seller nor the
Company has (i) any direct or indirect subsidiaries and does not hold Equity
Securities of any other Person and (ii) any direct or indirect ownership
interests in any Equity Securities of any other Person.

Section 4.05. No Conflicts; Consents.

(a) Except as set forth in Section 4.05(a) of the Disclosure Schedules, the
execution, delivery and performance by Seller and the Company of this Agreement
and the other Transaction Documents to which each is a party, and the
consummation of the Transactions, do not and will not: (i) result in a violation
or breach of any provision of the Organizational Documents of Seller or the
Company or (ii) assuming the consents, approvals, notices and filings referred
to Section 4.05(b) are duly obtained or made (A) result in a violation or breach
of any provision of any Law or Governmental Order applicable to Seller or the
Company or (B) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default (or
event which with the giving of notice or lapse of time, or both, would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Encumbrance
(other than Permitted Encumbrances) upon any of the properties or assets of the
Company or any Company Subsidiary under, any Contract of Seller, the Company or
any Company Subsidiary, or by which any of their respective assets or properties
may be bound, except in the cases of clauses (ii)(A) and (ii)(B), where the
violation, breach, conflict, default, acceleration or failure to given notice
would not, individually or in the aggregate, result in or reasonably be expected
to result in, a Material Adverse Effect.

 

24



--------------------------------------------------------------------------------

(b) Except as set forth in Section 8.01(c)(1) of the Disclosure Schedules, no
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority or any other Person is required by, or
with respect to, Seller or the Company in connection with the execution and
delivery of this Agreement, the other Transaction Documents to which each is, or
is specified to be, a party, or the consummation of the Transactions, except for
(i) any approvals or filing of notices required under the Gaming Laws, (ii) such
consents, Permits, filings or declarations related to, or arising out of,
compliance with statutes, rules or regulations regulating the consumption, sale
or serving of alcoholic beverages, (iii) such filings as may be required under
the HSR Act and the expiration or termination of the applicable waiting period
thereunder, (iv) such consents, Permits, Governmental Orders, declarations,
filings or notices which, individually or in the aggregate, would not (A) result
in, or reasonably be expected to result in, a Material Adverse Effect or
(B) materially impair or delay the ability of Seller or the Company to perform
their respective obligations under this Agreement and each other Transaction
Document to which each is, or is specified to be, a party, and (v) such
consents, Permits, Governmental Orders, declarations, filings or notices which
may be required solely by reason of Buyer’s (as opposed to any other third
party’s) participation in the Transactions (which are the obligation of Buyer to
obtain).

Section 4.06. Financial Statements.

(a) Copies of the Company’s audited financial statements consisting of the
consolidated balance sheet of the Company as of December 31, 2012 and the
related consolidated statements of income and retained earnings, members’ equity
and cash flow for the year then ended (the “Audited Financial Statements”), and
unaudited consolidated financial statements consisting of the balance sheet of
the Company as at September 30, 2013 and the related consolidated statements of
income and retained earnings, members’ equity and cash flow for the nine month
period then ended (the “Unaudited Financial Statements”) and together with the
Audited Financial Statements (the “Financial Statements”), have been delivered
to Buyer or made available to Buyer. The balance sheet of the Company for the
twelve (12) months ended December 31, 2012 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date” and the balance sheet of
the Company as of September 30, 2013 is referred to herein as the “Unaudited
Balance Sheet” and the date thereof as the “Unaudited Balance Sheet Date”.

(b) The Financial Statements have been prepared in accordance with GAAP applied
on a consistent basis throughout the periods involved and fairly present in all
material respects the financial condition of the Company and the Company
Subsidiaries on a consolidated basis as of their respective dates and the
results of the operations of the Company and the Company Subsidiaries for the
periods indicated, except (i) as may be indicated in the footnotes thereto,
(ii) as otherwise noted therein, and/or (iii) in the case of unaudited Financial
Statements, for the absence of footnotes and for normal year-end adjustments,
none of which is material in nature or amount. The Company has not received any
written allegations of fraud that involve management or other employees of the
Company or any Company Subsidiary, or that call into question the effectiveness
of the design and operation of the Company’s internal controls over financial
reporting.

 

25



--------------------------------------------------------------------------------

(c) Since the Unaudited Balance Sheet Date, neither the Company nor any Company
Subsidiary has incurred any liability or obligation (whether accrued, absolute,
contingent or otherwise), except for any such liabilities or obligations
incurred in the ordinary course of business consistent with past practice, none
of which, individually or in the aggregate, has resulted in or would reasonably
be expected to result in a Material Adverse Effect or constitutes or would
constitute a breach of this Agreement had this Agreement be in effect as of such
date.

(d) Except as set forth in Section 4.06(d) of the Disclosure Schedules, neither
the Company nor any Company Subsidiary has any Indebtedness.

Section 4.07. Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by this Agreement, from December 31, 2012 to the Closing
Date, there has not been with respect to the Company or any Company Subsidiary
any event, occurrence or development that, individually or in the aggregate, has
resulted in or would reasonably be expected to have a Material Adverse Effect.
Except as expressly contemplated by this Agreement or as set forth in
Section 4.07 of the Disclosure Schedules, from the Unaudited Balance Sheet Date
until the Signing Date, the Company and each Company Subsidiary have operated in
the ordinary course of business in all material respects and there has not been,
with respect to the Company or any Company Subsidiary, any:

(a) Indebtedness incurred after the Signing Date, other than pursuant to the
agreements described in Section 4.06(d) of the Disclosure Schedules;

(b) split, combination or reclassification of any Equity Securities of the
Company or any Company Subsidiary;

(c) issuance, sale or other disposition of any Equity Securities of the Company,
or grant of any options, warrants or other rights to purchase or obtain
(including upon conversion, exchange or exercise) any Equity Securities of the
Company or any Company Subsidiary;

(d) declaration or payment of any distributions on, or in respect of, any Equity
Securities of the Company or any Company Subsidiary or redemption, purchase or
acquisition of any of the Company’s or any Company Subsidiary’s outstanding
Equity Securities;

(e) transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Balance Sheet other than in the ordinary course of business;

(f) material capital expenditures not contemplated by Company’s capital
expenditure budget and that are not expenditures of the Company pursuant to the
Tower Construction Plan;

(g) material variance from the Tower Construction Plan or material decrease in
amounts to be expended pursuant to the Tower Construction Budget;

(h) increase in the salary, wages or other compensation or fringe benefits of
any officer, manager, director, employee, consultant, independent contractor or
other service provider of the Company or any Company Subsidiary, other than
(i) as required by any pre-

 

26



--------------------------------------------------------------------------------

existing Benefit Plan, (ii) in the ordinary course of business consistent with
past practice, or (iii) with respect to newly-hired employees or newly-retained
service providers; provided, however, other than as set forth on Section 4.07(h)
of the Disclosure Schedules, that in no event were any increases for any
individual pursuant to the foregoing clause (ii), in the aggregate, in excess of
3% of such individual’s base salary or annualized hourly wage in effect as of
immediately prior to the Unaudited Balance Sheet Date;

(i) granting of any severance, termination, retention or change of control
payments to any present, former or future employees, officers, directors,
managers, consultants, independent contractors or other service providers of the
Company or any Company Subsidiary;

(j) entry into, adoption, establishment, amendment, modification, termination,
non-renewal or cessation of any Benefit Plan (or, in each case, any plan,
program, Contract, arrangement, policy or fund that would have been a Benefit
Plan if it had been or remained in effect on the date hereof), collective
bargaining agreement or other Contract with any labor organization, union or
association;

(k) hiring of any employee with a base salary in excess of $200,000, or
termination of the employment or service of any employee or other service
provider without cause;

(l) action to fund or in any other way secure the payment of compensation or
benefits under any Contract, Benefit Plan or otherwise, or exercise of any
discretion to accelerate the vesting or payment of any compensation or benefit
under any Contract, Benefit Plan or otherwise;

(m) making of any loan or advance to, or provision of any guarantee for the
benefit of, any Person(s) (except advances to employees for business expenses
pursuant to pre-existing policies of the Company in the ordinary course of
business consistent with past practice);

(n) acquisition of any business or Person, by merger or consolidation, purchase
of substantial assets or Equity Securities, or by any other manner, in a single
transaction or a series of related transactions;

(o) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

(p) amendment to the Company’s Organizational Documents;

(q) except for claims and litigation with respect to which an insurer has the
right to control the decision to settle, settlement of any claim or litigation
in excess of $100,000 or that would restrict the Company from operating the
Business in substantially the same manner as operated on the Signing Date or
proposed to be operated in the future;

(r) change in the Company’s accounting methods, principles or practices, except
as required by changes in GAAP or applicable Law;

 

27



--------------------------------------------------------------------------------

(s) making or changing of any Tax election, settlement or compromise of any Tax
liability, entrance into any closing agreement, filing of any amended Tax Return
or surrender of any right to claim a Tax refund, offset or other reduction in
Tax Liability, change of any accounting method or annual accounting period,
consent to any extension or waiver of the limitation period applicable to any
Tax Liability, or taking of any other similar action relating to the filing of
any Tax Return or the payment of any Tax if such similar action would have the
effect of increasing the Tax Liability of the Company, any Company Subsidiary or
the Business, in each case except as required by applicable Law;

(t) failure to use commercially reasonable efforts to maintain existing
insurance policies or comparable replacement policies to the extent available
for a reasonable cost;

(u) (i) entering into, amending, terminating or failing to renew any Material
Contract other than in the ordinary course of business, (ii) entering into any
Contract with a term beyond December 31, 2014, or (iii) entering into or
amending any Contract with any Related Party;

(v) change in the discounting or promotional policies or other benefits extended
to customers of the Business in any manner materially inconsistent with the
Company’s past practices;

(w) except in the ordinary course consistent with the Company’s past practices,
deferring of any repair or maintenance of any asset, reducing of advertising or
promotional expenditures or changing of the pre-sale policies of the Business;

(x) Encumbrance created on any Real Property or Ground Leased Property, other
than Permitted Encumbrances and Encumbrances that will be released and
extinguished prior to the Closing; or

(y) entering into any Contract to do any of the foregoing, or any action or
omission that would result in any of the foregoing.

Section 4.08. Material Contracts.

(a) Section 4.08(a) of the Disclosure Schedules lists each of the following
Contracts of the Company or any Company Subsidiary (together with all leases
listed in Section 4.10(e) of the Disclosure Schedules, all such Contracts
required to be so listed, collectively, the “Material Contracts”):

(i) each Contract that expressly limits or restricts the ability of the Company
or any Company Subsidiary to compete or otherwise to conduct the Business as
presently conducted in any material manner or place, except those restrictions
imposed under the Gaming License or any applicable restrictions imposed by
applicable Laws;

(ii) each Contract of the Company or any Company Subsidiary requiring
performance by any party more than one (1) year from the Signing Date and which
cannot be cancelled by the Company without penalty or without more than one
hundred eighty (180) days’ notice;

 

28



--------------------------------------------------------------------------------

(iii) each Contract that obligates the Company or any Company Subsidiary to pay
an amount in excess of $250,000 during any twelve (12)-month period after the
Signing Date;

(iv) each Contract relating to Indebtedness (including guarantees, letters of
credit, comfort letters and sureties or other bonds) of the Company or any
Company Subsidiary;

(v) each Contract that relates to the sale of any of the Company’s or any
Company Subsidiary’s assets, other than in the ordinary course of business or
for consideration in excess of $500,000 or that contains any ongoing obligations
of the Company or any Company Subsidiary;

(vi) each Contract that relates to capital expenditures or other purchase of any
materials, supplies, equipment, other assets or properties, or services that
requires an annual expenditure by the Company of more than $250,000 for any
project or series of related projects (or groups of related Contracts therefor);

(vii) each Contract that creates a joint venture, limited liability company or
partnership;

(viii) each Contract between the Company or any Company Subsidiary, on the one
hand, and Seller or any Related Party of Seller (other than the Company or any
Company Subsidiary), on the other hand;

(ix) each collective bargaining agreement or other Contract with any labor
organization, union or association to which the Company or any Company
Subsidiary is a party or by which the Company or any Company Subsidiary is
bound;

(x) each Contract that grants any Person any (A) exclusive license, supply,
distribution or other rights, (B) exclusive rights to purchase any Company
products, or (C) any “most favored nation” rights;

(xi) each settlement agreement that has ongoing obligations; and

(xii) each Contract with any Governmental Authority, including any redevelopment
agreement, agreement conferring Tax benefits to the Company, and any Tax
increment financing agreements or related arrangements.

Notwithstanding the above, Material Contracts shall not include any of the
following: (A) Organizational Documents; (B) Contracts relating to commercial
“off the shelf” or “shrink-wrap” software; (C) Contracts relating to employee
health or welfare benefits, including those relating to the administration of
employee health or welfare benefits, which are listed in Section 4.19(a) of the
Disclosure Schedule; (D) Contracts which, by their terms, are terminable by the
Company within thirty (30) days without penalty; and (E) Contracts relating to
trade payables incurred in the ordinary course of business consistent with past
practices.

(b) True and correct copies of each Material Contract have been or, in the case
of Contracts entered into after the Signing Date will be, made available to
Buyer. Neither the

 

29



--------------------------------------------------------------------------------

Company nor any Company Subsidiary is in breach of, or default under, any
Material Contract that could reasonably be expected to result in a material loss
to the Company or any Company Subsidiary, and, to the Knowledge of Seller, as of
the Signing Date, no other party to a Material Contract is in breach of, or
default under, any Material Contract that could reasonably be expected to result
in a material loss to the Company or any Company Subsidiary. Neither the Company
nor any Company Subsidiary has received any written notice alleging a default or
breach under any such Material Contract, except where such default or breach,
individually or in the aggregate, has not resulted in or would not reasonably be
expected to have a Material Adverse Effect. Each Material Contract is valid,
binding and enforceable on the Company or a Company Subsidiary in accordance
with its terms, and to the Knowledge of Seller, the other parties thereto,
except to the extent that (i) the failure to be so valid, binding or
enforceable, individually or in the aggregate, has not resulted and would not be
reasonably expected to have a Material Adverse Effect or (ii) such validity,
binding or enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar applicable Laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether
enforceability is considered in a Proceeding at law or in equity).

Section 4.09. Tangible Personal Property.

(a) All assets used in the operation of the Business are owned by the Company or
a Company Subsidiary and are not owned by Seller or any other Affiliate of
Seller (other than the Excluded Assets). The Company or a Company Subsidiary has
good and valid title to, or a valid leasehold interest in, or other legal right
to, all tangible personal property and other assets reflected in the Unaudited
Financial Statements or acquired after the Unaudited Balance Sheet Date, other
than properties and assets sold or otherwise disposed of in the ordinary course
of business since the Unaudited Balance Sheet Date. Except as set forth in
Section 4.09 of the Disclosure Schedules, all such properties and assets
(including leasehold interests) are free and clear of Encumbrances except for
Permitted Encumbrances.

(b) Notwithstanding anything contained in this Section 4.09, the representations
contained herein do not concern intellectual property matters, which are the
subject of the representations contained in Section 4.12.

Section 4.10. Real Property.

(a) Section 4.10(a) of the Disclosure Schedules lists the following: (i) the
legal description of each parcel of owned Real Property (the “Owned Real
Property”) and (ii) the legal description of each parcel of leased Real
Property, and a list, as of the Signing Date, of all leases for each parcel of
leased Real Property in which either Seller, the Company or a Company Subsidiary
is the lessee (collectively, the “Ground Leases”), including the identification
of the lessee and lessor thereunder. The Company or a Company Subsidiary has
good and marketable fee simple title to all the Owned Real Property and fee
simple title to all buildings, structures and other improvements thereon and all
fixtures thereto, subject only to Permitted Encumbrances, and an insurable
leasehold interest in all Real Property leased pursuant to the Ground Leases
(the “Ground Leased Property”). With respect to the Owned Real Property and the
Ground Leased Property, Seller has delivered or made available to Buyer true,
complete and correct copies of the

 

30



--------------------------------------------------------------------------------

deeds, leases and other instruments (as recorded) by which the Company acquired
such Owned Real Property and the Ground Leased Property.

(b) All Ground Leases are valid and in full force and effect in accordance with
their terms. Seller has delivered or made available to Buyer, true, complete and
correct copies of the Ground Leases. There is not under any Ground Lease (i) any
material default (or any claimed default) by the Company or a Company
Subsidiary, or any event of default or event which with notice or lapse of time,
or both, would constitute a default by the Company and in respect of which the
Company or a Company Subsidiary has not taken adequate steps to prevent a
default on its part from occurring, or (ii) to the Knowledge of Seller, as of
the Signing Date, any existing material default by any other party to any Ground
Lease, or any event of default or event which with notice or lapse of time, or
both, would constitute a default by any other party to any Ground Lease.

(c) None of Seller, the Company or a Company Subsidiary has received any notice
that the owner of any leased Real Property has made any assignment, pledge, or
hypothecation of the Ground Lease with respect thereto or the rents or use fees
due thereunder.

(d) Except for the Owned Real Property and the Ground Leased Property, neither
the Company nor any Company Subsidiary has had, beneficially or of record, any
interest (including leasehold, subleasehold or license interests) in real
property. With respect to each parcel of Owned Real Property or Ground Leased
Property, (i) there is no pending or, to Seller’s Knowledge, threatened dispute
in connection with such parcel relating to the boundary lines, ingress and
egress, adverse possession or similar issues, (ii) there are no outstanding
options, rights of first refusal or similar rights (other than the HR Licensing
ROFR) with respect to any such parcel or any portion thereof or interest
therein, and (iii) no condemnation Proceeding is pending or, to the Knowledge of
Seller, threatened which would impair the occupancy, use or value of any Real
Property or any Ground Leased Property.

(e) Section 4.10(e) of the Disclosure Schedules lists each lease in which the
Company or any Company Subsidiary is the lessor (the “Company Leases”). The
Company or a Company Subsidiary is the sole owner of the entire landlord’s
interest in all of the Company Leases. Neither the Company Leases nor any
interests therein have been assigned to any Person. There exist no uncured
material defaults by the Company or a Company Subsidiary under any of the
Company Leases, or any event of default or event which with notice or lapse of
time, or both, would constitute a material default by the Company or a Company
Subsidiary and, to the Knowledge of Seller, as of the Signing Date, there exist
no uncured material defaults by any tenant under any of the Company Leases, or
any event of default or event which with notice or lapse of time, or both, would
constitute a material default by any other party to any Lease. No tenant has any
claim, offset or defense to payment of rent under the Company Leases. None of
the rents relating to the Company Leases has been assigned. No Person has the
right to occupy any portion of the Owned Real Property except pursuant to the
Company Leases.

(f) Except as set forth in Section 4.10(f) of the Disclosure Schedules, the
condition and use of the Owned Real Property and the Ground Leased Property
conforms to each applicable certificate of occupancy and all other Permits
required to be issued in connection with the Owned Real Property or the Ground
Leased Property, as applicable, except where the failure

 

31



--------------------------------------------------------------------------------

to be in compliance would not individually or in the aggregate reasonably be
expected to result in a material loss or expense to the Company or any Company
Subsidiary. The Company has made available to Buyer (i) all valid policies of
title insurance insuring the Company’s or a Company Subsidiary’s fee simple or
other title to the Owned Real Property or the Ground Leased Property and such
policies are in full force and effect and no material claim has been made
against any such policy and (ii) all existing surveys and plans of the Owned
Real Property or the Ground Leased Property. Neither the Company nor any Company
Subsidiary is in violation or breach of or default under any declaration,
covenant, condition or restriction affecting the Owned Real Property or the
Ground Leased Property, except where the failure to be in compliance would not
individually or in the aggregate reasonably be expected to result in a material
loss or expense to the Company or any Company Subsidiary.

(g) This Section 4.10 contains the sole and exclusive representations and
warranties of Seller regarding Real Property.

Section 4.11. Condition of Assets. Except as set forth in Section 4.11 of the
Disclosure Schedules, the transfer of LLC Interests to Buyer pursuant to this
Agreement will, taking into account the other Transaction Documents (and
assuming receipt of all approvals, including Gaming Approvals, and third Person
consents, approvals and authorizations necessary for Buyer and its Affiliates to
operate and support the Business located at the Biloxi Property), convey or
otherwise provide to Buyer at the Closing Date, all of the assets, properties
and rights necessary to allow Buyer immediately after the Closing to operate the
Business in all material respects as operated as of the Signing Date; provided,
however, that nothing in this Section 4.11 shall be deemed to constitute a
representation or warranty of Seller or the Company as to the amounts of cash or
working capital necessary to operate the same.

Section 4.12. Intellectual Property.

(a) Section 4.12(a) of the Disclosure Schedules lists all Intellectual Property
that is owned by the Company (the “Company Intellectual Property”). The Company
or a Company Subsidiary owns or has the right to use all material Intellectual
Property necessary to conduct the Business as currently conducted.

(b) All material Intellectual Property used as of the Signing Date by the
Company or a Company Subsidiary consists solely of (i) the Company Intellectual
Property, (ii) items and rights that are licensed, directly or indirectly, by
the Company, including as set forth in Section 4.12(b) of the Disclosure
Schedules, or (iii) items and rights that are in the public domain. With respect
to material Intellectual Property used by the Company, the Company owns,
directly or indirectly (subject to previously granted rights and licenses), the
right, title and interest in and to such Intellectual Property free and clear of
any Encumbrances other than Permitted Encumbrances or Encumbrances that,
individually or in the aggregate, do not have, or would not reasonably be
expected to have, a Material Adverse Effect.

(c) To the Knowledge of Seller, the Intellectual Property as currently owned,
licensed or used by the Company or a Company Subsidiary does not infringe,
violate or misappropriate the Intellectual Property of any Person. Except as set
forth in Section 4.12(c) of the Disclosure Schedules, neither Seller nor the
Company has received any written notice, and no

 

32



--------------------------------------------------------------------------------

Proceeding has been commenced or settled, or to Seller’s Knowledge, threatened
that alleges any such infringement, violation or misappropriation, and none of
the Company Intellectual Property is subject to any outstanding Governmental
Order.

(d) As of the Signing Date, no Person is infringing any material Company
Intellectual Property, except for any such infringement that, individually or in
the aggregate, has not resulted and would not reasonably be expected to have a
Material Adverse Effect.

(e) Section 4.12(e) sets forth a true and correct list of all computer software
(excluding software that is regarded as “off the shelf” or “shrink-wrap”) used
in the operation and support of the Biloxi Property that is material to the
operation of the Business as presently conducted.

(f) The Company operates and manages (either directly or indirectly through the
use of third-party hosting services and other third party service providers),
and owns or possesses the rights to operate and manage, the websites used in the
operation of the Business. The Company, and, to Seller’s Knowledge, third
parties with whom the Company shares Company Data (i) have complied in all
material respects with all applicable Laws, payment card industry requirements
and privacy policies relating to the use, collection, processing, storage,
disclosure and transfer of Company Data and (ii) have used commercially
reasonable measures to protect Company Data against unauthorized access, use,
disclosure, alteration, loss and destruction. Since January 1, 2010, to Seller’s
Knowledge, there has not been any breach of security or other unauthorized
access to or use of any Company Data or Company software or information
technology systems.

(g) This Section 4.12 contains the sole and exclusive representations and
warranties of Seller regarding Intellectual Property.

Section 4.13. Suppliers. Section 4.13 of the Disclosure Schedules sets forth the
five largest suppliers by percentage of total purchases by the Company for the
twelve (12)-month period ended on December 31, 2012 (collectively, the “Material
Suppliers”). The Company has not received any notice that any of its Material
Suppliers has ceased, or intends to cease, to supply goods or services to the
Company or to otherwise terminate or materially alter its relationship with the
Company.

Section 4.14. Insurance. Section 4.14 of the Disclosure Schedules sets forth a
list of all material insurance policies maintained by the Company or any Company
Subsidiary or with respect to which the Company or a Company Subsidiary is a
named insured or otherwise the beneficiary of coverage (collectively, the
“Insurance Policies”). Such Insurance Policies are in full force and effect and
all premiums due on such Insurance Policies have been paid. The Company and each
Company Subsidiary are in compliance in all material respects with the terms of
its insurance policies. Section 4.14 of the Disclosure Schedules sets forth a
list of all claims or notices of circumstances submitted under the Insurance
Policies during the three-year period preceding the Signing Date. No insurance
carrier has denied, or declined to provide coverage for, any claim asserted by
the Company or any Company Subsidiary during the three-year period preceding the
Signing Date.

 

33



--------------------------------------------------------------------------------

Section 4.15. Legal Proceedings; Governmental Orders.

(a) Except as set forth in Section 4.15 of the Disclosure Schedules, other than
routine claims covered by the Insurance Policies, as of the Signing Date, there
are no Proceedings pending or, to Seller’s Knowledge, threatened (i) against or
by the Company or any Company Subsidiary affecting any of its properties or
assets involving a claim or potential claim in excess of $250,000 or
(ii) against or by the Company, any Company Subsidiary, Seller or any Affiliate
of Seller that challenges or seeks to prevent, enjoin or otherwise delay the
Transactions.

(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Company or any Company Subsidiary
or any of its respective properties or assets, except where the failure to be in
compliance would not individually or in the aggregate reasonably be expected to
result in a material loss or expense to the Company or any Company Subsidiary.

Section 4.16. Compliance With Laws.

(a) Each of the Company and the Company Subsidiaries is, and since January 1,
2010 has been, in compliance with all Laws applicable to it, the Business, or
its properties or assets, except where the failure to be in compliance would not
individually or in the aggregate reasonably be expected to result in a material
loss or expense to the Company or any Company Subsidiary. Notwithstanding
anything contained in this Section 4.16, the representations contained in this
Section 4.16 do not concern real property, intellectual property, environmental
matters, employee benefits, employee and labor matters or Taxes, all of which
are the subject of specific representations in Section 4.10, Section 4.12,
Section 4.18, Section 4.19, Section 4.20 and Section 4.21, respectively.

Section 4.17. Permits.

(a) The Company and the Company Subsidiaries hold and are in compliance with all
material Permits (including all Gaming Approvals and other authorizations under
Gaming Laws and Liquor Law) required under applicable Law for the conduct of the
Business as presently conducted. Neither the Company nor any Company Subsidiary
has received written notice of any Proceedings relating to the revocation or
modification of any such Permits, except for such instances of noncompliance,
revocation or modification that would not individually or in the aggregate
reasonably be expected to result in a material loss or expense to the Company or
any Company Subsidiary.

(b) Each of the Company and the Company Subsidiaries and their respective
managers, officers, employees and members has and will have in full force and
effect at the Effective Time all Governmental Approvals (including all Gaming
Approvals and other authorizations under Gaming Laws and liquor licenses)
necessary for it to acquire, own, lease or operate its assets and properties and
to carry on the Business as conducted as of the Closing Date, each of which is
in full force and effect, and there has occurred no default, revocation or
suspension under any such Governmental Approvals, except for such which would
not individually or in the aggregate reasonably be expected to result in a
material loss or expense to the Company or any Company Subsidiary. The Company
and each Company Subsidiary have

 

34



--------------------------------------------------------------------------------

maintained and will maintain reserves for working capital, capital improvements,
replacements and/or contingencies to the extent, and in the amounts, required by
the Gaming Laws, including the cash reserve requirements thereunder.

(c) Neither Seller, the Company, any Company Subsidiary nor any of their
respective managers, officers, employees or members, has received any written
claim, demand, notice, complaint, court order or administrative order from any
Governmental Authority during the three (3) year period prior to the Signing
Date under, or relating to, any violation or possible violation of any Gaming
Laws that did or would result in fines or penalties. To the Knowledge of Seller,
there are no facts that, if known to the Gaming Authorities under the Gaming
Laws, would result in the revocation, limitation or suspension of a Gaming
Approval of the Company, or any of its or Seller’s managers, officers, employees
or members.

(d) None of the Company or any Company Subsidiary, or, to Seller’s Knowledge,
any of their respective Representatives has (i) used any funds for unlawful
contributions, gifts, entertainment, unlawful expenses related to political
activity, rebate, payoff, influence payment, kickback or other payment to obtain
favorable treatment for the Company or any Company Subsidiary, (ii) made any
unlawful payment to officers or employees of any Governmental Authority, or
(iii) made any payment in the nature of criminal bribery.

Section 4.18. Environmental Matters.

(a) Except for such exceptions that, individually or in the aggregate, have not
resulted in and would not reasonably be expected to have a Material Adverse
Effect, the Company and each Company Subsidiary are in compliance with
applicable Environmental Law. None of the Company, any Company Subsidiary or
Seller has received from any Person any (i) Environmental Notice or
Environmental Claim or (ii) written request for information pursuant to
Environmental Law during the three-year period preceding the Signing Date or
that remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Signing Date.

(b) The Company and each Company Subsidiary have obtained and are in material
compliance with each Environmental Permit (each of which is disclosed in
Section 4.18(b) of the Disclosure Schedules) necessary for the construction,
ownership, lease, operation or use of the Business or assets of the Company or
any Company Subsidiary.

(c) No Real Property is listed on, or has been proposed for listing on, the
National Priorities List (or CERCLIS) under CERCLA, or any similar state list.

(d) Except for such exceptions that, individually or in the aggregate, have not
resulted in and would not reasonably be expected to have a Material Adverse
Effect, there has been no Release of Hazardous Materials with respect to the
Business or assets of the Company or any Company Subsidiary or any Real
Property. None of the Company, any Company Subsidiary or Seller has received an
Environmental Notice that any Real Property operated or used in connection with
the Business (including soils, groundwater, surface water, buildings and other
structure located on any such real property) has been contaminated with any
Hazardous Materials which would reasonably be expected to result in an
Environmental Claim against, or a

 

35



--------------------------------------------------------------------------------

violation of Environmental Law or term of any Environmental Permit by the
Company or any Company Subsidiary.

(e) In connection with the conduct of the Business, none of Seller, the Company,
any Company Subsidiary nor any of Affiliate of Seller has entered into or agreed
to any Contract or is subject to any Governmental Order relating to compliance
with any Environmental Law or the investigation or cleanup of, or
indemnification for, Hazardous Materials under any Environmental Law affecting
the Real Property.

(f) No portion of the Real Property is used for the handling, manufacturing,
processing, storage, use, generation or disposal of Hazardous Materials, except
as is customary or reasonably required for the operation of the Business and in
compliance with applicable Environmental Law.

(g) Seller has provided or otherwise made available to Buyer any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, and other similar documents possessed or
initiated by or on behalf of Seller, Seller’s Affiliates, the Company or any
Company Subsidiary pertaining to Hazardous Materials, if any, in, on, beneath or
adjacent to any Real Property, or regarding the Company’s or any Company
Subsidiary’s compliance with applicable Environmental Law.

(h) This Section 4.18 contains the sole and exclusive representations and
warranties of Seller regarding environmental matters, Environmental Law,
Environmental Claims, if any, and Hazardous Materials.

Section 4.19. Employee Benefit Matters.

(a) Section 4.19(a) of the Disclosure Schedules contains a list of each Benefit
Plan.

(b) With respect to each Benefit Plan, complete and correct copies of each
Benefit Plan and the following documents have been made available to Buyer, as
applicable: (i) the most recent plan documents or written Contracts thereof, and
all amendments thereto and all related trust, escrow, group insurance, annuity
or other funding vehicles with respect to each such Benefit Plan and, in the
case of any unwritten Benefit Plan, a description of all material aspects of
such arrangement; (ii) the most recent summary plan description, and all related
summaries of material modifications thereto; (iii) the Form 5500s (including
schedules and attachments), annual reports, financial statements, actuarial
reports and all other correspondence with any Governmental Authority for the
past three years; (iv) the most recent IRS determination letter (or opinion or
advisory letter) and any pending application; and (v) any other documents, forms
or other instruments reasonably requested by Buyer.

(c) Each Benefit Plan is and has been established, operated, funded,
administered and maintained in compliance in all material respects with its
terms and all applicable Laws (including ERISA and the Code). Each Benefit Plan
that is intended to be qualified under Section 401(a) of the Code (a “Qualified
Benefit Plan”) has received a favorable determination letter from the Internal
Revenue Service, or with respect to a prototype plan, is entitled to rely on an
opinion letter from the Internal Revenue Service to the prototype plan sponsor,
to the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are

 

36



--------------------------------------------------------------------------------

exempt from federal income Taxes under Sections 401(a) and 501(a), respectively,
of the Code, and, to Seller’s Knowledge, nothing has occurred that could
reasonably be expected to adversely affect the status of any such qualification,
cause the revocation of such determination letter from the Internal Revenue
Service or cause the unavailability of reliance on such opinion letter from the
Internal Revenue Service, as applicable. All material benefits, contributions
and premiums relating to each Benefit Plan or applicable Law have been timely
paid in accordance with the terms of such Benefit Plan, all applicable Laws and
GAAP. All material reports, returns and similar documents required to be filed
with any Governmental Authority or distributed to any Benefit Plan participant
have been duly filed or distributed. To Seller’s Knowledge, no “prohibited
transaction” or “reportable event” has occurred within the meaning of the
applicable provisions of ERISA or the Code with respect to any Benefit Plan and
there have been no breaches of any of the duties imposed by ERISA on
“fiduciaries” (within the meaning of Section 3(21) of ERISA) with respect to any
Benefit Plan.

(d) Neither the Company, any Company Subsidiary nor any of their respective
ERISA Affiliates has ever maintained, sponsored or contributed to, or had any
obligation to maintain, sponsor or contribute to, or had any actual or
contingent liability with respect to, a “defined benefit plan” (as defined in
Section 3(35) of ERISA), an arrangement subject to the minimum funding standards
of Section 302 of ERISA or Section 412 of the Code, a “multiemployer plan” (as
defined in Section 3(37) of ERISA or Section 414(f) of the Code) or a “multiple
employer plan” (within the meaning of Section 210(a) of ERISA or Section 413(c)
of the Code). None of Seller, Seller’s Affiliates, the Company or any Company
Subsidiary: (i) has withdrawn from any pension plan under circumstances
resulting (or expected to result) in any liability to the Pension Benefit
Guaranty Corporation; or (ii) has engaged in any transaction which would
reasonable be expected to give rise to any liability of the Company, any Company
Subsidiary or Buyer under Section 4069 or Section 4212(c) of ERISA.

(e) Other than as required under COBRA or other applicable Law, no Benefit Plan
provides, and neither the Company nor any Company Subsidiary has any obligation
to provide, or any actual or contingent liability with respect to, any benefits
or coverage in the nature of health, life or disability insurance, or any other
health or welfare benefits of any kind, in any case, following retirement or
other termination of employment or service (other than death benefits when
termination occurs upon death). With respect to each group health plan
benefiting any current or former employee or other service provider of the
Company or any Company Subsidiary that is subject to COBRA, the Company, the
Company Subsidiaries and each of their respective ERISA Affiliates have complied
in all material respects with the continuation coverage requirements of COBRA.

(f) (i) To Seller’s Knowledge, no Benefit Plan is the subject of an examination,
investigation or audit by a Governmental Authority; and (ii) there is no pending
or, to Seller’s Knowledge, threatened action, complaint, assessment,
investigation, lawsuit or other Proceeding (other than routine claims for
benefits in the ordinary course of business).

(g) Neither the execution of this Agreement nor the consummation of the
Transactions could, either alone or together with any other event, condition or
circumstance (including termination of employment or service): (i) result in the
payment of any money or other property, or the provision of any benefit, to any
current or former employee, manager,

 

37



--------------------------------------------------------------------------------

director, officer, consultant, independent contractor or other service provider
of the Company or any Company Subsidiary, or increase the value of any payment
or benefit to any such Person; (ii) accelerate the payment or vesting of any, or
provide any additional, rights or benefits (including funding of compensation or
benefits through a trust or otherwise) to, any current or former employee,
manager, director, officer, consultant, independent contractor or other service
provider of the Company or any Company Subsidiary; or (iii) result in the
forgiveness in whole or in part of any outstanding loans made by the Company or
any Company Subsidiary to any Person.

(h) The Company and each Company Subsidiary have reserved the right to amend or
terminate each Benefit Plan at any time without the consent of any Person.

(i) All (i) insurance premiums required to be paid with respect to,
(ii) benefits, expenses, and other amounts due and payable under, and
(iii) contributions, transfers, or payments required to be made to, any Benefit
Plan under the applicable arrangement, applicable Law or otherwise have been
paid, made or accrued in accordance with the applicable arrangement or
applicable Law. No Benefit Plan provides benefits to any Person who is neither a
current nor former employee, director or consultant of the Company or any
Company Subsidiary, or a dependent or other beneficiary of any such Person. No
Benefit Plan is maintained outside of the United States.

(j) No Benefit Plan provides any Person with a “gross up” or similar payment in
respect of any Taxes that may become payable under or in connection with
Section 409A or Section 4999 of the Code. With respect to each Benefit Plan that
is a “nonqualified deferred compensation plan” within the meaning of
Section 409A(d)(1) of the Code and is subject to Section 409A of the Code,
(i) the written terms of such arrangement have at all times since January 1,
2010 been in compliance with, and (ii) such arrangement has, at all times while
subject to Section 409A of the Code, been operated in good faith compliance
with, Section 409A of the Code and applicable guidance thereunder.

(k) Neither the execution of this Agreement nor the consummation of the
Transactions, whether alone or together with any other event, condition or
circumstance (including termination of employment or service), could result in
any “excess parachute payments” within the meaning of Section 280G(b) of the
Code.

(l) Except for Sections 4.03(b), 4.06, 4.07, 4.20, 4.21 and 4.22, the
representations and warranties set forth in this Section 4.19 are Seller’s sole
and exclusive representations and warranties regarding employee benefit matters.

Section 4.20. Employment Matters.

(a) Neither the Company nor any Company Subsidiary is a party to, or bound by,
any collective bargaining or other Contract with any labor organization, union
or association. No collective bargaining agreement is being negotiated by the
Company or any Company Subsidiary, and neither the Company nor any Company
Subsidiary has any duty to bargain with any labor organization. There have been
no labor strikes, disputes, slow-downs, work stoppages, lockouts, labor
organization drives or similar disputes against or concerning the Company, any

 

38



--------------------------------------------------------------------------------

Company Subsidiary or any of their respective employees or other service
providers, and none of the foregoing are pending or, to Seller’s Knowledge,
threatened against or concerning the Company, any Company Subsidiary or any of
their respective employees or other service providers.

(b) The Company and each Company Subsidiary are in compliance and have complied
in all material respects with all applicable Laws pertaining to personnel,
employment and employment practices (including those related to labor, labor
relations, fair employment practices, workers’ compensation, unemployment
insurance, registration, labor, health and safety, occupational safety, plant
closings, layoffs, employee and independent contractor classifications, work
authorization, immigration, affirmative action, data privacy and protection,
terms and conditions of employment or service, wages and hours,
nondiscrimination in employment, taxation of income and employee withholding).
All service providers of the Company and each Company Subsidiary are correctly
classified as employees, independent contractors or otherwise for all purposes
(including any applicable Tax and employment policies or Law). The Company and
each Company Subsidiary are, and have at all times been, in compliance with both
the employment verification provisions (including the paperwork and
documentation requirements) and the anti-discrimination provisions of
Immigration Reform and Control Act of 1986. The Company and each Company
Subsidiary are not, and have not been, delinquent in any payments to, or on
behalf of, any current or former employee, independent contractor or other
service provider (including any applicable insurance contributions or tax
payments due to a Governmental Authority). No employee of the Company or any
Company Subsidiary is based outside of the United States. The employment of each
of the employees of the Company and each Company Subsidiary is “at will.”

(c) Except as set forth in Section 4.20(c) of the Disclosure Schedules and as,
individually or in the aggregate, has not resulted in and would not reasonably
be expected to result in material liability to the Company or any Company
Subsidiary, as of the Signing Date, there are no Proceedings against the Company
or any Company Subsidiary pending, or to Seller’s Knowledge, threatened to be
brought or filed, by or with any Governmental Authority or arbitrator in
connection with the employment or service of any current or former employee or
other service provider of the Company or any Company Subsidiary (or applicant
for any such position, or any class of any of the foregoing), including any
claim relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay or any other employment related matter arising under
applicable Laws. The Company and each Company Subsidiary have not and are not
engaged in any unfair labor practice.

(d) Neither the Company nor any Company Subsidiary is liable for any payment of
a material amount to any trust or other fund or to any Governmental Authority
with respect to unemployment compensation benefits, social security or other
benefits for employees (other than routine payments to be made in the ordinary
course of business consistent with past practice). Neither the Company nor any
Company Subsidiary has engaged in any activities that could reasonably be
expected to result in any liabilities under the WARN Act.

(e) Section 4.20(e) of the Disclosure Schedules sets forth the name and current
annual salary and anticipated 2013 bonus of all employees of the Company whose
current annual

 

39



--------------------------------------------------------------------------------

salary and anticipated bonus exceed $200,000, together with a statement of the
total compensation paid to each of such Persons in 2011 and 2012.

(f) To Seller’s Knowledge, none of the employees or other service providers of
the Company or any Company Subsidiary are in violation of any term of any
employment agreement, nondisclosure agreement, common law nondisclosure
obligation, fiduciary duty, non-competition agreement, restrictive covenant or
other obligation to a concurrent or former employer or other service recipient
relating to the right of such employee or other service provider to be employed
by or provide services to the Company or any Company Subsidiary, or such
Person’s knowledge or use of trade secrets or proprietary information.

(g) Except for Sections 4.03(b), 4.06, 4.07, 4.19, 4.21 and 4.22, the
representations and warranties set forth in this Section 4.20 are Seller’s sole
and exclusive representations and warranties regarding employment matters.

Section 4.21. Taxes.

(a) All Tax Returns of the Company, the Company Subsidiaries, Seller (with
respect to the Business) and Seller Affiliates (with respect to the Business)
have been timely filed. Except as set forth in Section 4.21(a) of the Disclosure
Schedules, (i) such Tax Returns are true, correct, and complete in all material
respects and (ii) all Taxes due and owing (or claimed by a Tax authority to be
due and owing) whether or not shown as due and owing on such Tax Returns, have
been paid.

(b) None of the Company, any Company Subsidiary, Seller (with respect to the
Business), or any Seller Affiliate (with respect to the Business) is a
beneficiary of any extension of time within which to file a Tax Return.

(c) No written claim has been made by a taxing authority in a jurisdiction where
the Company, any Company Subsidiary, Seller (with respect to the Business), or
any Seller Affiliate (with respect to the Business) do not file Tax Returns,
that the Company, Company Subsidiary, Seller (with respect to the Business), or
any Seller Affiliate (with respect to the Business), as applicable, is or may be
subject to Tax in that jurisdiction.

(d) Except as set forth in Section 4.21(d) of the Disclosure Schedules, each of
the Company, the Company Subsidiaries, Seller (with respect to the Business),
and the Seller Affiliates (with respect to the Business) has complied in all
material respects with applicable Laws relating to the payment and withholding
of Taxes.

(e) No statute of limitations has been waived and no extension of time during
which a Tax assessment or deficiency assessment may be made has been agreed to,
which waiver or extension is still outstanding with respect to any Tax liability
of the Company, any Company Subsidiary, Seller (with respect to the Business),
or any Seller Affiliate (with respect to the Business).

(f) Except as set forth in Section 4.21(f) of the Disclosure Schedules,
(i) there are no currently pending Tax audits or proceedings with respect to any
Tax liability of the Company, any Company Subsidiary or Seller (with respect to
the Business) and (ii) there is no claim,

 

40



--------------------------------------------------------------------------------

deficiency, audit, or any unresolved questions concerning the Tax liability of
the Company, any Company Subsidiary, Seller (with respect to the Business), or
any Seller Affiliate (with respect to the Business) that (A) is claimed or
raised by a Tax authority in writing or (B) to Seller’s Knowledge, from personal
contact with any agent of such authority.

(g) The liabilities for Taxes (i) of the Company and (ii) each Company
Subsidiary are properly reflected on the Financial Statements in accordance with
GAAP.

(h) There are no Encumbrances, other than Permitted Encumbrances, on any of the
assets of the Company, any Company Subsidiary or Seller (with respect to the
Business) for Taxes.

(i) None of the Company, any Company Subsidiary, Seller (with respect to the
Business), or any Seller Affiliate (with respect to the Business) has engaged in
a “listed transaction,” as defined in Treas. Reg. § 1.6011-4(b)(2).

(j) None of the Company, any Company Subsidiary, Seller (with respect to the
Business), or any Seller Affiliate (with respect to the Business) is a party to
any Tax sharing, indemnification or allocation agreement (other than any such
agreement with customers, vendors or real property lessors, the principal
purpose of which is not to address Tax matters), nor do such persons owe any
amount under any such agreement.

(k) At all times during its existence, the Company (and any predecessor of the
Company) has been an entity disregarded as separate from its owner for U.S.
federal income tax purposes.

(l) Neither the Company nor any Company Subsidiary (i) has been a member of an
affiliated group filing a consolidated U.S. federal income Tax Return, and
(ii) has any liability for the Taxes of any Person (other than itself) under
Treas. Reg. §1.1502-6 (or any similar provision of state, local, or non-U.S.
law), as a transferee or successor, by contract, or otherwise.

(m) Premier Finance Biloxi Corp. only has nominal operating income since its
formation and its business and assets have only been in connection with the IRB.

(n) Except for Sections 4.06, 4.07, 4.08, 4.19 and 4.20, this Section 4.21
contains the sole and exclusive representations and warranties of Seller
regarding Taxes.

Section 4.22. Transactions with Related Parties. Except as set forth in
Section 4.22 of the Disclosure Schedules: (a) no Related Party has, and no
Related Party has had, any interest in any material asset used in or otherwise
relating to the Business, (b) no Related Party is indebted to the Company or any
Company Subsidiary (other than for ordinary travel advances), (c) no Related
Party has entered into, or has had any financial interest in, any material
Contract, transaction or business dealing involving the Company or any Company
Subsidiary, (d) to the Knowledge of Seller, no Related Party is competing with
the Company or any Company Subsidiary, and (e) no Related Party has any claim or
right against the Company or any Company Subsidiary. “Related Party” means
(i) each individual who is, or who has at any time since January 1, 2009 been,
an officer or director of the Company or any Company Subsidiary, (ii) each
member of the immediate family of each of the individuals referred to in clause
(i)

 

41



--------------------------------------------------------------------------------

above, and (iii) any trust or other entity (other than the Company or any
Company Subsidiary) in which any one of the Persons referred to in clause (i) or
(ii) above holds (or in which more than one of such Persons collectively hold),
beneficially or otherwise, a material voting, proprietary or Equity Security.

Section 4.23. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Seller, the Company
or any Company Subsidiary.

Section 4.24. No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV (including the
related portions of the Disclosure Schedules), none of Seller, the Company or
any other Person has made or makes any other express or implied representation
or warranty, either written or oral, on behalf of Seller or the Company,
including any representation or warranty as to the accuracy or completeness of
any information regarding the Company furnished or made available to Buyer and
its Representatives or as to the future revenue, profitability or success of the
Company, or any representation or warranty arising from statute or otherwise in
law.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the Disclosure Schedules or in any documents referred to
in the Disclosure Schedules, Buyer represents and warrants to Seller as of the
Signing Date, as follows:

Section 5.01. Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware. Buyer has all necessary corporate power and authority to enter into
this Agreement and the other Transaction Documents to which it is, or is
specified to be, a party, to carry out its obligations hereunder and thereunder
and to consummate the Transactions. The execution and delivery by Buyer of this
Agreement and the other Transaction Documents to which it is, or is specified to
be, a party, the performance by Buyer of its obligations hereunder and
thereunder and the consummation by Buyer of the Transactions have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and the other
Transaction Documents to which it is, or is specified to be, a party, will be
duly executed and delivered. Assuming due authorization, execution and delivery
by Seller, this Agreement and each of the other Transaction Documents to which
Buyer is or is specified to be, a party, constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity.

 

42



--------------------------------------------------------------------------------

Section 5.02. No Conflicts; Consents.

(a) Except as set forth in Section 8.01(c)(2) of the Disclosure Schedules, the
execution, delivery and performance by Buyer of this Agreement and the other
Transaction Documents to which each, respectively, is, or is specified to be, a
party, and the consummation of the Transactions, do not and will not:
(i) conflict with or result in a violation or breach of, or default under, any
provision of the Organizational Documents of Buyer; (ii) conflict with or result
in a violation or breach of any provision of any Law or Governmental Order
applicable to Buyer; or (iii) require the consent, notice or other action by any
Person under any material Contract to which Buyer is a party, except in the
cases of clauses (ii) and (iii), where such conflicts, violations, breaches or
defaults would not, individually or in the aggregate, reasonably be expected to
materially impair or delay the ability of Buyer to perform its obligations under
this Agreement and each other Transaction Document to which it is, or is
specified to be, a party.

(b) Except as set forth in Section 8.01(c)(2) of the Disclosure Schedules, no
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority or any other Person is required by or with
respect to Buyer in connection with the execution and delivery of this
Agreement, the other Transaction Documents to which it is, or is specified to
be, a party, or the consummation of the Transactions, except for (i) any
approvals or filing of notices required under the Gaming Laws, (ii) such
consents, approvals, orders, authorizations, permits, filings, declarations or
registrations related to, or arising out of, compliance with statutes, rules or
regulations regulating the consumption, sale or serving of alcoholic beverages,
(iii) such filings as may be required under the HSR Act and the expiration or
termination of the applicable waiting period thereunder, (iv) such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which,
individually or in the aggregate, would not (A) result in, or reasonably be
expected to result in, a Material Adverse Effect or (B) materially impair the
ability of Buyer to perform its obligations under this Agreement and each other
Transaction Document to which it is, or is specified to be, a party, and
(v) such consents, approvals, Permits, Governmental Orders, declarations,
filings or notices which may be required solely by reason of Seller’s, as
opposed to any other third party’s participation in the Transactions (which are
the obligation of Seller to obtain).

Section 5.03. Investment Purpose. Buyer is acquiring the LLC Interests solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. Buyer acknowledges that
the LLC Interests are not registered under the Securities Act or any state
securities laws, and that the LLC Interests may not be transferred or sold
except pursuant to the registration provisions of the Securities Act pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.

Section 5.04. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Buyer or Buyer
Parent.

 

43



--------------------------------------------------------------------------------

Section 5.05. Sufficiency of Funds.

(a) Buyer has delivered to Seller a true and complete copy of the Financing
Commitment. As of the Signing Date, the Financing Commitment has not been
amended or modified, no such amendment or modification is contemplated (other
than amendments or modifications permitted by Section 6.23), and, to Buyer’s
Knowledge, none of the respective obligations and commitments contained in the
Financing Commitment has been withdrawn, terminated or rescinded in any respect.
Buyer has fully paid any and all commitment fees or other fees in connection
with the Financing Commitment that are payable on or prior to the Signing Date.
Assuming (i) the Financing is funded in accordance with the Financing
Commitment, (ii) the accuracy in all material respects of the representations
and warranties set forth in Article IV hereof, and (iii) compliance by Seller
and the Company with their covenants under this Agreement, the net proceeds
contemplated by the Financing Commitment, together with Buyer’s cash on hand,
will in the aggregate be sufficient for Buyer to pay each of the amounts
required to be paid by Buyer in connection with the consummation of the
Transactions and to pay all related fees and expenses of Buyer. The Financing
Commitment is (A) a legal, valid and binding obligation of Buyer and, to the
Knowledge of Buyer, each of the other parties thereto, and (B) enforceable in
accordance with its terms against Buyer and, to the Knowledge of Buyer, each of
the other parties thereto, subject, as to clause (B), to bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). As of the Signing Date, no event has
occurred which, with or without notice, lapse of time or both, would or would
reasonably be expected to constitute a default or breach on the part of Buyer
or, to the Knowledge of Buyer, any other parties thereto under the Financing
Commitment; provided that Buyer is not making any representation or warranty
regarding the effect of (x) any inaccuracy in the representations and warranties
set forth in Article IV or (y) the failure by Seller or the Company to comply
with any covenant herein. There are no conditions precedent or other
contingencies related to the funding of the Financing on the Closing Date, other
than as expressly set forth in the Financing Commitment. As of the Signing Date,
there are no Contracts (whether oral or written) or commitments to enter into
any Contracts (whether oral or written) to which Buyer or any of its Affiliates
is a party related to the Financing other than as expressly contained in the
Financing Commitment and delivered to Seller prior to or simultaneously with the
execution of this Agreement. Buyer acknowledges and agrees that Buyer’s
obligations under this Agreement are not subject to any conditions regarding
Buyer’s, its Affiliates’ or any other Person’s ability to obtain financing for
the consummation of the Transactions.

(b) Assuming the accuracy of Seller’s representations and warranties in Article
IV, immediately after giving effect to the Transactions, each of Buyer and the
Company shall be solvent and shall: (i) be able to pay its debts as they become
due; (ii) own property that has a fair saleable value greater than the amounts
required to pay its debts (including a reasonable estimate of the amount of all
contingent liabilities); and (iii) have adequate capital to carry on its
business. No transfer of property is being made and no obligation is being
incurred in connection with the Transactions with the intent to hinder, delay or
defraud either present or future creditors of any of Buyer or the Company. In
connection with the Transactions, Buyer has not incurred, nor plans to incur,
debts beyond its ability to pay as they become absolute and matured.

 

44



--------------------------------------------------------------------------------

Section 5.06. Ability to Bear Risk. The financial condition of Buyer is such
that it can afford to (a) bear the economic risk of holding the LLC Interests
for an indefinite period and (b) suffer the complete loss of its investment in
the LLC Interests.

Section 5.07. Licensability of Licensing Affiliates; Required Licensees.

(a) Solely with respect to the businesses of Buyer Parent and its subsidiaries,
as of the Signing Date, Buyer, Buyer Parent, and each of their respective
Affiliates and each of their respective Representatives (each, a “Licensed
Party” and collectively, the “Licensed Parties”) who are required to be licensed
or found suitable under applicable Laws hold all material Permits, findings of
suitability, variances, exemptions or certificates of occupancy of or from all
Governmental Authorities under all applicable Laws necessary to conduct the
current business and operations of Buyer Parent and its subsidiaries, each of
which is in full force and effect in all material respects as of the Signing
Date (collectively, the “Buyer Permits”), and, as of the Signing Date, no event
has occurred that (with or without the giving of notice or passage time, or
both) permits revocation, non-renewal, modification, suspension, limitation or
termination of any Buyer Permits held by a Licensed Party, except in each case
for such exceptions that would not, individually or in the aggregate, reasonably
be expected to materially impair or delay the ability of Buyer or Buyer Parent
to perform their respective obligations under this Agreement and each other
Transaction Document to which each is, or is specified to be, a party. To the
Knowledge of Buyer, as of the Signing Date, there is no reason for the Gaming
Authorities not to grant all required Gaming Approvals or refuse to grant any
finding of suitability with respect to Buyer.

(b) To the Knowledge of Buyer, as of the Signing Date, there are no facts, that
if known to the Gaming Authority, would (i) reasonably be expected to result in
the denial, revocation, limitation or suspension of a Gaming Approval with
respect to Buyer or Buyer Parent, any of its principals, Representatives or
Affiliates, or any of its or their respective officers, directors, key employees
or Persons performing management functions similar to an officer (such Persons,
the “Licensing Affiliates”), (ii) reasonably be expected to result in a negative
outcome to any finding of suitability proceedings currently pending, or under
the suitability proceedings necessary to obtain a Gaming Approval required to
consummate the Transactions, or (iii) reasonably be expected to cause a material
delay under any suitability proceeding required by a Gaming Authority to
consummate the Transactions. Section 5.07(b) of the Disclosure Schedules sets
forth each Licensing Affiliate that Buyer believes must obtain a Gaming Approval
in order to consummate the Transactions (together, the “Required Licensees”).

(c) As of the Signing Date, none of the Required Licensees has ever been
arrested, detained, charged, indicted or convicted or pleaded guilty or nolo
contendere or forfeited bail in connection with any criminal offense under the
laws of any jurisdiction, whether such criminal offense constitutes a felony or
misdemeanor (except for traffic violations).

Section 5.08. Compliance with Gaming Laws. Solely with respect to the businesses
of Buyer Parent and its subsidiaries, other than routine matters in connection
with updating of Licensing Affiliates’ disclosure obligations in the States of
Rhode Island and Colorado and matters in connection with obtaining Gaming
Approvals, as of the Signing Date, neither Buyer, its Affiliates, nor, to the
Knowledge of Buyer, any Licensing Affiliate, has received notice of any

 

45



--------------------------------------------------------------------------------

pending investigation or review by any Gaming Authority with respect to Buyer,
Buyer Parent and each of their respective Affiliates, any of the Licensing
Affiliates, or any of their respective officers, directors, key employees or
Persons performing management functions similar to an officer. To the Knowledge
of Buyer, as of the Signing Date, (a) no such investigation or review is
threatened, (b) no Gaming Authority has indicated any intention to conduct the
same, and (c) there are no facts that, if known to a Gaming Authority, will or
would reasonably be expected to give rise to any inquiry or investigation, or to
result in the revocation, limitation or suspension of a license issued to such
Persons by an applicable Gaming Authority. Solely with respect to the businesses
of Buyer Parent and its subsidiaries, other than routine matters in connection
with updating of Licensing Affiliates’ disclosure obligations in the States of
Rhode Island and Colorado and matters in connection with obtaining Gaming
Approvals, as of the Signing Date, neither Buyer, any of its Affiliates, nor, to
the Knowledge of Buyer, any Licensed Party or director, officer, key employee or
partner of a Licensed Party has suffered a suspension or revocation of any
license issued to such Persons by an applicable Gaming Authority.

Section 5.09. Gaming Laws. This Agreement is subject to the Gaming Laws and the
Liquor Laws. Without limiting the foregoing, Buyer acknowledges that all rights,
remedies and powers under this Agreement, including ownership and operation of
the gaming facilities, and the possession or control of gaming equipment,
alcoholic beverages or a gaming or liquor license, may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
the Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Governmental
Authority. Buyer acknowledges and agrees that the sale, assignment, transfer,
pledge or other disposition of the LLC Interests is ineffective unless approved
in advance by the Gaming Authorities. If at any time a Gaming Authority finds
that an owner of the LLC Interests is unsuitable to continue to have an
involvement in gaming, such owner must dispose of such security as provided by
the Gaming Laws. Buyer acknowledges that the Gaming Laws and regulations
restrict the right under certain circumstances: (a) to pay or receive any
dividend or interest upon such security; (b) to exercise, directly or through
any trustee or nominee, any voting right conferred by such security; or (c) to
receive any remuneration in any form from the Company, for services rendered or
otherwise.

Section 5.10. Hard Rock Intellectual Property. Buyer acknowledges that certain
Intellectual Property used in connection with the Business, including the name
“Hard Rock Hotel & Casino,” is not owned by the Company, but is licensed for use
by the Company pursuant to the Hard Rock License Agreement.

Section 5.11. Legal Proceedings. As of the Signing Date, there are no
Proceedings pending or, to Buyer’s Knowledge, threatened against or by Buyer or
any Affiliate of Buyer (including Buyer Parent) that challenge or seek to
prevent, enjoin or otherwise delay the Transactions. To Buyer’s Knowledge, as of
the Signing Date, no event has occurred or circumstances exist that may give
rise or serve as a basis for any such Proceeding.

Section 5.12. Disclaimer of Other Representations or Warranties. Buyer does not
make and has not made any representations or warranties in connection with the
Transactions other than those expressly set forth in this Agreement. Except as
expressly set forth in this Agreement, no Person has been authorized by Buyer or
Buyer Parent to make any

 

46



--------------------------------------------------------------------------------

representations or warranties relating to Buyer or Buyer Parent or otherwise in
connection with the Transactions, and, if made, such representation or warranty
may not be relied upon as having been authorized by Buyer or Buyer Parent.

ARTICLE VI.

COVENANTS

Section 6.01. Conduct of Business Prior to the Closing. From the Signing Date
until the Closing, except as expressly provided in this Agreement or consented
to in writing by Buyer, Seller shall, and shall cause the Company to:
(a) conduct the Business in the ordinary course of business; and (b) use
commercially reasonable efforts to maintain and preserve intact the current
organization, the Business and franchise of the Company and to preserve the
rights, franchises, goodwill and relationships of its employees, customers,
lenders, suppliers, regulators and others having business relationships with the
Company. From the Signing Date until the Closing Date, except as consented to in
writing by Buyer (which consent shall not be unreasonably withheld, conditioned
or delayed with respect to the matters set forth in clauses (f), (g), (i), (j),
(l), (p), (r) or (t) of Section 4.07), Seller shall not cause or permit the
Company or any Company Subsidiary to take any action that would cause any of the
changes, events or conditions described in Section 4.07 to occur.

Section 6.02. Access to Information. From the Signing Date until the Closing,
Seller shall, and shall cause the Company and the Company Subsidiaries to:
(a) afford Buyer and its Representatives reasonable access to and the right to
inspect all of the Real Property, properties, assets, premises, books and
records, contracts, agreements, insurance arrangements and outstanding claims
and other documents and data related to the Company; (b) furnish Buyer and its
Representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its Representatives may reasonably
request; and (c) instruct the Representatives of Seller and the Company to
cooperate with Buyer in its investigation of the Company; provided, however,
that any such investigation shall be conducted during normal business hours upon
reasonable advance notice to Seller, under the supervision of Seller’s personnel
and in such a manner as not to interfere with the normal operations of the
Company. All requests by Buyer for access pursuant to this Section 6.02 shall be
submitted or directed exclusively to David Severn or such other individuals as
Seller may designate in writing from time to time. Notwithstanding anything to
the contrary in this Agreement, neither Seller nor the Company shall be required
to disclose any information to Buyer if such disclosure would, in Seller’s good
faith judgment: (i) cause significant competitive harm to Seller, the Company
and their respective businesses if the Transactions are not consummated;
(ii) jeopardize any attorney-client or other privilege; or (iii) contravene any
applicable Law, fiduciary duty or binding agreement entered into prior to the
Signing Date. Prior to the Closing, without the prior written consent of Seller,
which may be withheld for any reason, Buyer shall not contact any suppliers to,
or customers of, the Company and Buyer shall have no right to perform invasive
or subsurface investigations of the Real Property.

 

47



--------------------------------------------------------------------------------

Section 6.03. Disclosure Schedules.

(a) The Disclosure Schedules delivered pursuant to this Agreement shall be in
writing and shall qualify this Agreement. Descriptions of terms or documents
summarized in the Disclosure Schedules shall be qualified in their entirety by
the documents themselves.

(b) From time to time prior to the Closing, Seller shall have the right (but not
the obligation) to supplement or amend the Disclosure Schedules hereto with
respect to any matter arising after the Signing Date and of which Seller did not
have Knowledge prior to the Signing Date other than in respect of the
Fundamental Representations (each a “Schedule Supplement”). After Buyer’s
receipt of any Schedule Supplement, Seller shall promptly provide Buyer with any
information reasonably requested by Buyer with respect to the disclosure in the
Schedule Supplement. Within 30 days following Buyer’s receipt of a Schedule
Supplement where the disclosed matter could reasonably be expected to result, in
Buyer’s good faith judgment, in a Loss to the Company exceeding $1.0 million and
where Seller has not notified Buyer in connection with such Schedule Supplement
that Seller will pay in full or expressly assume responsibility for any Losses
resulting from such Schedule Supplement (which period may be extended prior to
the expiration of the 30-day period by up to 15 days by written notice by Buyer
to Seller if Buyer determines in good faith that it needs additional time to
assess the disclosure in the Schedule Supplement), Buyer will have the right to
terminate this Agreement in its sole discretion as a result of such Schedule
Supplement (whether or not such Schedule Supplement constitutes or would
reasonably be expected to constitute a Material Adverse Effect or result in a
failure of one of the conditions set forth in Section 8.02). If Buyer does not
exercise its termination right within such 30-day period (as it may be
extended), Buyer shall be deemed to have waived its right to terminate this
Agreement pursuant to Article X before the Outside Date as a result of the
Schedule Supplement and Buyer shall be entitled to seek indemnification in
respect of the matters set forth in the Schedule Supplement in accordance with
Section 9.02, but only to the extent the aggregate of all Losses relating to the
Schedule Supplement exceed $1.0 million in the aggregate (the “Schedule
Supplement Threshold”); provided that any Losses relating to the Schedule
Supplement that exceed the Schedule Supplement Threshold shall remain and be
subject to the limitations on indemnity set forth in Section 9.04(b), (c) and
(d) (but not the first three sentences of Section 9.04(a)). Notwithstanding
anything to the contrary set forth herein the Parties acknowledge and agree that
the dollar amounts referenced in this Section 6.03(b) and the Schedule
Supplement Threshold shall not be deemed to in any manner establish or create
any standard of materiality for the Transaction Documents or any of the
Transactions, including with respect to determining whether any of the
conditions set forth in Section 8.02 has been satisfied.

(c) All Section headings in the Disclosure Schedules correspond to the Sections
of this Agreement, but information provided in any Section of the Disclosure
Schedules shall constitute disclosure for purposes of each Section of this
Agreement to the extent that the relevance or applicability of the information
disclosed to the representation, warranty or covenant is reasonably apparent on
its face.

Section 6.04. Resignations. Seller shall deliver to Buyer written resignations,
effective as of the Closing Date, of the officers and managers of the Company
requested by Buyer at least five (5) Business Days prior to the Closing.

 

48



--------------------------------------------------------------------------------

Section 6.05. Confidentiality.

(a) Confidential Information. Each party hereto acknowledges that it has or may
have had in the past, currently has, and in the future may have, access to
Confidential Information of the other parties hereto and their Affiliates. Each
party hereto agrees that it will keep confidential all Confidential Information
of the other party furnished to or otherwise available to it and, except with
the specific prior written consent of the owner of such Confidential
Information, will not disclose such Confidential Information to any Person. The
provisions of this Section 6.05(a) shall not apply to the disclosure or use of
any information, documents or materials (i) which are or become generally
available to the public other than as a result of disclosure by the receiving
party or any Affiliate or Representative of the receiving party in violation of
this Section 6.05(a), (ii) received from a third Person on a non-confidential
basis from a source other than the providing party or its representatives, which
source, to the knowledge of the receiving party, is not prohibited from
disclosing such information to the receiving party by a legal, contractual or
fiduciary obligation to the providing party, (iii) required by applicable Law to
be disclosed by such party (provided that the receiving party if permissible
under applicable Law shall give reasonable advance written notice to the
disclosing party of any such required disclosure so that an appropriate
protective order may be sought) or (iv) necessary to establish such party’s
rights under this Agreement or the other Transaction Documents. Each party shall
be responsible for any breach of this Section 6.05(a) by their respective
Representatives.

(b) Injunction. Because of (i) the difficulty of measuring economic losses as a
result of the breach of the foregoing covenants in this Section 6.05 and
(ii) the immediate and irreparable damage that might be caused to a party for
which it would have no other adequate remedy, in the event of a breach or
threatened breach by another party of the provisions of this Section 6.05 with
respect to any Confidential Information, each party will be entitled to an
injunction restraining the other parties from disclosing, in whole or in part,
that Confidential Information. Nothing herein shall be construed as prohibiting
the enjoining party from pursuing any other available remedy for such breach or
threatened breach, including the recovery of damages.

Section 6.06. Regulatory Matters and Cooperation.

(a) Each of Buyer, Seller and the Company will give any notices to, make any
filings with, and use its commercially reasonable efforts to obtain any
authorizations, consents and approvals of any Governmental Authorities which are
necessary to consummate the Transactions, including any filings required under
the HSR Act in accordance with Section 6.06(c). Buyer, Seller and the Company
shall use all commercially reasonable efforts to comply as promptly as
practicable with any requests made for any additional information in connection
with such filings or actions.

(b) Subject to compliance with applicable Law (including antitrust and Gaming
Laws), from the Signing Date until the earlier of the termination of this
Agreement or the Closing, Seller and Buyer shall confer on a reasonable basis
with one or more Representatives of the other party to report on the general
status of ongoing operations of the Company and the Biloxi Property. Seller will
cooperate with Buyer and its Representatives in transitioning

 

49



--------------------------------------------------------------------------------

insurance arrangements of the Company as of the Closing, including appointing
Buyer’s insurance broker as an “agent of record” at least 90 days prior to the
Closing. Seller, Buyer and their respective Affiliates shall promptly notify
each other in writing of, and will use commercially reasonable efforts to cure
before the Closing Date, any event, transaction or circumstance, as soon as
practical after it becomes known to such party, that causes or will cause any
covenant or agreement of Seller, the Company or of Buyer under this Agreement to
be breached in any material respect or that renders or will render untrue in any
material respect any representation or warranty of Seller or of Buyer contained
in this Agreement. Nothing contained in Section 6.01 hereof shall prevent Seller
from giving such notice, using such efforts or taking any action to cure or
curing any such event, transaction or circumstance. No notice given pursuant to
this Section 6.06 shall have any effect on the representations or warranties, or
the covenants or agreements contained in this Agreement other than this
Section 6.06 for purposes of determining satisfaction of any condition contained
herein.

(c) Each of Buyer and Seller will (i) within five Business Days following
satisfaction of the condition set forth in Section 8.01(e), take all actions
necessary to make the filings required of Buyer and Seller or their respective
Affiliates under the HSR Act, (ii) comply at the earliest practicable date with
any request for additional information received by Buyer or Seller or their
respective Affiliates from the Federal Trade Commission or the Antitrust
Division of the Department of Justice pursuant to the HSR Act, and
(iii) reasonably cooperate with each other in connection with the other party’s
filing under the HSR Act and in connection with resolving any investigation or
other inquiry concerning the Transactions commenced by either the Federal Trade
Commission or the Antitrust Division of the Department of Justice or state
attorneys general.

Section 6.07. Destruction of Chips. If required pursuant to the Gaming Laws,
Seller shall, at least thirty (30) days prior to the Closing, or such other
period as specifically authorized by the applicable Gaming Authorities, submit
for approval to all applicable Gaming Authorities a plan for the redemption and
destruction of all chips, tokens and plaquemines at the Biloxi Property. Buyer
and Seller agree to cooperate with each other in effectuating the plan that is
approved by the Gaming Authorities.

Section 6.08. Employees; Benefit Plans.

(a) During the period commencing at the Closing and ending on the date which is
twelve (12) months from the Closing Date, but in no event later than
December 31, 2014 (or if earlier, the date of the employee’s termination of
employment with the Company or any Company Subsidiary), Buyer will, or will
cause the Company or a Company Subsidiary to, provide each employee who remains
employed by the Company or a Company Subsidiary immediately after the Closing
(each a “Company Continuing Employee”) with: (i) base salary or hourly wages
which are no less than the base salary or hourly wages provided by the Company
or a Company Subsidiary immediately prior to the Closing; (ii) target bonus
opportunities (excluding equity-based compensation), if any, which are no less
than the target bonus opportunities (excluding equity-based compensation)
provided by the Company or a Company Subsidiary immediately prior to the Closing
(expressed as a percentage of base salary); (iii) eligibility for retirement and
welfare programs (other than pension or retiree welfare arrangements) that are
not materially less favorable in the aggregate than those provided by the

 

50



--------------------------------------------------------------------------------

Company or a Company Subsidiary immediately prior to the Closing; and
(iv) severance benefits that are no less favorable than the Company or a Company
Subsidiary practice, plan or policy in effect for such Company Continuing
Employee immediately prior to the Closing. Not later than twenty (20) days prior
to the Closing Date, Buyer will provide written notice to Seller of the names of
the individuals whose employment will be terminated prior to the Closing such
that they will not be Company Continuing Employees (collectively, the
“Non-Continuing Employees”). Prior to the Closing Date, the Company will
terminate the employment of each of the Non-Continuing Employees. Except as
expressly required under Section 6.08(a) and 6.08(f), nothing in this Agreement
or otherwise will require Buyer, the Company, any Company Subsidiary or any of
their respective Affiliates to establish or maintain any particular compensation
or benefit arrangement.

(b) With respect to any employee benefit plan maintained by Buyer or its
subsidiaries in which any Company Continuing Employees will participate
effective as of the Closing (collectively, “Buyer Benefit Plans”), (i) Buyer
will use commercially reasonable efforts to waive or cause to be waived all
limitations with respect to pre-existing condition exclusions, actively-at-work
requirements, and waiting periods for each Buyer Benefit Plan that is a group
health plan, and (ii) Buyer will, or will cause the Company or a Company
Subsidiary to, recognize all service of such participating Company Continuing
Employee with the Company or a Company Subsidiary, as the case may be, as if
such service were with Buyer, for vesting and eligibility purposes in any Parent
Benefit Plan; provided, however, that such service will not be recognized to the
extent that (x) such recognition would result in a duplication of benefits,
(y) such service was not recognized under a corresponding Benefit Plan
immediately prior to the Closing, or (z) such recognition would otherwise apply
to benefit accrual under any defined benefit plan.

(c) This Section 6.08 will be binding upon and inure solely to the benefit of
each of the parties to this Agreement, and nothing in this Section 6.08, express
or implied, will confer upon any other Person (including any current, former or
future employee or other service provider of Seller, Buyer, the Company, any
Company Subsidiary or any of their respective Affiliates) any rights or remedies
of any nature whatsoever. Nothing contained herein, express or implied, will be
construed to establish, amend, modify or terminate any compensation or benefit
plan, program, policy, Contract, fund or arrangement. The parties hereto
acknowledge and agree that the terms set forth in this Section 6.08 will not
create any right in any employee or any other Person to any continued employment
or service with the Company, any Company Subsidiary, Buyer or any of their
respective Affiliates, or to any compensation or benefits of any nature or kind
whatsoever.

(d) Buyer will, or will cause the Company or a Company Subsidiary to, provide
any required notice under the WARN Act and otherwise comply with the WARN Act
with respect to any “plant closing” or “mass layoff” (as defined in the WARN
Act) or group termination affecting Company Continuing Employees occurring
during the 90-day period from and after the Closing. Buyer will not, and will
not permit the Company or any Company Subsidiary to, take any action on or after
the Closing Date that would cause any termination of employment of any employees
of the Company or any Company Subsidiary occurring prior to the Closing to
constitute a “plant closing,” “mass layoff” or group termination under the WARN
Act. Seller

 

51



--------------------------------------------------------------------------------

will notify Buyer of any layoffs or other terminations of any employees of the
Company or any Company Subsidiary that occur during the 90-day period prior to
the Closing.

(e) After the Closing Date, the Benefit Plans, and any Buyer Benefit Plans
replacing any Benefit Plans, will have exclusive responsibility for the
provision of health care continuation coverage required under COBRA with respect
to any “qualified beneficiaries” within the meaning of Section 4980B of the Code
who are or were employees of the Company or a Company Subsidiary and who have or
have had a “qualifying event” within the meaning of Section 4980B(f) of the Code
under such plans, including such qualified beneficiaries who previously elected
to receive continuation coverage under the Benefit Plans or who between the
Signing Date and the Closing Date elect to receive continuation coverage.

(f) Buyer will, or will cause the Company to, continue to maintain the
Management and Supervisory Incentive Plan for the remainder of the calendar year
in which the Closing occurs, but in no event later than December 31, 2014, with
bonuses to be paid to each of the Company’s employees participating thereunder
on a basis consistent with the past practices of the Company (including making
any payments due to be paid thereunder after the Closing Date based on actual
Company performance during the performance periods that ended prior to the
Closing Date, which bonus amounts are listed on Section 6.08(f) of the
Disclosure Schedules).

Section 6.09. Governmental Approvals and Other Third-Party Consents.

(a) Subject to the terms and conditions set forth herein, Buyer and Seller
shall, and shall cause their respective Affiliates to, use their respective
reasonable best efforts and cooperate with the other parties hereto to use their
respective reasonable best efforts to (i) as promptly as practicable, take, or
cause to be taken, all appropriate action, and do, or cause to be done, all
things reasonably necessary under applicable Law to consummate and make
effective the Transactions as promptly as practicable, (ii) obtain from any
Governmental Authorities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained by Seller, the Company, Buyer,
or any of their respective Affiliates or any of their respective
Representatives, as applicable, in the case of clauses (i) or (ii), in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the Transactions, and (iii) make all necessary filings, as
applicable, and thereafter make any other required submissions with respect to
this Agreement, as required in order to obtain all Government Approvals.

(b) The parties hereto and their respective Representatives and Affiliates shall
(i) in reasonable consultation, and in no event later than 20 Business Days
after the Signing Date, file all required initial applications and documents in
connection with obtaining the Governmental Approvals (including under applicable
Gaming Laws), (ii) act diligently to pursue the Governmental Approvals, and
(iii) cooperate with each other in connection with the making of all filings
referenced in the preceding sentence, including providing copies of material
documents other than finding of suitability applications to the other party and
its advisors prior to filing such documents, and if requested, accepting the
reasonable additions, deletions or changes suggested in connection therewith.
Each of Buyer and Seller and any applicable Affiliate shall use its reasonable
best efforts to schedule and attend any hearings or meetings with Governmental
Authorities to obtain the Governmental Approvals as promptly as reasonably

 

52



--------------------------------------------------------------------------------

practicable. Seller and its counsel shall have reasonable notice of and an
opportunity to participate in the initial meeting between Buyer and the
Mississippi Gaming Commission following the Signing Date. Seller and its counsel
shall have reasonable notice of and, in Buyer’s reasonable judgment an
opportunity to participate in, all other meetings and other proceedings between
Buyer and Governmental Authorities regarding the Governmental Approvals. Buyer
and Seller shall have the right to review in advance and, in each case, to the
extent practicable and permitted by applicable Laws relating to the exchange of
information (including the HSR Act and the Gaming Laws), each party will consult
with the other parties hereto regarding all the information relating to Buyer or
Seller, as the case may be, and any of their respective Affiliates or
Representatives that appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
Transactions; provided that Buyer shall not be required to provide finding of
suitability applications for Seller’s review. Without limiting the foregoing,
the parties will notify each other promptly of the receipt of comments or
requests from Governmental Authorities relating to any Governmental Approvals
(other than finding of suitability applications) and will supply the other
parties with copies of all correspondence between the notifying party or any of
its Representatives and Governmental Authorities with respect to Governmental
Approvals (other than finding of suitability applications). Notwithstanding
anything contained above to the contrary, if and to the extent reasonably
necessary to preserve the confidentiality of sensitive business information or
legal privilege, copies of documents shall only be provided (i) to the other
party’s outside counsel or (ii) on a redacted basis.

(c) Without limiting the generality of Buyer’s undertaking pursuant to this
Section 6.09, Buyer agrees to use its reasonable efforts to take any and all
steps necessary to avoid or eliminate each and every impediment under any
antitrust, competition or trade regulation Law that may be asserted by any
Governmental Authority or any other party so as to enable the parties hereto to
close the Transactions as promptly as possible, provided that such efforts will
not include proposing, negotiating, committing to and effecting, by consent
decree, hold separate orders, or otherwise, the sale, divestiture or disposition
of any of its assets, properties or businesses or of the assets, properties or
businesses to be acquired by it pursuant to this Agreement as are required to be
divested in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any Proceeding, which
would otherwise have the effect of materially delaying or preventing the
consummation of the Transactions. In addition, Buyer shall use its reasonable
best efforts to defend through litigation on the merits any claim asserted in
court by any party in order to avoid entry of, or to have vacated or terminated,
any Governmental Order (whether temporary, preliminary or permanent) that would
prevent the consummation of the Closing.

(d) Seller and Buyer shall use commercially reasonable efforts to give all
notices to, and obtain all consents from, all third parties that are required to
consummate the Transactions, including in connection with the Financing;
provided, however, that Seller shall not be obligated to pay any consideration
therefor to any third party from whom consent or approval is requested.

Section 6.10. Required Consent of HR Licensing.

(a) Buyer acknowledges, agrees and understands that Seller’s transfer and sale
of the LLC Interests and the related rights to operating the Business as a Hard
Rock Hotel and

 

53



--------------------------------------------------------------------------------

“Hard Rock” property is subject to the provisions and rights, duties and
obligations set forth in the Hard Rock License Agreement, including the HR
Licensing ROFR. Buyer further acknowledges and agrees that Seller has made
available to Buyer a full and complete copy of the Hard Rock License and has had
sufficient time to review and become familiar with the provisions of the Hard
Rock License and the Company’s obligations thereunder with respect to entering
into and consummating the Transactions, including the HR Licensing ROFR.

(b) Within three (3) Business Days after the Signing Date, the Company shall
provide HR Licensing with written notice of this Agreement together with the
other information the Company determines, in its sole discretion, is required to
be provided to HR Licensing in order to comply with the Company’s obligations
under the Hard Rock License. Seller and Buyer agree to use reasonable best
efforts and to take any and all steps necessary in the same manner as described
in Section 6.06 and Section 6.09 with respect to Government Approvals and other
approvals and consents to fulfill the Company’s obligations under the Hard Rock
License and to obtain as promptly as reasonably possible HR Licensing’s approval
and consent decision to the Transactions.

(c) Buyer shall be responsible for and pay in full all HR Transfer Fees.
Provided that the Closing occurs, the HR Transfer Fees paid by Seller or the
Company prior to the Closing shall be reimbursed to Seller pursuant to the Final
Working Capital Adjustment contemplated in Section 2.04.

Section 6.11. Books and Records.

(a) In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of seven (7) years after the Closing, Buyer shall:

(i) retain the books and records (including personnel files) of the Company
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of the Company; and

(ii) upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
purpose, for a period of seven (7) years following the Closing, Seller shall:

(i) retain the books and records (including personnel files) of Seller which
relate to the Company and its operations for periods prior to the Closing; and

(ii) upon reasonable notice, afford the Representatives of Buyer or the Company
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records.

 

54



--------------------------------------------------------------------------------

(c) Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.11 where such access would violate any Law.

Section 6.12. Closing Conditions. Subject to the terms and conditions of this
Agreement, from the Signing Date until the Closing, each party hereto shall, and
Seller shall cause the Company to, use commercially reasonable efforts to take
such actions as are necessary to expeditiously satisfy the closing conditions
set forth in Article VIII hereof.

Section 6.13. Reserved.

Section 6.14. Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the Transactions.

Section 6.15. Efforts to Consummate Generally. Subject to the terms and
conditions of this Agreement, each party shall use its commercially reasonable
efforts to cause the Closing to occur as soon as possible after the Signing
Date, including satisfying the conditions precedent set forth in Article VIII
within the control of such party, defending against any Proceedings, judicial or
administrative, challenging this Agreement or the consummation of the
Transactions, and seeking to have any preliminary injunction, temporary
restraining order, stay or other legal restraint or prohibition entered or
imposed by any court or other Governmental Entity that is not yet final and
nonappealable, vacated or reversed.

Section 6.16. Publicity. Seller and Buyer shall agree on the form and content of
any press release announcing the Transactions and thereafter until the Closing
Date shall consult with each other before issuing, provide each other the
opportunity to review and comment upon and use commercially reasonable efforts
to agree upon, any press release or similar public statement with respect to any
of the Transactions. From the Signing Date until the Closing Date, Seller, Buyer
and their respective Affiliates shall not issue any such press release or make
any such similar public statement prior to such consultation and prior to
considering in good faith any such comments, except as a party may determine in
good faith to be required by applicable Law. Notwithstanding anything to the
contrary herein, from the Signing Date until the Closing Date, Buyer and Seller
or their respective Affiliates may make any public statement in response to
specific questions by the press, analysts, investors or those attending industry
conferences or financial analyst conference calls, so long as any such
statements are not inconsistent with previous press releases, public disclosures
or public statements made jointly by Buyer and Seller and do not reveal
non-public information relating to the other party.

Section 6.17. Reservations. Buyer will honor the terms and rates of all
reservations (in accordance with their terms) made prior to the Closing at the
Biloxi Property by guests or customers, including advance reservation cash
deposits to the extent reflected in Closing Date Working Capital and not made in
violation of this Agreement (including Section 4.07), for rooms or services
confirmed by Seller for dates on or after the Closing Date in the ordinary
course of business of the Business located at the Biloxi Property. Buyer
recognizes that such reservations may include discounts or other benefits,
including benefits extended to members of

 

55



--------------------------------------------------------------------------------

the Encore Players Club or any other frequent player or casino awards programs,
group discounts, other discounts or requirements that food, beverage or other
benefits be delivered by Buyer to the guests holding such reservations;
provided, that all such discounts or other benefits shall be provided in the
ordinary course of business of operating and supporting the Business. Buyer will
honor all room allocation agreements and banquet facility and service agreements
which have been granted to groups, persons or other customers that (a) have been
entered into as of the Signing Date or (b) are entered into in the ordinary
course of business of operating and supporting the Business located at the
Biloxi Property, at the rates and terms provided in such agreements.

Section 6.18. Risk of Loss Relating to Real Property.

(a) If there shall occur any Casualty Event with respect to any part of the
Biloxi Property prior to the Closing Date, Seller shall immediately notify Buyer
of such fact and the scope of loss and Seller’s estimate of the cost to repair
and/or replace the portions of the Biloxi Property damaged or destroyed by such
Casualty Event, net of all reasonably anticipated proceeds under the Insurance
Policies to be delivered to Buyer pursuant to Section 6.18(c) (such costs, as
may be revised from time to time, the “Casualty Repair Costs”).

(b) Buyer shall be bound to consummate the Transactions as required by the terms
hereof without regard to the occurrence or effect of any damage or destruction
with respect to the Biloxi Property as a result of a Casualty Event that
constitutes a Buyer Accepted Casualty Event. For the avoidance of doubt, a Buyer
Accepted Casualty Event shall not constitute a Material Adverse Effect for
purposes of this Agreement.

(c) With respect to any Casualty Event that occurs prior to the Closing Date,
Seller shall pay Buyer the amount of (i) if the restoration, replacement or
repair of the Biloxi Property damaged as a result of such Casualty Loss is not
completed as of the Closing Date (which date shall be determined subject to
Seller’s rights to extend the Outside Date), any casualty insurance proceeds
collected by Seller as a result of any such damage or destruction less any sums
expended by or on behalf of Seller or the Company toward the restoration or
repair of the Biloxi Property damaged by such Casualty Event prior to the
Closing Date plus the amount of any insurance deductibles or Seller retention
amounts and (ii) any business interruption insurance proceeds that have been
paid to Seller with respect to such casualty loss and which are applicable for
periods occurring on or after the Closing Date. Seller will further (1) assign
or cause to be assigned to Buyer Seller’s rights to receive insurance or
condemnation proceeds that have not been collected before the Closing and
(2) take such actions as may reasonably be requested by Buyer in connection with
the tendering of claims with the applicable insurers with respect to such events
and enforcing Seller’s rights under its insurance policy in respect of such
events.

Section 6.19. Release of Guarantees; Termination of Related Party Contracts.
Prior to the Closing, Seller and Buyer shall cooperate and shall use their
respective commercially reasonable efforts to, effective as of the Closing, on
terms reasonably acceptable to Buyer and Seller, (a) terminate or cause to be
terminated all Contracts with Related Parties of Seller (including the
termination of, and payment of all Indebtedness of the Company under, the
Contracts set forth on Schedule 6.19(a) of the Disclosure Schedules),
(b) terminate or cause to be terminated, or cause Buyer or one of its Affiliates
to be substituted in all respects for Seller

 

56



--------------------------------------------------------------------------------

and any of its Affiliates (other than the Company) (each, a “Released Party” and
collectively, the “Released Parties”) in respect of all liabilities of the
Released Parties under, each guarantee of or relating to liabilities (including
under any Material Contract, Contract or letter of credit) of the Company listed
on Section 6.19(b) of the Disclosure Schedules (“Guarantees”), and (c) cause
Buyer or one of its Affiliates to have surety bonds (and any necessary
collateral, indemnity or other agreements associated therewith) issued on behalf
of Buyer or one of its Affiliates in replacement of all surety bonds (and all
collateral, indemnity and other agreements associated therewith) issued on
behalf of the Released Parties for the benefit of the Company listed on
Section 6.19(c) of the Disclosure Schedules (the “Surety Bonds”). In the case of
the failure to do so by the Closing, then, Seller and Buyer shall continue to
cooperate and use their respective commercially reasonable efforts as described
in the preceding sentence, and Buyer shall (x) indemnify the Released Parties
for any and all liabilities arising from such Guarantees and Surety Bonds and
(y) not permit the Company or its Affiliates to (A) renew or extend the term of,
(B) amend or waive any provision of, (C) increase its obligations under, or
(D) transfer to another third party, any Contract or letter of credit or other
liability for which any Released Party is or would be liable under such
Guarantee or Surety Bond. To the extent that any Released Party has performance
obligations under any such Guarantee or Surety Bond, Buyer shall use its
reasonable best efforts to (I) fully perform or cause to be fully performed such
obligations on behalf of such Released Party or (II) otherwise take such action
as reasonably requested by Seller so as to place such Released Party in the same
position as if Buyer, and not such Released Party, had performed or was
performing such obligations.

Section 6.20. No Control. Without limiting the covenants and agreements
contained in Section 6.01, prior to the Closing, (i) Buyer shall not directly or
indirectly control, supervise, direct or interfere with, or attempt to control,
supervise, direct or interfere with, the operation of the Business at the Biloxi
Property and (ii) the operations and affairs of the Biloxi Property shall be the
sole responsibility of the Company and its Affiliates and shall be under the
Company’s sole and complete control.

Section 6.21. Title Insurance.

(a) Prior to the Closing, Seller and the Company shall reasonably cooperate with
Buyer to obtain (i) one or more commitments for title insurance (the “Title
Commitment”), issued by the title company that previously issued title insurance
for the Owned Real Property or another title insurance company selected by
Buyer, for the issuance of the Title Policy and (ii) an ALTA/ACSM Land Title
Survey in a form satisfying the requirements of the Financing (the “Survey”) of
the Owned Real Property and the Material Ground Leased Property, and shall cause
a copy of the Title Commitment and Survey to be delivered to Seller as soon as
reasonably practicable after the Signing Date, but in any case within 90 days
after the Signing Date and not less than 30 days prior to the Closing Date. The
Title Commitment shall list as exceptions all Encumbrances and other exceptions
to title affecting title to the Owned Real Property or the Material Ground
Leased Property (collectively, the “Title Exceptions”) and include copies of all
instruments creating such Title Exceptions. Buyer shall bear the cost and
expense of the Title Commitment, Title Policy and Survey, including any
cancellation fees resulting from termination of this Agreement.

 

57



--------------------------------------------------------------------------------

(b) Buyer shall review the Title Commitment and Survey, including copies of all
instruments creating Title Exceptions in the Title Commitments. Within twenty
(20) days after receiving the Title Commitment and Survey, Buyer shall provide
Seller with a written notice of objection to (i) any Title Exception that is not
a Permitted Encumbrance and (ii) any Title Exception disclosed on the Survey,
regardless of whether a Permitted Encumbrance, if such Permitted Encumbrance
would materially detract from the use, operation or financeability of the Owned
Real Property or the Material Ground Leased Property or cause additional
exceptions to be taken with respect to the coverage provided under the Owner
Title Policy or the Lender Title Policy for the Financing (including the
endorsements thereto) (each, a “Title Objection”), and Seller may at its option
and in its sole and absolute discretion elect to attempt to cure, remove or
otherwise satisfy any such Title Objections. Seller shall be required, as a
condition to Buyer’s obligation to proceed to the Closing, (i) to remove or have
removed from title all Encumbrances other than Permitted Encumbrances, including
any Encumbrances evidencing or securing any Indebtedness on the Owned Real
Property and (ii) to deliver to the title company issuing the Title Policy such
affidavits, certificates, consents or other evidence of authority as such title
company may require as a condition to the issuance of the Title Policy. If
considered reasonably necessary or desirable by Buyer in connection with the
Financing and requested by Buyer in writing prior to Closing, Seller will
(i) use commercially reasonable efforts to obtain as soon as reasonably
practicable (provided that obtaining such order shall not be required to be
completed before Closing, or to satisfy any of the conditions to Closing set
forth in Section 8.02) a final and nonappealable order of a court of competent
jurisdiction vacating the condominium plat and declarations with respect to that
part of the Owned Real Property currently subject to that certain Declaration of
Covenants, Conditions and Restrictions, as amended, of the Windjammer
Condominium, and vesting fee simple title to such Owned Real Property in the
Company or the Company Subsidiaries and (ii) provide such affidavits,
certificates or indemnities as such title company may require in order to remove
as Title Exceptions under the Title Policy (A) all Permitted Encumbrances
identified with an asterisk (“*”) on Section 1.01(a) of the Disclosure Schedules
and (B) any other Mechanics’ Liens with respect to work performed or materials
supplied prior to the Closing Date, regardless whether such Mechanics’ Liens are
Permitted Encumbrances.

(c) In the event Seller is unable or unwilling to cure any such Title Objection
at or prior to the Closing, Buyer shall have the right to close over the Title
Objection(s) and, at Buyer’s option, seek indemnification against Seller for all
Losses related to resolving any Title Objection(s).

Section 6.22. Non-Solicitation. During the two years immediately following the
Closing Date, Seller will not, and will cause its Affiliates not to, directly or
indirectly, employ, retain, solicit or entice away any employee, director or
officer of the Company; provided that Seller and its Affiliates may engage in
general solicitations not specifically directed at any such persons. If any
provision contained in this Section 6.22 shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein. It is the intention of the parties
that if any of the restrictions or covenants contained herein is held to cover a
geographic area or to be for a length of time which is not permitted by Law, or
in any way constructed to be too broad or to any extent invalid, such provision
shall not be construed to be null, void and of

 

58



--------------------------------------------------------------------------------

no effect, but to the extent such provision would be valid or enforceable under
Law, a court of competent jurisdiction shall construe and interpret or reform
this Section to provide for a covenant having the maximum enforceable geographic
area, time period and other provisions (not greater than those contained herein)
as shall be valid and enforceable under such Law. Seller acknowledges that Buyer
would be irreparably harmed by any breach of this Section and that there would
be no adequate remedy under Law or in damages to compensate Buyer for any such
breach. Seller agrees that Buyer shall be entitled to injunctive relief
requiring specific performance by Seller of this Section, and Seller consents to
the entry thereof.

Section 6.23. Financing.

(a) Buyer will use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary to consummate
and obtain the Financing on the terms and conditions described in the Financing
Commitment, including using reasonable best efforts to (i) maintain in effect
the Financing Commitment, (ii) negotiate definitive agreements with respect to
the Financing consistent with the terms and conditions contained in the
Financing Commitment (any such agreements, the “Definitive Debt Agreements”),
(iii) satisfy on a timely basis (or obtain the waiver of) all conditions within
Buyer’s control in the Financing Commitments or the Definitive Debt Agreements,
as applicable, and comply with its obligations thereunder, and (iv) upon the
satisfaction or waiver of such conditions, consummate the Financing at or prior
to the Closing. Buyer will have the right from time to time to amend, modify or
replace the Financing Commitment; provided, that Buyer will not, without the
prior written consent of Seller, agree to, or permit, any amendment,
modification or replacement of, or waiver under, the Financing Commitment or the
definitive agreements relating to the Financing Commitment if such amendment,
modification, replacement or waiver would (A) reduce the aggregate amount of the
Financing or (B) impose new or additional conditions or otherwise adversely
expand or amend any of the conditions precedent or contingencies to the funding
on the Closing Date of the Financing as set forth in the Financing Commitment
that, when considered with the other conditions taken as a whole, would
reasonably be expected to prevent, impede or delay the consummation of the
Financing or the Transactions contemplated by this Agreement or make the funding
of the Financing less likely to occur or adversely impact the ability of the
Buyer to enforce its rights against the other parties to the Financing
Commitment or the definitive documents with respect thereto; provided, further,
that notwithstanding the foregoing, Buyer may amend the Financing Commitment to
add lenders, lead arrangers, bookrunners, syndication agents or similar entities
who had not executed Financing Commitment as of the Signing Date if the addition
of such parties, individually or in the aggregate, would not reasonably be
expected to delay or prevent the consummation of the Financing or the Closing.

(b) If, notwithstanding the use of reasonable best efforts by Buyer to satisfy
its obligations under Section 6.23(a), any portion of the Financing is
terminated or expires or otherwise becomes unavailable on the terms and
conditions specified in the Financing Commitment or the Definitive Debt
Agreements, Buyer will promptly notify Seller and will use its reasonable best
efforts to arrange and obtain alternative financing from the same and/or
alternative sources on terms and conditions not less favorable, taken as a
whole, to Buyer (as determined in the reasonable judgment of Buyer), than those
contained in the Financing Commitment (“Alternative Financing”), upon terms and
conditions which would not have any

 

59



--------------------------------------------------------------------------------

of the effects specified in clauses (A) or (B) of Section 6.23(a) as promptly as
reasonably practicable following the occurrence of such event.

(c) Buyer will keep Seller informed on a reasonably current basis of the status
of its efforts to arrange the Financing and to satisfy the conditions thereof,
including (i) giving Seller prompt written notice of any material adverse change
with respect to the Financing, including if at any time the Financing Commitment
expires or is terminated for any reason or if any financing source party to the
Financing Commitment notifies Buyer that such source no longer intends to
provide financing to Buyer on the terms set forth therein, and (ii) upon
Seller’s reasonable request, advising and updating Seller, in a reasonable level
of detail, with respect to status and proposed funding date. For purposes of
this Agreement, references to “Financing” and “Definitive Debt Agreements” will
include the financing contemplated by the Financing Commitment as permitted by
this Section 6.23 to be amended, modified or replaced and references to
“Financing Commitment” will include such documents as permitted by this
Section 6.23 to be amended, modified or replaced, in each case from and after
such amendment, modification, or replacement.

(d) Seller will, and will cause the Company and the Company Subsidiaries to, use
reasonable best efforts to provide all cooperation reasonably requested by Buyer
in connection with the arrangement of the Financing, at Buyer’s sole cost and
expense, including (i) furnishing Buyer and the Financing Sources with such
financial and other pertinent information regarding the Company as may be
reasonably requested by Buyer or its Financing Sources, including an audited
consolidated balance sheet and related statements of income and cash flows for
the three fiscal years of the Company ended at least 90 days prior to the
Closing Date and an unaudited consolidated balance sheet and related statements
of income and cash flows for each fiscal quarter of the Company ended after the
close of its most recent fiscal year and at least 45 days prior to the Closing
Date (and updates thereto, as reasonably requested by such Persons and as is
customarily included in information memoranda and other marketing materials used
to syndicate credit facilities for senior secured indebtedness, the “Required
Information”), (ii) participating in a reasonable number of meetings (including
customary one-on-one meetings with the parties acting as lead arrangers or
agents for, and prospective lenders and purchasers of, the Financing and senior
management, representatives or advisors, with appropriate seniority and
expertise, of the Company), attending presentations and sessions with rating
agencies in connection with the Financing, and assisting with the preparation of
materials for rating agency presentations, prospective lender presentations,
bank information memoranda and similar documents required in connection with the
Financing, (iii) obtaining legal opinions and solvency certificates as
reasonably requested by Buyer as necessary and customary for financings similar
to the Debt Financing, (iv) using reasonable efforts to assist in the
preparation of a customary confidential information memorandum for the
Financing, other customary marketing materials to be used in connection with the
syndication by the lead arranger of the Financing and appropriate and customary
materials for rating agency presentations, (v) consulting with Buyer in
connection with the negotiation of and executing such definitive financing
documents and agreements and such other customary documents (including officers
certificates) as may be reasonably requested by Buyer, (vi) facilitating the
pledging of collateral, (vii) using reasonable efforts to obtain customary
payoff letters and customary instruments of discharge and termination in full of
all Indebtedness and Encumbrances, as are required as a condition to the Closing
and as reasonably requested by Buyer, (viii) using reasonable best efforts to
obtain attorney audit response letters

 

60



--------------------------------------------------------------------------------

reasonably requested by Buyer and customary for financings similar to the
Financing, (ix) providing customary authorization letters to the Financing
Sources (including with respect to the absence of material non-public
information about the Company and the Company Subsidiaries and their securities
in the public-side version of the documents distributed to prospective lenders),
(x) agreeing to enter into such agreements and to use its commercially
reasonable efforts to deliver such officer’s certificates as are customary in
financings of such type and otherwise grant liens on the assets of the Company
or any of the Company Subsidiaries pursuant to such agreements as may be
reasonably requested, and (xi) providing at least ten Business Days prior to the
Closing Date all documentation and other information about the Company as is
required by the Financing Sources with respect to applicable “know your
customer” and anti-money laundering rules and regulations including the USA
PATRIOT Act; provided, that, in each case, that the Company shall not be
required to enter into any agreement, document or instrument that is not
contingent upon the Closing. The foregoing notwithstanding, (A) no obligation of
Seller, the Company or any of the Company’s Subsidiaries or any of their
respective Representatives undertaken or under any certificate, document or
instrument executed pursuant to the foregoing shall be effective until the
Closing and (B) none of Seller, the Company, the Company’s Subsidiaries or their
respective Representatives shall be required to pay any commitment or other
similar fee or incur any other cost or expense that is not simultaneously
reimbursed by Buyer. Buyer will indemnify and hold harmless Seller, the Company
and the Company Subsidiaries from and against any and all losses, damages,
claims, costs or expenses actually suffered or incurred by them in connection
with the arrangement of the Financing and any information used in connection
therewith. All non-public or other confidential information provided by or on
behalf of any Company and its Subsidiaries pursuant to this Section 6.23 will be
kept confidential in accordance with Section 6.05, except that Buyer will be
permitted to disclose such information to potential Financing Sources,
Governmental Authorities and rating agencies during syndication of the
Financing, subject to the potential sources of capital, such prospective
Financing Sources being informed by Buyer of the obligations of confidentiality
relating to Representatives of Buyer and agreeing to maintain the
confidentiality thereof.

(e) Notwithstanding the foregoing, Buyer acknowledges and agrees that this
Agreement and the Transactions are not contingent on Buyer’s ability to obtain
Financing (including any alternate financing contemplated by Section 6.23) or
any specific amount or terms with respect to such Financing.

(f) To the extent required in connection with the Financing, the Company hereby
consents to the use of its logos solely for the purpose of obtaining the
Financing; provided that such logos are used solely in a manner that is not
intended to or reasonably likely to harm or disparage the Company or the
reputation or goodwill of the Company or any of their respective Intellectual
Property rights.

 

61



--------------------------------------------------------------------------------

ARTICLE VII.

TAX MATTERS

Section 7.01. Tax Returns.

(a) Seller shall file, or cause to be filed, when due all Tax Returns that are
required to be filed by Seller that are required to be filed by the Company or
any Company Subsidiary prior to or on the Closing Date and shall remit or cause
to be remitted any Taxes due in respect of such Tax Returns. With respect to any
items related to the Business, such Tax Returns shall be prepared in a manner
consistent with past practice (except where such past practice is not consistent
with applicable Law).

(b) Buyer shall file or cause to be filed all Tax Returns that are filed or
required to be filed by the Company or any Company Subsidiary after the Closing
Date (a “Buyer Tax Return”) and shall remit or cause to be remitted any Taxes
due in respect of such Buyer Tax Return. To the extent a Buyer Tax Return
relates to a Pre-Closing Tax Period or Straddle Period, then (i) such Buyer Tax
Return (described in this sentence) shall be prepared in a manner consistent
with past practice of the Company or Company Subsidiary, as applicable (except
where such past practice is not consistent with applicable Law), and (ii) Buyer
shall permit Seller to review and comment on each such Buyer Tax Return
(described in this sentence) prior to filing and shall make such revisions to
such Tax Returns as are reasonably requested by Seller. Seller shall pay to
Buyer, within fifteen (15) days before the date on which Taxes are to be paid,
the Pre-Closing Taxes shown as due with respect to a Buyer Tax Return.

(c) Neither Buyer nor any of its Affiliates shall (or after the Closing, shall
cause or permit the Company to) amend, refile or otherwise modify (or grant an
extension of any statute of limitation with respect to) any Tax Return relating
in whole or in part to the Company with respect to any Pre-Closing Tax Period or
Straddle Period without the prior written consent of Seller, which consent shall
not be unreasonably withheld, conditioned, or delayed.

(d) For purposes of this Agreement, in the case of any Straddle Period, Taxes of
the Company, any Company Subsidiary and any Seller Affiliate (relating to the
Business) allocable to the portion of such Straddle Period ending on the Closing
Date shall (i) in the case of any Taxes other than Taxes based upon or related
to income, gains or receipts (including sales and use taxes), or employment or
payroll Taxes, be deemed to be the amount of such Tax for the entire Straddle
Period multiplied by a fraction, the numerator of which is the number of days in
the portion of the Straddle Period ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period, and
(ii) in the case of any Tax based upon or related to income, gains or receipts
(including sales and use taxes), or employment or payroll Taxes, be based on an
interim closing of the books on the Closing Date. Any exemptions, allowances or
deductions for a Straddle Period that are calculated on an annual basis
(including depreciation and amortization deductions) shall be allocated between
the portion of the Straddle Period ending on the Closing Date and the portion of
the Straddle Period starting after the Closing Date in proportion to the number
of days in each period.

 

62



--------------------------------------------------------------------------------

Section 7.02. Tax Indemnification Procedures; Contest Provisions.

(a) Each party shall promptly notify the other party in writing upon receipt by
such party or any of their respective Affiliates of notice of any pending or
threatened federal, state, local or foreign Tax audits, examinations, claims or
assessments (a “Tax Claim”) for which such party is entitled to seek, or is
seeking or intends to seek, indemnification pursuant to Article IX. The failure
of Buyer to give reasonably prompt notice of any Tax Claim shall not release,
waive or otherwise affect Seller’s obligations with respect thereto, unless
Seller is adversely prejudiced as a consequence of such failure.

(b) Notwithstanding Section 9.05:

(i) To the extent any Tax Claim or administrative or court proceeding relating
to Taxes relates to a Pre-Closing Tax Period, Seller shall have the right to
control and to represent, at its sole expense, the interests of the Company and
any Company Subsidiary in and with respect to such Tax Claim or proceeding, and
to employ counsel of its own choice for such purpose; provided, however, that to
the extent the resolution of such Tax Claim or proceeding could have a material
impact on the current or future Tax liability of Buyer, the Company, or any
Company Subsidiary, Seller (i) shall keep Buyer informed of all developments on
a timely basis, (ii) shall afford Buyer the opportunity to participate, at
Buyer’s expense, in the conduct and resolution of such Tax Claim or proceeding,
and (iii) shall not settle or otherwise resolve such Tax Claim or proceeding
without Buyer’s prior written consent, which consent shall not be unreasonably
withheld.

(ii) In all other cases, Buyer shall control the conduct of any Tax Claim or
proceeding; provided, however, that, to the extent such Tax Claim or proceeding
could give rise to an indemnification obligation of Seller to Buyer, Buyer
(i) shall keep Seller informed of all developments on a timely basis, (ii) shall
afford Seller the opportunity to participate, at Seller’s expense, in the
conduct and resolution of such Tax Claim or proceeding, and (iii) shall not
settle or otherwise resolve such Tax Claim or proceeding without Seller’s prior
written consent, which consent shall not be unreasonably withheld.

Section 7.03. Tax Refunds. Any Tax refund or credit that is received by Buyer or
the Company, and any amount credited against Tax to which Buyer or the Company
become entitled, that relate to any Pre-Closing Tax Period or the portion of the
Straddle Period ending at the end of the Closing Date shall be for the account
of Seller, and Buyer shall pay over to Seller any such refund or the amount of
any such credit within fifteen (15) days after receipt or entitlement thereto;
provided, however, that Buyer shall not be required to pay over any amount under
this Section 7.03 to Seller (i) to the extent such Tax refund or amount of such
credit is attributable to a carryback of a Tax attribute that arises after the
Closing Date, (ii) if such Tax refund or amount of such credit arises in
connection with an increase in Post-Closing Taxes, or (iii) to the extent such
Tax refund or amount of such credit is included in the Closing Date Working
Capital.

Section 7.04. Tax Cooperation. Upon reasonable written notice, Seller and Buyer
shall furnish or cause to be furnished to the other party, as promptly as
practicable, such information and assistance, to the extent within the control
of such party, relating to the Company, any

 

63



--------------------------------------------------------------------------------

Company Subsidiary or the Business as is reasonably requested for (i) the filing
of all Tax Returns, (ii) the making of an election related to Taxes, (iii) the
preparation for any audit by any Governmental Authority, (iv) the prosecution or
defense of any claim, suit or proceeding related to any Tax Return, and (v) the
conduct of any audit or other similar proceeding relating to Taxes involving the
Company, any Company Subsidiary or the Business. Such information and assistance
shall include the provision (upon the other party’s request) of records and
information reasonably relevant to any matter described in the previous sentence
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. Any
information provided hereunder shall be kept confidential by the party receiving
the information or documents, except as may otherwise be necessary in connection
with the filing of Tax Returns or in connection with any administrative or
judicial proceedings relating to Taxes. Buyer shall retain the books and records
of the Company for Pre-Closing Tax Periods delivered to Buyer until the
expiration of the statute of limitations (including any extensions thereof)
applicable to such Tax periods.

Section 7.05. Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by
Buyer when due. Buyer shall, at its own expense, timely file any Tax Return or
other document with respect to such Taxes or fees (and Seller shall cooperate
with respect thereto as necessary).

ARTICLE VIII.

CONDITIONS TO CLOSING

Section 8.01. Conditions to Obligations of All Parties. The obligations of each
party to consummate the Transactions shall be subject to the fulfillment, at or
prior to the Closing, of each of the following conditions:

(a) The filings of Buyer and Seller pursuant to the HSR Act, if any, shall have
been made and the applicable waiting period and any extensions thereof shall
have expired or been terminated.

(b) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law or Governmental Order which is in effect and has the effect
of making the Transactions illegal, otherwise restraining or prohibiting
consummation of the Transactions or causing any of the Transactions to be
rescinded following completion thereof.

(c) Seller shall have received all Governmental Approvals set forth in
Section 8.01(c)(1) of the Disclosure Schedules and Buyer shall have received all
Governmental Approvals set forth in Section 8.01(c)(2) of the Disclosure
Schedules, in each case, in form and substance reasonably satisfactory to Buyer
and Seller, and no such Governmental Approval shall have been revoked.

(d) No Proceeding shall have been commenced or threatened in writing by any
Governmental Authority against Buyer, Buyer Parent, Seller or the Company which
seeks to

 

64



--------------------------------------------------------------------------------

restrain, prohibit or enjoin any of the parties hereto from entering into or
performing any of the Transactions.

(e) HR Licensing shall have provided Seller and Buyer all consents required in
respect of the sale of Seller’s interest in the Business to Buyer or one of
Buyer’s subsidiaries in accordance with Section 16 of the Hard Rock License
Agreement.

Section 8.02. Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the Transactions shall be subject to the fulfillment or Buyer’s
waiver, at or prior to the Closing, of each of the following conditions:

(a) The representations and warranties of Seller contained in Sections 4.01
(Organization and Authority of Seller), 4.02 (Organization, Authority and
Qualification of the Company), 4.03 (Capitalization) and 4.04 (Subsidiaries)
will, except as qualified by the contents of the Disclosure Schedules, be true
and correct in all respects and the other representations and warranties of
Seller contained in Article IV shall, except as qualified by the contents of the
Disclosure Schedules, be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be so true and correct, as applicable, as of that specified date).

(b) Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

(c) From the Signing Date, there shall not have occurred any Material Adverse
Effect that remains a Material Adverse Effect as of the Closing Date, nor shall
any event or events have occurred that, individually or in the aggregate, with
or without the lapse of time, could reasonably be expected to result in a
Material Adverse Effect remaining as of the Closing Date.

(d) All approvals, consents and waivers from parties other than the Governmental
Authorities that are listed on Section 8.01(c)(2) of the Disclosure Schedules
shall have been received, and executed counterparts thereof shall have been
delivered to Buyer at or prior to the Closing.

(e) Seller shall have duly executed and delivered the Assignment to Buyer.

(f) Seller shall have duly executed and delivered to Buyer a receipt evidencing
payment by Buyer in full of the Purchase Price (if the Purchase Price has been
received), and Seller’s receipt thereof.

(g) Buyer shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Seller that each of the conditions set forth in
Section 8.02(a) and Section 8.02(b) has been satisfied (if applicable).

 

65



--------------------------------------------------------------------------------

(h) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or other authorized officer) of Seller certifying (i) that attached
thereto are true and complete copies of all resolutions adopted by, or actions
by written consent of all of the members of, Seller, authorizing the execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the Transactions to which Seller is a party, and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the Transactions, (ii) that attached thereto are true
and complete copy of Seller’s limited liability company agreement, as amended,
and (iii) the names and signatures of the officers of Seller authorized to sign
this Agreement and the Transaction Documents and the other documents to be
delivered hereunder and thereunder to which Seller is a party.

(i) Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or other authorized officer) of the Company certifying (i) that
attached thereto are true and complete copies of all resolutions adopted by, or
actions by written consent of all of the members of, the Company, authorizing
the execution, delivery and performance of this Agreement and the other
Transaction Documents and the consummation of the Transactions to which the
Company is a party, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the Transactions,
(ii) that attached thereto are true and complete copy of the Company’s limited
liability company agreement, as amended, and (iii) the names and signatures of
the officers of the Company authorized to sign this Agreement and the
Transaction Documents and the other documents to be delivered hereunder and
thereunder to which the Company is a party.

(j) Buyer shall have received resignations of the managers and officers of the
Company pursuant to Section 6.04.

(k) Seller shall have delivered to Buyer copies of the certificate of formation
or certification of incorporation (or their equivalent), as the case may be, for
each of Seller, the Company and each Company Subsidiary certified as of a date
within five (5) Business Days of the Closing Date by the secretary of state or
similar Governmental Authority of the jurisdiction under the Laws in which the
Company and each Company Subsidiary is organized.

(l) Seller shall have delivered to Buyer a good standing certificate (or its
equivalent) for each of Seller, the Company and each Company Subsidiary
certified from the secretary of state or similar Governmental Authority of the
jurisdiction under the Laws in which each of the Company and each Company
Subsidiary is organized, dated as of a date within five (5) Business Days of the
Closing Date.

(m) Seller shall have delivered to Buyer a properly completed (i) certificate
pursuant to Treasury Regulations Section 1.1445-2(b) that Seller (or, if Seller
is a disregarded entity, the Person treated as the “transferor” within the
meaning of Treasury Regulations Section 1.1445-2(b)(2)(iii)) is not a foreign
person within the meaning of Section 1445 of the Code and (ii) Form W-9 in
respect of Seller.

(n) Seller shall have delivered to Buyer the original Organizational Documents
and minute books (or their equivalents) of the Company and each Company
Subsidiary.

 

66



--------------------------------------------------------------------------------

(o) Seller shall have delivered to Buyer with respect to the Owned Real Property
and the Material Ground Leased Property, at the sole expense of Buyer, each of
the following, as required by, and in form and substance reasonably acceptable
to, Buyer and the title company referred to in Section 6.21: (i) an ALTA Form
2006 owner’s title insurance policy in an amount acceptable to Buyer, insuring
that one or more of the Company or the Company Subsidiaries has good and
marketable fee simple title to such Owned Real Property and has a good,
marketable and insurable leasehold interest in the Material Ground Leased
Property, free and clear of all Encumbrance other than Permitted Encumbrances,
with the standard pre-printed exceptions deleted and with a non-imputation
endorsement and such other endorsements as Buyer may reasonably request (the
“Owner Title Policy”); (ii) an ALTA Form 2006 loan policy in an amount
acceptable to Buyer, insuring the first priority lien granted by the Company and
the Company Subsidiaries for the benefit of the Financing Sources in the Owned
Real Property and the Material Ground Leased Property, free and clear of all
Encumbrances other than Permitted Encumbrances, with the standard pre-printed
exceptions deleted and with such other endorsements as such Financing Sources
may reasonably request (the “Lender Title Policy”, and together with the Owner
Title Policy, the “Title Policy”); and (iii) all customary title affidavits,
transfer documentation, certificates and other documentation executed by Seller
or the Company as required by Section 6.21(b) or as is necessary for such title
company to issue the Owner Title Policy.

(p) “Substantial Completion” (as defined in the Construction Contract) of the
New Hotel Tower shall have occurred and a certificate of occupancy shall have
been issued by the appropriate Governmental Authority.

(q) All Indebtedness of the Company shall have been paid and all Contracts with
respect thereto shall have been terminated or expired, all Encumbrances with
respect thereto released, and Seller shall have provided evidence thereof
reasonably satisfactory to Buyer.

(r) Prior to commencement of the Marketing Period, Hard Rock shall have provided
all consents required to be provided by Hard Rock under the Hard Rock Documents
in connection with the Transactions (including in respect of the Financing and
the marketing materials related thereto).

(s) Hard Rock shall have executed Subordination, Non-Disturbance and Attornment
Agreements in respect of the Cafe Lease and the Retail Lease and a consent to
the collateral assignment of the Hard Rock Documents to the Financing Sources,
each in a form consistent with the requirements of the Hard Rock Documents,
customary for transactions of this type and otherwise reasonably satisfactory to
the Financing Sources.

(t) Buyer shall have received new or updated Phase I environmental assessment
reports with respect to the Biloxi Property (and, if such reports recommend
further assessment, Phase II environmental reports), in each case, which do not
indicate environmental conditions (other than those disclosed to Buyer prior to
the Signing Date) that would reasonably be expected to result in material
liability to Buyer or the Company.

 

67



--------------------------------------------------------------------------------

Section 8.03. Conditions to Obligations of Seller. The obligations of Seller to
consummate the Transactions shall be subject to the fulfillment or Seller’s
waiver, at or prior to the Closing, of each of the following conditions:

(a) The representations and warranties of Buyer contained in Article V shall be
true and correct in all respects as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, which shall be true and
correct in all respects as of that specified date), except where the failure of
such representations and warranties to be true and correct would not have a
Material Adverse Effect on Buyer’s ability to consummate the Transactions.

(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.

(c) Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer that each of the conditions set forth in
Section 8.03(a) and Section 8.03(b) has been satisfied.

(d) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of (i) all resolutions adopted by the Board of
Directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
Transactions, and that all such resolutions are in full force and effect and are
all the resolutions adopted in connection with the Transactions and (ii) the
certificate of incorporation and bylaws of Buyer, in each case with all
amendments to date.

(e) Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.

(f) Buyer shall have delivered to Seller a good standing certificate for Buyer
certified from the Secretary of State of Delaware, dated as of a date within
five (5) Business Days of the Closing Date.

(g) Buyer shall have delivered to Seller cash in an amount equal to the Closing
Payment by wire transfer in immediately available funds, to an account or
accounts designated by Seller to Buyer prior to the Closing Date by Seller.

ARTICLE IX.

INDEMNIFICATION

Section 9.01. Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is 15
months from the Determination Date. None of the covenants or other agreements
set forth in Sections 6.02, 6.04, 6.06, 6.09, 6.10, 6.12, 6.15 and 6.23 shall
survive the Closing. Notwithstanding the foregoing, any claims asserted in

 

68



--------------------------------------------------------------------------------

good faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of such survival period and such claims shall survive
until finally resolved.

Section 9.02. Indemnification By Seller. Subject to the other terms and
conditions of this Article IX, Seller shall indemnify Buyer and its Affiliates
(including the Company after the Closing) (collectively, the “Buyer Indemnified
Parties”) against, and shall hold the Buyer Indemnified Parties harmless from
and against, any and all Losses incurred or sustained by, or imposed upon, the
Buyer Indemnified Parties based upon, arising out of, with respect to or by
reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement;

(b) any Transaction Expenses or Indebtedness of the Company or any Company
Subsidiary not paid as of the Closing Date;

(c) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement;

(d) any and all (i) Pre-Closing Taxes; (ii) Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which the Company or any
Company Subsidiary (or any predecessor of any of the foregoing) is or was a
member on or prior to the Closing Date, including pursuant to Treasury
Regulation §1.1502-6 or any analogous or similar state, local, or non-U.S. law
or regulation; and (iii) Taxes of any Person (other than the Company or any
Company Subsidiary) imposed on the Company or any Company Subsidiary as a
transferee or successor, by Contract or pursuant to any Law, which Taxes relate
to an event or transaction occurring before the Closing;

(e) any liability of Seller or any of its Affiliates (other than of the Company
and the Company Subsidiaries), including in respect of any claim made by any
former holder of any Equity Securities of Seller; or

(f) any liability of the Buyer Indemnified Parties related to any claim
(i) asserted by or against any officer or director of the Company with respect
to the period in which they held such office prior to the Closing Date that
either would be or is asserted to be indemnifiable by the Company pursuant to
the indemnification provisions of the Organizational Documents of the Company or
(ii) that would be or is asserted to be a covered claim under any of the
Insurance Policies set forth, or required to be set forth, in Item 2 of
Section 4.14 of the Disclosure Schedules with respect to an event occurring
prior to the Closing Date (assuming such Insurance Policies would have remained
in effect after the Closing Date and the Company, the Company Subsidiaries and
the other Persons covered under any of such Insurance Policies as of the Signing
Date would have continued to be covered by such Insurance Policies after the
Closing Date).

Section 9.03. Indemnification By Buyer. Subject to the other terms and
conditions of this Article IX and Section 10.03(d), Buyer shall indemnify Seller
against, and shall hold Seller

 

69



--------------------------------------------------------------------------------

harmless from and against, any and all Losses incurred or sustained by, or
imposed upon, Seller based upon, arising out of, with respect to or by reason
of:

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement; or

(c) (c) except to the extent attributable to a breach of any representations or
warranties in Article IV, any and all Post-Closing Taxes.

Section 9.04. Certain Limitations on Indemnity. The party making a claim under
this Article IX is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this Article IX is referred to as the
“Indemnifying Party”. The indemnification provided for in Section 9.02 and
Section 9.03 shall be subject to the following limitations:

(a) The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 9.02(a) or Section 9.03(a), as the case may be,
until the aggregate amount of all Losses in respect of indemnification under
Section 9.02(a), in the case of the Buyer Indemnified Parties, or
Section 9.03(a), in the case of Seller, exceeds $1.0 million (the “Deductible”),
in which event the Indemnifying Party shall only be required to pay or be liable
for Losses in excess of the Deductible. With respect to any claim as to which
the Indemnified Party may be entitled to indemnification under Section 9.02(a)
or Section 9.03(a), as the case may be, the Indemnifying Party shall not be
liable for any individual or series of related Losses which do not exceed
$10,000 (which Losses shall not be counted toward the Deductible). The aggregate
amount of all Losses for which an Indemnifying Party shall be liable pursuant to
Section 9.02(a) or Section 9.03(a) as the case may be, shall not exceed $30.0
million (the “Cap”). Notwithstanding the foregoing, the Deductible and Cap shall
not apply to indemnification claims made by an Indemnified Party pursuant to
Section 9.02(a) and Section 9.03(a) with respect to breaches of the
representations and warranties in Section 4.01 (Organization and Authority of
Seller), Section 4.02 (Organization and Authority of Company), Section 4.03
(Capitalization), Section 4.04 (Subsidiaries), Section 4.09(a) (Tangible
Personal Property), Section 4.11 (Condition of Assets), Section 4.23 (Brokers),
or Section 5.01 (Organization and Authority of Buyer) (collectively the
“Fundamental Representations”); provided, however, that with respect to breaches
of such Fundamental Representations, and breaches of covenants and agreements
hereunder, in no event shall the aggregate amount of Losses recovered by an
Indemnified Party pursuant to a breach of such Fundamental Representations,
covenants and agreements hereunder, together with the amount of all other Losses
recovered under Section 9.02(a) or Section 9.03(a), as applicable, exceed the
Purchase Price.

(b) Payments by an Indemnifying Party pursuant to Section 9.02 or Section 9.03
in respect of any Losses shall be limited to the amount of any Losses that
remain after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment

 

70



--------------------------------------------------------------------------------

received by the Indemnified Party (or the Company) in respect of any such claim,
less the out-of-pocket costs incurred in recovering any such amounts.

(c) Payments by an Indemnifying Party pursuant to Section 9.02 or Section 9.03
in respect of any Losses shall be reduced by an amount equal to any Tax benefit
that results in an actual reduction in cash Taxes payable of the Indemnified
Party in the Tax period of the Loss, calculated on a with or without basis, and
treating Tax items attributable to the Loss as the last Tax items claimed for
the relevant Tax period. For the avoidance of doubt, this provision does not
provide the Indemnifying Party the right to examine the Tax Returns of the
Indemnified Party.

(d) Following the Closing, each Indemnified Party shall take, and cause its
Affiliates to take, all reasonable steps to mitigate any Losses upon becoming
aware of any event or circumstance that would be reasonably expected to, or
does, give rise thereto, including incurring costs, but only to the minimum
extent necessary to remedy the breach that gives rise to such Losses.

Section 9.05. Indemnification Procedures.

(a) Third-Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a
“Third-Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third-Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right, but not the obligation, to
participate in, or by giving written notice to the Indemnified Party, to assume
the defense of any Third-Party Claim at the Indemnifying Party’s expense and by
the Indemnifying Party’s own counsel reasonably acceptable to Buyer, and the
Indemnified Party shall cooperate in good faith in such defense. In the event
that the Indemnifying Party assumes the defense of any Third-Party Claim as
provided in the immediately preceding sentence, subject to Section 9.05(b), it
shall have the right to take such action as it deems necessary to avoid,
dispute, defend, appeal or make counterclaims pertaining to any such Third-Party
Claim in the name and on behalf of the Indemnified Party. The Indemnified Party
shall have the right, at its own cost and expense, to participate in the defense
of any Third-Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense thereof. If the Indemnifying Party elects
not to compromise or defend such Third-Party Claim or fails to promptly notify
the Indemnified Party in writing of its election to defend or fails to take
reasonable steps to defend such Third-Party Claim as provided in this Agreement,
the Indemnified Party may, subject to Section 9.05(b), pay, compromise, defend
such Third-Party Claim and seek indemnification for any and all Losses based
upon, arising from or relating to such Third-Party Claim, including its costs of
defense. Seller and

 

71



--------------------------------------------------------------------------------

Buyer shall reasonably cooperate with each other in connection with the defense
of any Third-Party Claim, including making available (subject to the provisions
of Section 6.11) records relating to such Third-Party Claim and furnishing,
without expense (other than reimbursement of actual out-of-pocket expenses) to
the defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third-Party
Claim.

(b) Settlement of Third-Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third-Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 9.05(b). If a firm offer is made to settle a
Third-Party Claim without leading to or having any post-settlement effect on the
Indemnified Party’s business or operations, the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third-Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party, which notice shall
include all copies of all substantial settlement papers. If the Indemnified
Party fails to consent to such firm offer within ten (10) days after its receipt
of such notice, the Indemnified Party may continue to contest or defend such
Third-Party Claim and in such event, the maximum liability of the Indemnifying
Party as to such Third-Party Claim shall not exceed the amount of such
settlement offer. If the Indemnified Party fails to consent to such firm offer
and also fails to assume defense of such Third-Party Claim, the Indemnifying
Party may settle the Third-Party Claim upon the terms set forth in such firm
offer to settle such Third-Party Claim. If the Indemnified Party has assumed the
defense pursuant to Section 9.05(a), it shall not agree to any settlement
without the written consent of the Indemnifying Party (which consent shall not
be unreasonably withheld or delayed).

(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third-Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty (30) days after its receipt of
such notice to respond in writing to such Direct Claim. During such thirty
(30)-day period, the Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access to the Company’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such thirty (30)-day period, the Indemnifying
Party shall be deemed to have rejected such

 

72



--------------------------------------------------------------------------------

claim, in which case the Indemnified Party shall be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.

Section 9.06. Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 9.07. Exclusive Remedy. Subject to Section 12.10, the parties
acknowledge and agree that, from and after the Closing, their sole and exclusive
remedy with respect to any and all claims for any breach of any representation,
warranty, covenant, agreement or obligation set forth herein or otherwise
relating to the subject matter of this Agreement shall be pursuant to the
indemnification provisions set forth in this Article IX. In furtherance of the
foregoing, from and after the Closing, each party hereby waives, to the fullest
extent permitted under Law, any and all rights, claims and causes of action for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement
it may have against the other parties hereto and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article IX. Nothing
in this Section 9.07 shall limit any Person’s right to seek and obtain any
equitable relief to which any Person shall be entitled pursuant to Section 12.10
or limit or constitute a waiver of a party’s rights with respect to claims
against a Person to the extent they arise out of or based on claims of actual
fraud knowingly committed by such Person or its Representatives.

ARTICLE X.

TERMINATION

Section 10.01. Termination. This Agreement may be terminated at any time prior
to the Closing:

(a) by the mutual written consent of Seller and Buyer;

(b) by Buyer by written notice to Seller if:

(i) there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement, and such breach, inaccuracy or failure cannot be cured by Seller by
the Outside Date, that would give rise to the failure of any of the conditions
specified in Article VIII, and Seller is not entitled to terminate this
Agreement pursuant to Section 10.01(c)(i); or

(ii) any of the conditions set forth in Section 8.01(a), 8.01(b), 8.01(c) or
8.01(d) shall not have been fulfilled by the Outside Date, unless such failure
shall be due to the failure of Buyer to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing; or

(iii) the condition set forth in Section 8.01(e) shall not have been fulfilled
within 60 days following the Signing Date, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing; or

 

73



--------------------------------------------------------------------------------

(iv) any of the conditions set forth in Section 8.02 shall not have been
fulfilled by the Outside Date;

(v) there has occurred within six months after the Signing Date a Casualty Event
that would not reasonably be expected to be a Buyer Accepted Casualty Event as
of the Outside Date; or

(vi) Buyer shall have exercised its right to terminate this Agreement as set
forth in Section 6.03(b).

(c) by Seller by written notice to Buyer if:

(i) there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement, and such breach, inaccuracy or failure cannot be cured by Buyer by
the Outside Date, that would give rise to the failure of any of the conditions
specified in Section 8.03, and Buyer is not then entitled to terminate this
Agreement pursuant to Section 10.01(b)(i); or

(ii) any of the conditions set forth in Section 8.01(a), 8.01(b), 8.01(c) or
8.01(d) shall not have been fulfilled by the Outside Date, unless such failure
shall be due to the failure of Seller to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing; or

(iii) the condition set forth in Section 8.01(e) shall not have been fulfilled
within 60 days following the Signing Date, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing; or

(iv) any of the conditions set forth in Section 8.03 shall not have been
fulfilled by the Outside Date.

Section 10.02. Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article X, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto
except:

(a) as set forth in this Article X, Section 1.02, Section 6.05, Section 6.10(c)
and Article XII and hereof; and

(b) that nothing herein shall relieve any party hereto from liability for any
breach of any provision hereof prior to such termination.

Section 10.03. Application of Deposit.

(a) If this Agreement is terminated pursuant to Section 10.01(a),
Section 10.01(b)(i), Section 10.01(b)(iii), Section 10.01(b)(iv),
Section 10.01(b)(v), Section 10.01(b)(vi) or Section 10.01(c)(iii) then Seller
shall pay and return the Deposit to Buyer.

 

74



--------------------------------------------------------------------------------

(b) If this Agreement is terminated pursuant to Section 10.01(b)(ii) or
Section 10.01(c)(ii), (x) Seller shall pay and return an amount equal to
one-half (1/2) of the Deposit to Buyer and (y) Seller shall be entitled to
retain and keep an amount equal to one-half (1/2) of the Deposit.

(c) If this Agreement is terminated pursuant to Section 10.01(c)(i) or
Section 10.01(c)(iv), then Seller shall be entitled to retain and keep the
Deposit.

(d) Seller’s entitlement to the Deposit, or a portion thereof, pursuant to this
Section 10.03 shall constitute liquidated damages and, notwithstanding anything
in this Agreement to the contrary, prior to the Closing, will constitute the
exclusive remedy of Seller, Seller Parent, the Company and their respective
members and Affiliates for all Losses of such Persons in connection with any and
all claims for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the termination of this
Agreement. In consideration thereof, Seller, Seller Parent and the Company
hereby waive any and all rights or additional remedies that may otherwise be
available to them, at Law or in equity, as a result of the failure of the
Closing to occur or any breach of any representation, warranty, covenant or
agreement in this Agreement (whether willfully, intentionally, unintentionally
or otherwise) or the failure of the Transactions to be consummated. Upon
Seller’s receipt or retention of the Deposit upon a termination of this
Agreement, none of Buyer, Buyer Parent, or any of their respective Affiliates or
any Financing Source, or any of their respective former, current, or future
general or limited partners, stockholders, managers, members, directors,
officers, Affiliates or agents, will have any further liability or obligation
relating to or arising out of this Agreement, the Financing or the Transactions
or in respect of any other document or theory of Law or equity or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith, whether at Law or equity, in contract, in tort or strict liability,
by the enforcement of any assessment, by any legal or equitable Proceeding, by
virtue of any Law or otherwise. Nothing in this Section 10.03(d) will limit the
obligations of a party to this Agreement by virtue of it being an Affiliate of a
Financing Source.

ARTICLE XI.

PROPERTY

Buyer or its Representatives to the extent it so desires have examined and
inspected the Biloxi Property prior to the execution of this Agreement, and
subject to the provisions of this Article XI and otherwise in this Agreement,
Buyer agrees to accept the Biloxi Property in an “AS IS, WHERE IS” condition as
of the Closing. Buyer agrees that, except as provided in Article IV, Buyer is
not relying upon any representations, statements or warranties (oral or written,
implied or express) of any officer, employee, agent or Representative of Seller
or the Company, or any salesperson or financial advisor involved in this
transaction as to the Biloxi Property, including: (a) any representation,
statements or warranties as to the physical condition of the Biloxi Property;
(b) the fitness and/or suitability of the Biloxi Property for use as a resort,
hotel, casino and/or any other use or purpose; (c) the financial performance of
the Company or its casino; (d) the compliance of the Biloxi Property with
applicable building, zoning, subdivision, environmental, land use laws, codes,
ordinances, rules or regulations or any other

 

75



--------------------------------------------------------------------------------

applicable Laws; (e) the state of repair or environmental or condition of the
Biloxi Property; (f) the value of the Biloxi Property; (g) the manner or quality
of construction of the Biloxi Property; (h) the income derived or to be derived
from the Company or its casino; or (i) the fact that the Company’s casino may
now be located in hurricane zones, earthquake faults or seismic hazardous zones.
Seller makes no representations or warranties as to merchantability or fitness
for any particular purpose and no implied representations or warranties and
disclaims all such representations and warranties. Without limiting the
foregoing, and except as expressly set forth in Article IV, Seller disclaims any
warranty of title or noninfringement and any warranty arising by industry custom
or course of dealing. Without limiting the generality of the foregoing, Buyer
acknowledges that neither Seller nor any of its Affiliates or their respective
Representatives has made any representation or warranty with respect to any
projections, forecasts or forward-looking statements made by, or made available
to, Buyer or any of its Affiliates or their respective Representatives. Buyer
and its Affiliates acknowledge that, in entering into this Agreement, they have
relied solely on their own investigation of the Biloxi Property and the Company
and on the representations and warranties expressly set forth in Article IV,
subject to the limitations and restrictions specified herein. Subject to the
second sentence of this Article XI, Section 9.07 and compliance by Seller and
the Company with their respective representations, warranties, covenants and
agreements set forth herein prior to the Closing, Buyer, for itself and its
successors and assigns, waives any right to assert any claim against Seller or
its Affiliates at law or in equity, relating to any matter described in clauses
(a) through (i) of this Article XI or otherwise disclaimed in this Article XI,
whether latent or patent, disclosed or undisclosed, known or unknown, in
contract or tort, now existing or hereafter arising.

ARTICLE XII.

MISCELLANEOUS

Section 12.01. Expenses. Except as otherwise expressly provided herein, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
Transactions shall be paid by the party incurring such costs and expenses,
whether or not the Closing shall have occurred. Buyer shall pay any government
fees for any necessary filings required under the HSR Act.

Section 12.02. Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); or (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent prior to 5:00 p.m. (local time), and on the next Business Day if sent after
5:00 p.m. (local time). Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 12.02):

 

76



--------------------------------------------------------------------------------

(i) if to Buyer or to the Company after the Closing to:

Twin River Worldwide Holdings, Inc.

100 Twin River Road

Lincoln, Rhode Island 02865

Attn: George Papanier

         Craig Eaton

Fax: (401) 727-4770

Email: gpapanier@twinriver.com

            ceaton@twinriver.com

with a copy (which shall not constitute notice) sent contemporaneously to:

Jones Day

222 East 41st Street

New York, NY 10017

Attn: Robert A. Profusek, Esq.

         Thomas W. Bark, Esq.

Fax: (212) 755-7306

Email: raprofusek@jonesday.com

            twbark@jonesday.com

(ii) if to Seller or to the Company prior to or at the Closing to:

GAR, LLC

520 Madison Avenue

New York, New York 10022

Attn: David Severn

Fax: (801) 524-4944

Email: dsevern@leucadia.com

with a copy (which shall not constitute notice) sent contemporaneously to:

Leucadia National Corporation

520 Madison Avenue

New York, New York 10022

Attn: Michael Sharp, General Counsel

Fax: (801) 524-4944

Email: msharp@jefferies.com

 

77



--------------------------------------------------------------------------------

and,

Snell & Wilmer L.L.P.

15 W. South Temple, Suite 1200

Salt Lake City, Utah 84101

Attn: Brad W. Merrill, Esq.

Fax: (801) 257-1800

Email: bmerrill@swlaw.com

Section 12.03. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 12.04. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

Section 12.05. Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the other Transaction Documents, the
Exhibits and Disclosure Schedules (other than an exception expressly set forth
as such in the Disclosure Schedules), the statements in the body of this
Agreement will control.

Section 12.06. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party. Notwithstanding
anything herein to the contrary, Buyer may assign any or all of its rights under
this Agreement to its Financing Sources as collateral security for the Financing
or assign its rights and delegate its obligations to any subsidiary of Buyer. No
assignment shall relieve the assigning party of any of its obligations
hereunder.

Section 12.07. No Third-party Beneficiaries. Except as provided in Article IX,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement; provided that the Financing Sources shall be third
party beneficiaries of Sections 12.06, 12.07, 12.08, 12.09 and 12.10.

Section 12.08. Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No

 

78



--------------------------------------------------------------------------------

waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. No amendment to
Sections 12.06, 12.07, 12.08, 12.09 and 12.10 shall be made without the prior
written consent of the Financing Sources.

Section 12.09. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of laws provision or rule (whether of the State of New York or any
other jurisdiction). Each party irrevocably (i) consents to the exclusive
personal jurisdiction of the state and federal courts located in the State of
New York in connection with any controversy related to this Agreement,
(ii) waives any argument that venue in any such forum is not convenient,
(iii) agrees that any litigation initiated by any of them in connection with
this Agreement (including any dispute arising out of or relating in any way to
the Financing) shall be venued in the United States District Court for the
Southern District of New York, (iv) agrees not to bring or permit any of its
affiliates or representatives to bring or support anyone else in bringing any
such action in any other court, and (v) agrees that service of process, summons,
notice or document by registered mail addressed as provided in Section 12.02
will be effective service of process against it for any such action brought in
any such court, and (vi) agrees that a final judgment in any such action will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS (INCLUDING ANY DISPUTE
ARISING OUT OF OR RELATING IN ANY WAY TO THE FINANCING) IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (II) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.09(b).

 

79



--------------------------------------------------------------------------------

(c) Notwithstanding anything herein to the contrary, (i) none of Seller and any
of its respective Representatives or Affiliates shall have any rights or claims
against any Financing Source or any of the respective former, current or future
Affiliate or Representatives of the Financing Sources (collectively, the
“Financing Parties”) in connection with this Agreement or the Financing, and no
Financing Party shall have any rights or claims against any of Seller or any of
its respective Representatives in connection with this Agreement or the
Financing, in each case whether at law or equity, in contract, in tort or
otherwise; provided, that, following the Closing Date, the foregoing shall not
limit the rights of the Financing Parties under any Financing, and (ii) without
prejudice to clause (i) above, each of the parties hereto hereby agrees that it
will not bring or support any action, cause of action, claim, cross-claim or
third-party claim of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against any Financing Source in any
way relating to this Agreement or any of the Transactions, including any dispute
arising out of or relating in any way to the Financing or the performance
thereof, in any forum other than the Supreme Court of the State of New York,
County of New York, or, if under applicable law jurisdiction is vested in
Federal courts, the United States District Court for the Southern District of
New York (or appellate courts thereof), and that the provisions of
Section 12.09(b) relating to the waiver of jury trial shall apply to any such
action, cause of action, claim, cross-claim or third-party claim.

Section 12.10. Specific Performance. Subject to the provisions of
Section 10.03(d) and Section 12.09(c), the parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction,
specific performance and other equitable relieve to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, in
addition to any other remedy to which they are entitled at law or in equity.

Section 12.11. Mutual Drafting. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of good
faith negotiations between the parties. In the event any ambiguity or question
of intent arises, this Agreement shall be construed as if drafted jointly by the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

Section 12.12. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

ARTICLE XIII.

GUARANTY

Section 13.01. Seller Parent Guaranty.

(a) Seller Parent hereby absolutely and unconditionally guarantees (except for
any conditions contained in this Section 13.01) to Buyer the payment and
performance when due of all obligations, liabilities and indebtedness of any
kind, nature and description of Seller and

 

80



--------------------------------------------------------------------------------

Seller’s successors and assigns under this Agreement. Seller Parent hereby
expressly waives any requirement that Buyer exhaust any right or take any action
against Seller. In determining when payment, performance or discharge of
obligation by Seller Parent is due, and the amount thereof, there shall be taken
into account any defenses or limitations to such payment, performance or
discharge, and any rights, remedies, counterclaims, reductions and set-offs
Seller Parent or Seller may have under this Agreement. This is a guaranty of
payment and performance and not merely of collection. Seller Parent’s
obligations under this Section 13.01 are irrevocable. Seller Parent agrees that
Buyer may at any time and from time to time, without notice to or further
consent of Seller Parent, extend the time of payment of any of the obligations
under this Section 13.01, and may also enter into any agreement with Seller for
the extension, renewal, payment, compromise, discharge or release thereof, in
whole or in part, or for any modification of the terms of this Agreement or of
any agreement between Seller and Buyer without in any way impairing or affecting
Seller Parent’s obligations under this Agreement. Seller Parent agrees that the
obligations of Seller Parent under this Section 13.01 shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure of
Buyer to assert any claim or demand or to enforce any right or remedy against
Seller or any other Person interested in the Transactions, (b) any change in the
time, place or manner of payment of any of the obligations or any rescission,
waiver, compromise, consolidation or other amendment or modification of any of
the terms or provisions of this Agreement made in accordance with the terms
thereof or any other agreement evidencing, securing or otherwise executed in
connection with any of the obligations under this Section 13.01, (c) the
addition, substitution or release of any entity or other Person interested in
the Transactions, (d) any change in the corporate existence, structure or
ownership of Seller Parent or any other Person interested in the Transactions,
(e) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting Seller or any other Person interested in the Transactions, (f) the
existence of any claim, set-off or other right which Seller Parent may have at
any time against the Buyer, whether in connection with the obligations under
this Section 13.01 or otherwise (other than as specifically set forth in this
Section 13.01), or (g) the adequacy of any other means Buyer may have of
obtaining repayment of any of the obligations under this Section 13.01.

(b) To the fullest extent permitted by applicable Law, Seller Parent hereby
expressly waives any and all rights or defenses arising by reason of any
applicable Law which would otherwise require any election of remedies by Buyer.
Seller Parent waives promptness, diligence, notice of the acceptance of this
Section 13.01 and of the obligations under this Section 13.01, presentment,
demand for payment, notice of non-performance, default, dishonor and protest,
notice of any obligations under this Section 13.01 incurred and all other
notices of any kind (except for notices to be provided to Seller, Seller Parent
and its counsel in accordance with this Agreement or applicable Law), all
defenses which may be available by virtue of any valuation, stay, moratorium law
or other similar law now or hereafter in effect, any right to require the
marshalling of assets of Seller Parent or any other Person interested in the
Transactions, and all suretyship defenses generally (other than defenses to the
payment of the obligations that are available to Seller Parent or Seller under
this Agreement). Seller Parent acknowledges that it will receive substantial
direct and indirect benefits from the Transactions and that the waivers set
forth in this Section 13.01 are knowingly made in contemplation of such
benefits. Seller Parent acknowledges and agrees that all provisions of this
Agreement shall apply for all purposes of interpreting and enforcing the
provisions of this Section 13.01.

 

81



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SELLER:     BUYER: GAR, LLC     TWIN RIVER MANAGEMENT GROUP, INC. By:  

/s/ Joseph S. Steinberg

    By:  

/s/ George Papanier

Name:  

Joseph S. Steinberg

    Name:  

George Papanier

Title:  

Voting Trustee

    Title:  

President and CEO

 

SELLER PARENT: LEUCADIA NATIONAL CORPORATION By:  

/s/ Joseph S. Steinberg

Name:  

Joseph S. Steinberg

Title:  

Voting Trustee

 

COMPANY: PREMIER ENTERTAINMENT BILOXI LLC   BY GAR, LLC, its Manager By:  

/s/ Joseph S. Steinberg

Name:  

Joseph S. Steinberg

Title:  

Chairman